Exhibit 10.2

 

SUBLEASE AGREEMENT

 

This Sublease Agreement (this “Sublease”) is dated as of April 8, 2015, by and
between Otsuka America Pharmaceutical, Inc., a Delaware corporation, as
sublandlord (“Sublandlord”), and Ophthotech Corporation, a Delaware corporation,
as subtenant (“Subtenant”).

 

SUMMARY OF BASIC SUBLEASE PROVISIONS

 

All capitalized terms used herein shall have the meanings ascribed to them in
the Prime Lease (hereinafter defined) unless otherwise defined herein.

 

NAME OF SUBLANDLORD:

 

Otsuka America Pharmaceutical, Inc.

 

 

 

STATE OF FORMATION:

 

Delaware

 

 

 

SUBLANDLORD’S ADDRESS

FOR NOTICES:

 

Raymond Tripp

Senior Manager, Administrative Services

Otsuka America Pharmaceutical, Inc.

2440 Research Boulevard

Rockville, MD 20850

 

With copies to:

 

Steven J. Weisel, Esq.

Vice President and General Counsel

Otsuka America Pharmaceutical, Inc.

2440 Research Boulevard

Rockville, MD 20850

 

and

 

LeeAnn Baker, Esq.

LeClairRyan

One International Place

11th Floor

Boston, MA 02110

 

 

 

PAYMENT OF RENT ADDRESS:

 

Raymond Tripp

Senior Manager, Administrative Services

Otsuka America Pharmaceutical, Inc.

2440 Research Boulevard

Rockville, MD 20850

 

 

 

NAME OF SUBTENANT:

 

Ophthotech Corporation

 

 

 

STATE OF FORMATION:

 

Delaware

 

--------------------------------------------------------------------------------


 

SUBTENANT’S ADDRESS:

 

Prior to the Commencement Date:

 

Ophthotech Corporation

One Penn Plaza

35th Floor

New York, NY 1019

 

From and after the Commencement Date:

 

Ophthotech Corporation

One Penn Plaza, 35th Floor

New York, New York 10119

 

With copies to:

 

Wilmer Cutler Pickering Hale and Dorr LLP

60 State Street

Boston, Massachusetts 02109

Attn: Paul Jakubowski, Esq.

 

 

 

PRIME LANDLORD:

 

RM Square, LLC

 

 

 

PRIME LEASE:

 

Agreement of Lease, dated July 22, 2009 (the “Original Lease”), between Prime
Landlord, as landlord, and Sublandlord, as Tenant, as amended by the First
Amendment to Lease, dated August 5, 2010 (the “First Amendment”) and the Second
Amendment, dated December 8, 2014 (the “Second Amendment”)

 

 

 

BUILDING:

 

One University Square, Princeton, NJ

 

 

 

PREMISES:

 

Approximately 35,206 rentable square feet located on the 2nd floor in Suite 220.

 

 

 

COMMENCEMENT DATE:

 

The later to occur of complete execution of this Sublease and delivery to
Subtenant of the Sublease Consent (as defined below), which the parties estimate
to be April 1, 2015.

 

 

 

EXPIRATION DATE:

 

March 15, 2021.

 

 

 

TERM:

 

The period commencing on the Commencement Date and ending on the Expiration
Date.

 

2

--------------------------------------------------------------------------------


 

PERMITTED USES:

 

Executive and administrative offices and for no other purpose, and in conformity
with the provisions of Section 4(A) of the Prime Lease.

 

 

 

BASE RENT:

 

Commencing on the Commencement Date and continuing through and including the
Expiration Date the following amounts:

 

Dates

 

Rentable
Square Feet
for Purposes
of Rent
Calculation

 

Base Rent per Square
Foot of Rentable Area

 

Annual Base
Rent

 

Monthly Base
Rent

 

Lease Year 1

 

35,206

 

$

31.50

 

$

1,108,989.00

 

$

92,415.75

*^

Lease Year 2

 

35,206

 

$

32.00

 

$

1,126,592.00

 

$

93,882.67

*^

Lease Year 3

 

35,206

 

$

32.50

 

$

1,144,195.00

 

$

95,349.58

^

Lease Year 4

 

35,206

 

$

33.00

 

$

1,161,798.00

 

$

96,816.50

 

Lease Year 5

 

35,206

 

$

33.50

 

$

1,179,401.00

 

$

98,283.42

 

Start of Lease Year 6 through the Expiration Date

 

35,206

 

$

34.00

 

$

1,197,004.00

 

$

99,750.33

 

 

--------------------------------------------------------------------------------

* Subject to partial rent abatement as provided in Section 1.C below.

^ Subject to rental offset as provided in Section 1.D below.

 

LEASE YEAR:

 

A period of twelve (12) calendar months, with the first (1st) Lease Year
commencing on the Commencement Date

 

 

 

BASE YEAR TAXES:

 

The Taxes actually due and payable with respect to the 2015 calendar year.

 

 

 

BASE OPERATING COSTS:

 

The Operating Costs incurred by Prime Landlord for the calendar year ending
December 31, 2015 (whether or not retroactively determined but, in all events,
determined in accordance with the Prime Lease.)

 

 

 

ESCALATION YEAR

 

Any calendar year after the 2015 calendar year which shall include any part of
the Term.

 

3

--------------------------------------------------------------------------------


 

ADDITIONAL RENT:

 

All rent, charges, sums, costs and expenses due from Subtenant hereunder, in
addition to Base Rent.

 

 

 

SECURITY DEPOSIT AMOUNT:

 

$184,831.50

 

 

 

RENEWAL TERM:

 

None

 

 

 

BROKERS:

 

Triad Properties, LLC and CBRE, Inc.

 

All capitalized terms used and not otherwise defined in this Sublease shall have
the meanings ascribed to them in the Prime Lease.

 

Exhibit A - Prime Lease

 

Exhibit B — Furniture

 

Exhibit C - Reserved Parking Spaces

 

W I T N E S S E T H:

 

WHEREAS, Sublandlord is the tenant of the Premises in the Building, and
Subtenant is desirous of subletting the Premises as described in the Prime Lease
from Sublandlord upon the terms and conditions hereinafter set forth:

 

NOW, THEREFORE, in consideration of the rental payments to be made hereunder by
Subtenant to Sublandlord and the mutual terms, covenants, conditions, provisions
and agreements hereinafter set forth, Sublandlord does hereby sublet to
Subtenant and Subtenant does hereby take and hire from Sublandlord, the
Premises.

 

This Sublease shall be expressly subject and subordinate to all of the terms,
covenants, conditions, provisions and agreements contained in the Prime Lease. 
Subtenant acknowledges that a true copy of the Prime Lease, with certain of the
Excluded Provisions (as defined below) deleted or redacted, has been delivered
to, and reviewed by, Subtenant and is annexed hereto and made a part hereof as
Exhibit A.  Sublandlord represents and warrants to Subtenant that any such
deleted or redacted provisions relate only to the termination of the Prime Lease
as it relates to premises other than the Premises.

 

1.             Base Rent; Partial Rent Abatement; Sublandlord’s Concession;
Expiration Date

 

A.            Subtenant shall pay to Sublandlord, at the Payment of Rent
Address, during the Term, commencing on the Commencement Date, without notice or
demand, and without any set-off, counterclaim, abatement or deduction whatsoever
(except as expressly set forth or as incorporated herein), Base Rent in equal
monthly installments, on the first day of each and every calendar month during
the Term, in lawful money of the United States of America, by ACH transfer or
check made payable to Sublandlord, except the first full monthly installment of
Base Rent shall be paid within two (2) business days after Subtenant’s receipt
of Prime Landlord’s Sublease Consent and in any event prior to the date on which
Subtenant may enter the Premises.

 

4

--------------------------------------------------------------------------------


 

The Base Rent for any month of the term of this Sublease which does not begin or
end on the first or last day of a calendar month shall be prorated on a daily
basis in accordance with the Base Rent due for the calendar month.  If the
installment for the first full month’s Base Rent is paid by Subtenant at the
time required in this Section regardless of whether the term shall have
commenced on the first day of a calendar month, any adjustment to which
Subtenant is entitled on account of the immediately preceding sentence shall be
made to the monthly installment of Base Rent due on the first day of the
calendar month next following the month in which the Commencement Date occurs. 
All Base Rent, Additional Rent and other sums and charges due to Sublandlord
under this Sublease shall be paid by Subtenant at the office of Sublandlord set
forth above, or at such other place as Sublandlord may designate in writing to
Subtenant, without any notice, setoff or deduction except as expressly provided
for or as incorporated herein.  Subtenant’s obligation to make such payments
(that accrue during the Term) shall survive the Expiration Date or sooner
termination of this Sublease (if this Sublease is terminated due to Subtenant’s
default).  Once the Commencement Date is determined, Sublandlord and Subtenant
shall execute an agreement stating the Commencement Date, Commencement Date and
Expiration Date, but the failure to do so will not affect the determination of
such dates.

 

B.            In the event of non-payment of Base Rent or Additional Rent,
Sublandlord shall have all the rights and remedies provided for in case of
non-payment of Base Rent (or its equivalent term) in the Prime Lease.  If
Subtenant shall fail to duly and timely pay any installment of Base Rent or
Additional Rent, Subtenant shall also pay to Sublandlord any late charge(s) and
interest charge(s) specified in the Prime Lease for non-payment of rent
thereunder, or, if no such charges are specified in the Prime Lease, Subtenant
shall pay to Sublandlord a late charge of 5% of such overdue amount and interest
shall accrue on said overdue amount at the rate of 12% per annum from the date
such payment was due until same is paid, such interest and/or late charge to be
payable as Additional Rent hereunder.  The payment of such late and/or interest
charge shall be in addition to all other rights and remedies available to
Sublandlord as provided for in the Prime Lease, at law or in equity in the case
of non-payment of Base Rent or Additional Rent in the Prime Lease, at law or in
equity.

 

C.            Notwithstanding the schedule of Base Rent set forth in the Basic
Terms, during (i) Lease Year 1, the Base Rent applicable to 10,206 of rentable
square feet of the Premises shall be abated in accordance with the provisions of
this Section (which Base Rent abatement during Lease Year 1 would be
$321,489.00), and (ii) Lease Year 2, the Base Rent applicable to 5,206 of
rentable square feet of the Premises shall be abated in accordance with this
Section of the Sublease (which Base Rent abatement during Lease Year 2 would be
$166,592.00 (collectively for both Lease Year 1 and Lease Year 2, the “Abated
Base Rent”)).  In no event shall Subtenant have any right or claim to the Abated
Base Rent if it is in default under this Sublease until such default is cured. 
Further, if Subtenant defaults under the terms of this Sublease and such default
is not cured within the applicable cure period, Subtenant shall be obligated to
cure such default, and in addition thereto, (a) if the entire amount of the
Abated Base Rent has not been expended, Subtenant shall immediately be deemed to
have forfeited the remaining Abated Base Rent up to an amount equal to the cost
to cure such default (the “Forfeited Abated Base Rent Amount”), and (b) if the
entire amount of the Abated Base Rent has been expended or if the Forfeited
Abated Base Rent Amount exceeds the amount of the remaining Abated Base Rent,
then Subtenant shall be obligated to immediately return to Sublandlord a portion
of the Abated Base Rent in an amount equal to Forfeited Abated Base Rent
Amount.  Further, due to Subtenant’s default, this Sublease is

 

5

--------------------------------------------------------------------------------


 

terminated or Sublandlord repossesses the Premises or if Subtenant’s default,
beyond any applicable cure period, is of the nature described in
Section 30(A)(iii) of the Prime Lease, then Subtenant shall be deemed to have
immediately forfeited the entirety of the Abated Base Rent and Subtenant shall
immediately pay to Sublandlord the entire expended amount of the Abated Base
Rent.  The foregoing provision is in addition to, and not in lieu of, the
provisions of Section 1.D below and Sublandlord’s other rights and remedies.  If
Subtenant is in compliance with all the terms and conditions of this Sublease at
the end of the term of this Sublease, Subtenant’s obligation to pay the Abated
Base Rent shall automatically terminate upon the expiration of the Term of this
Sublease and Subtenant shall thereafter be released from such obligation.  For
the avoidance of doubt, the forgoing rent abatement shall apply only to Base
Rent, and any Additional Rent, including but not limited to Operating Costs,
Taxes and any utility or electricity charges, shall not be reduced, abated or
offset.

 

D.            Sublandlord shall provide to Subtenant the amount of One Million
One Hundred Thousand and 00/100 Dollars ($1,100,000.00) (the “Sublandlord’s
Concession”), which such Sublandlord’s Concession shall be used to abate the
Base Rent set forth in the Basic Terms by $30,555.56 each month during Lease
Years 1, 2 and 3, for a total of thirty-six (36) months, subject to the
provisions of this Section.  In no event shall Subtenant have any right or claim
to the Sublandlord’s Concession if it is in default under this Sublease until
such default is cured.  Further, if Subtenant defaults under the terms of this
Sublease and such default is not cured within the applicable cure period,
Subtenant shall be obligated to cure such default, and in addition thereto,
(a) if the entire amount of the Sublandlord’s Concession has not been expended,
Subtenant shall immediately be deemed to have forfeited the remaining
Sublandlord’s Concession up to an amount equal to the cost to cure such default
(the “Forfeited Sublandlord’s Concession Amount”), and (b) if the entire amount
of the Sublandlord’s Concession has been expended or if the Forfeited
Sublandlord’s Concession Amount exceeds the amount of the remaining
Sublandlord’s Concession, then Subtenant shall be obligated to immediately
return to Sublandlord a portion of the Sublandlord’s Concession in an amount
equal to Forfeited Sublandlord’s Concession Amount.  Further, due to Subtenant’s
default, this Sublease is terminated or Sublandlord repossesses the Premises or
if Subtenant’s default, beyond any applicable cure period, is of the nature
described in Section 30(A)(iii) of the Prime Lease, then Subtenant shall be
deemed to have immediately forfeited the entirety of the Sublandlord’s
Concession and Subtenant shall immediately pay to Sublandlord the entire
expended amount of the Sublandlord’s Concession.  The foregoing provision is in
addition to, and not in lieu of, the provisions of Section 1.C above and
Sublandlord’s other rights and remedies.  If Subtenant is in compliance with all
the terms and conditions of this Sublease at the end of the term of this
Sublease, Subtenant’s obligation to pay the Sublandlord’s Concession shall
automatically terminate upon the expiration of the Term of this Sublease and
Subtenant shall thereafter be released from such obligation.  For the avoidance
of doubt, the forgoing rent abatement shall apply only to Base Rent, and any
Additional Rent, including but not limited to Operating Costs, Taxes and any
utility or electricity charges, shall not be reduced, abated or offset.

 

E.            In the event Sublandlord incurs any actual out-of-pocket costs or
expenses which are directly attributable to services or utilities furnished to
Subtenant or the Premises or repairs made in the Premises, such costs and
expenses shall be deemed Additional Rent under this Sublease, and Subtenant
shall pay Sublandlord or the applicable provider, as the case may be, the full
amount of such costs and expenses within five days after receipt of the
applicable invoices.

 

6

--------------------------------------------------------------------------------


 

2.             Operating Costs; Taxes; Additional Rent; Electricity.

 

A.            In addition to Base Rent, Subtenant shall pay to Sublandlord, as
Additional Rent, (i) increases in Taxes levied against the Real Property as
follows:  if the Taxes actually due and payable with respect to the Real
Property in any Escalation Year shall be increased above the Base Year Taxes,
then Subtenant shall pay to Sublandlord, as additional rent for such Escalation
Year, a sum equal to Tenant’s Proportionate Share of said increase, and
(ii) increase in Operating Costs as follows:  if the Operating Costs actually
incurred by Prime Landlord in any Escalation Year shall exceed the Base
Operating Costs, then Subtenant shall pay to Sublandlord, as additional rent for
said Escalation Year, a sum equal to Tenant’s Proportionate Share of the
difference between said Operating Costs and the Base Operating Costs.  Subtenant
shall pay to Sublandlord estimated monthly installments of Additional Rent in
advance, together with payments of Base Rent hereunder.  The terms “Taxes,”
“Operating Costs,” “Real Property,” and Tenant’s Proportionate Share” shall have
the meanings given to them in the Prime Lease.

 

B.            The Additional Rent payable hereunder by Subtenant, excluding
Operating Costs, Taxes and Energy Rent, shall be paid to Sublandlord in the
manner and five (5) days before each such date as Sublandlord shall be required
to pay for such Additional Rent pursuant to the Prime Lease.  A copy of any bill
or statement from Prime Landlord in respect of which Subtenant shall, pursuant
to the terms of this paragraph, be required to pay such Additional Rent, shall
be delivered to Subtenant by Sublandlord after receipt thereof by Sublandlord
from Prime Landlord setting forth the amount of Additional Rent payable by
Subtenant hereunder.  Subtenant shall pay Operating Costs, Taxes and Energy Rent
concurrently with payment of the Base Rent.

 

C.            Subtenant shall pay to Sublandlord all Energy Rent as provided in
the Prime Lease.

 

D.            Sublandlord shall not be liable in any way to Subtenant for any
failure or defect in the supply or character of electric current furnished to
the Premises.  Subtenant covenants and agrees that, at all times, neither its
connected nor its demand load will violate the Prime Lease.  Notwithstanding the
foregoing, Sublandlord agrees to use reasonable efforts to seek in a timely
manner any and all rent abatements to the extent Sublandlord may be so entitled
under the Prime Lease after receipt of written notice from Subtenant detailing
the basis for such abatement claim and any other information which Sublandlord
reasonably needs to make such abatement claim.

 

3.             Termination Option.

 

Subtenant shall have the one-time option to terminate this Sublease (the
“Termination Option”) effective as of February 14, 2018 (the “Termination Date”)
subject to and in accordance with the provisions of this Section.  To exercise
such early termination right, Subtenant must, as conditions precedent to such
early termination:  (a) deliver written notice thereof to Sublandlord on or
before April 28, 2017 (the “Termination Option Notice”), and (b) pay to
Sublandlord the Termination Fee simultaneously with the Termination Option
Notice as consideration for such early Termination Option.  The “Termination
Fee” shall be an amount equal to the unamortized portion of the Sublandlord’s
Concession, Abated Base Rent and any brokerage commission paid in connection
with this Sublease, which amounts shall be calculated by amortizing the same at
eight percent (8%) per annum commencing on the Commencement Date and ending on
the Expiration Date.  If Subtenant fails to timely deliver to Sublandlord the
Termination Option Notice or the

 

7

--------------------------------------------------------------------------------


 

Termination Fee, then the Termination Option shall automatically terminate and
be of no further force or effect.  If Subtenant timely delivers to Sublandlord
the Termination Option Notice and the Termination Fee, then Subtenant shall
surrender the Premises to Sublandlord on or before the Termination Date in
accordance with all of the terms and conditions of this Sublease.  If Subtenant
does not so surrender the Premises in accordance with all of the terms and
conditions of this Sublease on or before the Termination Date, then Subtenant
shall be deemed to be in holdover under this Sublease.  If Subtenant timely
delivers to Sublandlord the Termination Option Notice and the Termination Fee,
then this Sublease shall terminate on the Termination Date and shall thereafter
be of no further force or effect, except for those provisions that, by their
express terms, survive the expiration or earlier termination thereof. 
Notwithstanding anything in this Section to the contrary, Subtenant shall not be
permitted to exercise the Termination Option during any period of time during
which Subtenant is (i) in default of any non-monetary obligation under this
Sublease beyond all applicable notice and cure periods, or (ii) in default of
any monetary obligation under this Sublease.  Any attempted exercise of the
Termination Option during a period of time in which Subtenant is (i) in default
of any non-monetary obligation under this Sublease beyond all applicable notice
and cure periods, or (ii) in default of any monetary obligation under this
Sublease shall be void and of no force or effect.

 

4.             Compliance with the Prime Lease and Laws.

 

A.            Subtenant covenants and agrees to observe and perform all of the
terms, covenants, conditions, provisions and agreements to be performed by
Sublandlord, as tenant pursuant to the Prime Lease and the Prime Lease, except
for any Excluded Provisions or to the extent inconsistent with the explicit
terms of this Sublease, and further covenants and agrees not to do or suffer or
permit anything to be done which would result in a default under or cause the
Prime Lease to be terminated.  Notwithstanding the foregoing, all grace periods
specified in the Prime Lease shall, for purposes of determining compliance by
Subtenant with the provisions hereof, be each reduced by the lesser of five
(5) days or one-half (1/2) of such grace period.

 

B.            Subtenant shall use the Premises only for the Permitted Uses. 
Subtenant shall use and occupy the Premises in a manner consistent with the
terms of the Prime Lease, and in compliance with all governmental laws,
rules and regulations (“Laws”) applicable to the Premises.  Other than with
respect to a certificate of occupancy for the Premises, Subtenant, at its
expense, shall procure and at all times maintain and comply with the terms and
conditions of all licenses and permits required for the lawful conduct of
Subtenant’s business in the Premises.  Subtenant specifically waives the right
to conduct any research and development at the Premises.  Sublandlord hereby
represents to Subtenant that to Sublandlord’s actual knowledge, without inquiry,
the Premises do not violate the ADA (as defined in the Prime Lease).

 

C.            Provided Subtenant is not in default beyond any applicable notice
and cure periods under this Sublease, Sublandlord shall not voluntarily consent
to any termination or amendment of the Prime Lease which would have an adverse
effect on Subtenant’s use and occupancy of the Premises, other than in a de
minimis amount or manner, without the prior written consent of Subtenant which
consent may be withheld in Subtenant’s sole discretion, subject to the terms and
conditions of the Prime Lease and any requirements of law.  Further, Sublandlord
hereby agrees that, so long as Subtenant makes timely payment to Sublandlord of
all Base Rent and other charges payable by Subtenant hereunder, Sublandlord
shall make timely payment of all Base Rent and

 

8

--------------------------------------------------------------------------------


 

other charges due to Prime Landlord as landlord under the Prime Lease. 
Sublandlord covenants that it shall neither do, permit to do or to be done,
anything that would cause the Prime Lease to be terminated (except in the case
of casualty or condemnation pursuant to Sublandlord’s termination rights under
the Prime Lease), forfeited, or that could, with notice from Prime Landlord or
the passage of time or both, cause an Event of Default under the Prime Lease.

 

5.             Non-Liability, Indemnity.

 

Subtenant, subject to the terms and limitations herein, shall and hereby does
indemnify, defend and hold Sublandlord harmless from and against any and all
actions, claims, demands, damages, liabilities and expenses (including, without
limitation, reasonable attorneys’ fees and court costs) asserted against,
imposed upon or incurred by Sublandlord by reason of (a) any violation caused,
suffered or permitted by Subtenant, its agents, contractors, servants,
Subtenants, licensees, employees or invitees, of any of the terms, covenants,
conditions, provisions or agreements of the Prime Lease (to the extent
incorporated herein), (b) any damage or injury to persons or property occurring
upon or in connection with the use or occupancy of the Premises during the Term
not caused by Sublandlord or Prime Landlord, (c) the use or maintenance of the
Premises or any business therein or any work or thing whatsoever done by or for
Subtenant, or any condition in the Premises during the Term (or any time prior
to the Commencement Date that Subtenant may have been given access to the
Premises), (d) any negligent or otherwise wrongful act or omission of Subtenant
or any of its agents, contractors, servants, Subtenants, licensees, employees or
invitees, (e) any failure of Subtenant to perform or comply with all of the
provisions of this Sublease hereof that are applicable to Subtenant, and (f) any
obligation Sublandlord may have to indemnify Prime Landlord under the Prime
Lease, to the extent related to the Premises.  Neither Sublandlord nor any
agent, contractor, servant, licensee, employee or invitee of Sublandlord shall
be liable to Subtenant for any death or injury or damage to Subtenant or any
other person or for any damage to or loss (by theft or otherwise) of any
property of Subtenant or any other person, except to the extent caused by the
willful acts or gross negligence of Sublandlord.  In case any action or
proceeding be brought against Sublandlord or any agent, contractor, servant,
licensee, employee or invitee of Sublandlord by reason of any of the foregoing,
Subtenant, upon notice from Sublandlord, shall defend such action or proceeding
by counsel chosen by Subtenant, who shall be reasonably satisfactory to
Sublandlord.  Subtenant or its counsel shall keep Sublandlord fully apprised of
the status of such defense and shall not settle same without the written consent
of Sublandlord.

 

6.             Performance by Prime Landlord.

 

Sublandlord does not assume any obligation to perform the terms, covenants,
conditions, provisions and agreements contained in the Prime Lease on the part
of Prime Landlord to be performed, including, without limitation, the provision
of utilities or services to the Premises.  The representations of Prime Landlord
are not the representations of Sublandlord.  In the event Prime Landlord shall
fail to perform any of the terms, covenants, conditions, provisions and
agreements contained in the Prime Lease on its part to be performed, Sublandlord
shall be under no obligation or liability whatsoever to Subtenant.  Sublandlord
shall cooperate with Subtenant, at no cost to Sublandlord, in seeking to obtain
the performance of Prime Landlord under the Prime Lease.  Subtenant shall not be
allowed any abatement or diminution of Base Rent or Additional Rent under this
Sublease because of Prime Landlord’s failure to perform any of its obligations
under the Prime

 

9

--------------------------------------------------------------------------------


 

Lease.  Notwithstanding the foregoing, in the event that Sublandlord receives an
abatement or diminution of Base Rent from Prime Landlord, Subtenant shall be
entitled to an equivalent abatement or diminution of Base Rent (after deducting
therefrom Sublandlord’s out-of-pocket costs and expenses incurred in obtaining
such abatement or diminution of Base Rent).  Sublandlord agrees to use
reasonable efforts to seek in a timely manner any and all rent abatements to the
extent Sublandlord may be so entitled under the Prime Lease after receipt of
written notice from Subtenant detailing the basis for such abatement claim and
any other information which Sublandlord reasonably needs to make such abatement
claim.

 

7.             Maintenance Obligations.

 

Subtenant shall assume the responsibility for and pay for all maintenance,
repairs and replacements during the Term to the extent Sublandlord is obligated
to perform the same to the Premises in the Prime Lease.  Further, Subtenant
shall maintain the furniture in the same condition as it is in as of the
Commencement Date, reasonable wear and tear excepted.  Notwithstanding anything
contained in this Sublease to the contrary, Sublandlord shall have no obligation
during the Term to provide any services of any nature whatsoever to Subtenant or
to, in or for the benefit of the Premises or to expend any money for the
preservation, maintenance or repair of the Premises, or to observe or perform
any obligations of Sublandlord under this Sublease in any case where such
services, expenditures or obligations are required under the Prime Lease to be
provided, performed or observed by Prime Landlord for the benefit of Sublandlord
with respect to the Premises, and Subtenant agrees to look solely to Prime
Landlord for the furnishing of any such services, expenditure of any such sums,
or observance or performance of any such obligations to which, or the benefit of
which, Subtenant may be entitled under this Sublease.  Notwithstanding the
forgoing, Sublandlord shall use reasonable efforts, upon written notice from
Subtenant, to request that Prime Landlord provide the services and perform its
obligations under the Prime Lease.  Sublandlord shall upon the request of
Subtenant from time to time, use reasonable efforts to cause Prime Landlord to
furnish such services, expend such sums, and observe and perform such
obligations; provided, however, that Subtenant is not in default of this
Sublease and has made and continues to make timely payment to Sublandlord of all
rent and other charges payable under this Sublease.  Subtenant shall have no
claim against Sublandlord for any default by Prime Landlord under the Prime
Lease.  No default by Prime Landlord under the Prime Lease shall excuse
Subtenant from the performance of any of its obligations to be performed under
this Sublease or to any reduction in or abatement of any of the rent provided
for in this Sublease, unless and only to the extent that Sublandlord shall be
excused from the performance of a corresponding obligations as the “tenant”
under the Prime Lease.  Sublandlord shall use reasonable efforts (which shall
specifically exclude any litigation) to obtain any rent abatement or reduction
in rent that Tenant is entitled to under the Lease.

 

8.             Alterations.

 

Subtenant shall not make any changes, alterations, additions or improvements to
the Premises without first obtaining the written consent of Sublandlord and
Prime Landlord.  Subtenant shall pay all costs and expenses relating to any
changes, alterations, additions or improvements and shall cause same to be
completed in accordance with law and the terms, covenants, conditions,
provisions and agreements of the Prime Lease.  Subtenant hereby agrees to
indemnify, defend and hold Sublandlord harmless from any and all loss, cost, and
expense

 

10

--------------------------------------------------------------------------------


 

(including, without limitation, reasonable attorneys’ fees) incurred by
Sublandlord as a result of Subtenant’s failure to comply with the aforesaid
terms, covenants, conditions, provisions or agreements.

 

9.             Early Access; Initial Condition of Premises.

 

Sublandlord shall permit Subtenant to enter upon the Premises no more than two
(2) weeks prior to the Commencement Date for the purpose of installing
furniture, fixtures and equipment; provided that Subtenant shall furnish to
Sublandlord evidence satisfactory to Sublandlord in advance that insurance
coverages required of Subtenant under this Sublease are in effect, and such
entry shall be subject to all the terms and conditions of this Sublease other
than the payment of Rent.

 

Subtenant represents that it has inspected the Premises and agrees to take the
same vacant, broom clean, and otherwise in its present “AS-IS” condition, and
Subtenant acknowledges that no representations with respect to the condition
thereof have been made by Sublandlord or anyone on Sublandlord’s behalf. 
Subtenant’s occupancy of any part of the Premises shall be conclusive evidence,
as against Subtenant, that Subtenant has accepted possession of the Premises in
its then current condition.  Any work required by Subtenant to prepare the
Premises for its occupancy shall be made and paid for by Subtenant and shall be
subject to all of the terms, covenants, conditions, provisions and agreements
set forth in the Prime Lease.

 

10.          Assignment and Subletting.

 

Subtenant shall not assign this Sublease or sublet the Premises or otherwise
transfer, mortgage or encumber this Sublease, the Premises or any part thereof
or permit the use thereof without first (i) complying with the provisions of the
Prime Lease, (ii) obtaining Prime Landlord’s consent to the extent Prime
Landlord’s, and (iii) obtaining Sublandlord’s consent thereto, which consent
shall not be unreasonably withheld, conditioned or delayed.  Subtenant shall not
be released or discharged from any liability under this Sublease by reason of
any assignment or sublease by Subtenant, including, but not limited to, any
assignment or sublease under Section 21(C) of the Prime Lease which has been
incorporated into this Sublease as provided in Section 19.A below.  Further,
Sublandlord shall not be required to consent to any such assignment or further
subletting if Subtenant is then in default under this Sublease beyond all
applicable notice and cure periods or if such further subletting or assignment
would cause Sublandlord to be in default under the Prime Lease.  No such consent
shall relieve Subtenant from the obligation to seek consent to a further
subletting or assignment.  Copies of all materials required by the Prime Lease
shall be delivered simultaneously to Sublandlord, together with Subtenant’s
request for consent.  If Prime Landlord and Sublandlord shall give their consent
to any assignment of this Sublease or any further sublease, Subtenant shall, in
consideration therefor, pay to Sublandlord, as Additional Rent, fifty percent
(50%) of any sums or other economic consideration, which (i) are paid to
Subtenant as a result of any permitted assignment or subletting whether or not
referred to as a rentals under the assignment or sublease (after deducting
therefrom the reasonable costs and expenses incurred by Subtenant in connection
with the assignment or subletting in question, including, without limitation,
brokerage commissions, alterations made by Subtenant for purposes of preparing
the Premises [or applicable portions thereof] for the assignee/subtenant,
advertising expenses, reasonable, out-of-pocket attorney’s fees and expenses in
preparing and/or negotiating

 

11

--------------------------------------------------------------------------------


 

the assignment or sublease, free rent or other abatements or concessions given
to the assignee/subtenant, allowances or other concessions paid by Subtenant and
lease “takeover” costs paid by Subtenant to a third party landlord of other
space leased by the assignee/subtenant to induce it to enter into the assignment
or sublease); and (ii) exceed in total the sums which Subtenant is obligation to
pay Sublandlord under this Sublease (prorated to reflect obligations allocable
to that portion of the Premises subject to such assignment or sublease), it
being the express intention of the parties that Sublandlord and Subtenant shall
share equally in any profit by reason of such sublease or assignment.

 

The sums payable under the forgoing paragraph shall be paid to Sublandlord as
and when received by Subtenant.  Notwithstanding anything to the contrary
contained herein, in determining the amount payable to Sublandlord under this
Section there shall be deducted from the rent or consideration paid by the
subtenant or assignee, as the case may be, the actual and reasonable costs
incurred by Subtenant for marketing expenses, brokerage commissions (at rates no
higher than standard rates), reasonable attorneys’ and architects’ fees, and any
amounts paid by Subtenant to contractors or others in preparing the space for
occupancy by the subtenant or assignee or provided by Subtenant as a work
allowance therefor, which costs Subtenant shall be permitted to recoup before
making any payments owed to Sublandlord under this Section 10.

 

If this Sublease is assigned, or if the Premises or any portion thereof be
underlet or occupied by anybody other than Subtenant, Sublandlord may, after
default by Subtenant beyond all applicable notice and cure periods, collect rent
from the assignee, undertenant or occupant, and apply the net amount collected
to the rent herein reserved, but no such assignment, underletting, occupancy or
collection shall be deemed a waiver of this covenant, or the acceptance of the
assignee, undertenant or occupant as tenant, or a release of Subtenant from the
further performance by Subtenant of the covenants on the part of Subtenant
herein contained.

 

11.          Insurance.

 

During the Term, Subtenant, at its sole cost and expense, shall provide and
maintain commercial liability insurance, property damage insurance, and any
other insurance required to be carried by Sublandlord under the Prime Lease, all
in conformity with the provisions of the Prime Lease which shall include,
without limitation, coverage of replacement value of any and all existing
leasehold improvements, regardless of whether such improvements were or are
installed by Prime Landlord, Sublandlord or Subtenant.  Subtenant shall cause
Sublandlord and Prime Landlord to be included as additional insureds in said
policy or policies which shall contain provisions, if and to the extent
available, that it or they will not be cancellable except upon at least thirty
(30) days’ prior notice to all insureds, and that the act or omission of one
insured will not invalidate the policy as to the other insureds.  Subtenant
shall furnish to Sublandlord a certificate of insurance confirming that all such
insurance is in effect at or before the Commencement Date and, on request, at
reasonable intervals thereafter.

 

Nothing contained in this Sublease shall relieve Subtenant from liability that
may exist as a result of damage from fire or other casualty, but each party
shall look first to any insurance in its favor before making any claim against
the other party for recovery for loss or damage resulting from fire or other
casualty.  To the extent that such insurance is in force and collectible and to
the extent permitted by law, Sublandlord and Subtenant each hereby releases and
waives all right of

 

12

--------------------------------------------------------------------------------


 

recovery against the other or anyone claiming through or under the other by way
of subrogation or otherwise.  The foregoing release and waiver shall be in the
force only if the insurance policies of Sublandlord and Subtenant shall provide
that such release or waiver does not invalidate the insurance.  Each party
agrees to use reasonable efforts to include in its applicable insurance policies
such a provision.  If the inclusion of said provision would involve an
additional expense, either party, at its expense, may require such provision to
be inserted in the other’s policy.

 

Subtenant hereby releases Prime Landlord or anyone claiming through or under
Prime Landlord by way of subrogation or otherwise to the extent that Sublandlord
released Prime Landlord or Prime Landlord was relieved of liability or
responsibility pursuant to the provisions of the Prime Lease, and Subtenant will
cause its insurance carriers to include any clauses or endorsements in favor of
Prime Landlord which Sublandlord is required to provide pursuant to the
provisions of the Prime Lease.

 

12.          Default.

 

In the event Subtenant defaults in the performance of any of the terms,
covenants, conditions, provisions and agreements of this Sublease or of the
Prime Lease (to the extent incorporated herein), Sublandlord shall be entitled
to exercise any and all of the rights and remedies to which it is entitled by
law and also any and all of the rights and remedies specifically provided to or
for the benefit of Prime Landlord, as the “Landlord” in the Prime Lease, which
rights and remedies are hereby incorporated herein and made a part hereof with
the same force and effect as if herein specifically set forth in full, and that
wherever in the Prime Lease rights and remedies are given to Prime Landlord, the
same shall be deemed to apply to Sublandlord.  In the event Sublandlord defaults
in the performance of any of the terms, covenants, conditions, provisions and
agreements of this Sublease, Subtenant shall be entitled to exercise any and all
of the rights and remedies to which it is entitled by law.

 

13.          Sublease Consent.

 

This Sublease shall become effective only if the written consent (the “Sublease
Consent”) hereto of Prime Landlord is obtained, which Sublease Consent shall be
in a form reasonably acceptable to both Sublandlord and Subtenant.  Upon
execution and delivery of this Sublease by Sublandlord and Subtenant,
Sublandlord shall promptly request the Sublease Consent from Prime Landlord. 
Subtenant agrees to provide such information in connection with such request as
Prime Landlord shall reasonably request.  If Sublandlord does not obtain Prime
Landlord’s Sublease Consent on or before April 30, 2015, Subtenant may terminate
this Sublease by written notice to Sublandlord.  In the event of such
termination, neither party shall have any further liability or obligation
hereunder, except for those liabilities and obligations that expressly survive a
termination of this Sublease.  Sublandlord shall use reasonable efforts to
request that Prime Landlord agree to provide to Subtenant Building standard
tenant identification signage and a listing on the building directory in the
Building lobby, if any.

 

14.          Attornment.

 

To induce Prime Landlord to consent to this Sublease, Subtenant agrees that if
Prime Landlord shall recover or come into possession of the Premises before the
expiration of the Prime

 

13

--------------------------------------------------------------------------------


 

Lease, Prime Landlord shall have the right to take over this Sublease and to
have it become a direct lease with Prime Landlord on the terms set forth in the
Sublease Consent in which case Prime Landlord shall succeed to all the rights of
Sublandlord hereunder.  This Sublease shall be subject to the condition that,
notwithstanding anything to the contrary in this Sublease, from and after the
termination of the Prime Lease, Subtenant shall waive any right to terminate
this Sublease and, at Prime Landlord’s election, Subtenant shall be bound to
Prime Landlord for the balance of the term hereof and shall attorn to and
recognize Prime Landlord, as its sublandlord, under all of the then executory
terms of this Sublease, except that Prime Landlord shall not (i) be liable for
any previous act, omission, or negligence of Sublandlord, (ii) be subject to any
counterclaim, defense or offset not expressly provided for or incorporated into
this Sublease, which theretofore accrued to Subtenant, (iii) be bound by any
modification or amendment of this Sublease or by any prepayment of more than one
month’s Base Rent and Additional Rent which shall be payable as provided in this
Sublease, unless such modification or prepayment shall have been approved in
writing by Prime Landlord or (iv) be obligated to perform any repairs or other
work in the Premises beyond Prime Landlord’s obligations under the Prime Lease. 
Subtenant shall execute and deliver to Prime Landlord any instruments Prime
Landlord may reasonably request to evidence and confirm such attornment. 
Subtenant shall be deemed to have given a waiver of subrogation of the type
provided for in the Prime Lease.

 

15.          Notices.

 

A.            Any notice to be given under this Sublease shall be in writing and
shall be sent by registered or certified mail, return receipt requested, or by
nationally-recognized overnight courier making receipted deliveries, or
delivered by hand (provided a signed receipt is obtained), to address(es) herein
stated above in Basic Sublease Provisions.  Each party shall have the right upon
ten (10) days’ prior written notice, to change, by notice in writing, the
address to which such party’s notice is to be sent.  Any notice to be given by
Sublandlord or Subtenant may be given by its attorneys.  Notices shall be deemed
given upon receipt or first refusal thereof.

 

16.          Quiet Enjoyment.

 

Sublandlord covenants that Subtenant, on paying the Base Rent and Additional
Rent and performing all the terms, covenants, conditions, provisions and
agreements hereunder, shall and may peacefully and quietly have, hold and enjoy
the Premises for the term aforesaid, free from any interference or hindrance by
Sublandlord, but subject to the exceptions, reservations and conditions hereof.

 

17.          Surrender.

 

A.            On or prior to the expiration or termination of this Sublease,
whether by expiration, forfeiture, lapse of time or otherwise, or upon the
termination of Subtenant’s right of possession, Subtenant shall (i) remove (and
restore any damage resulting from such removal) any and all of Subtenant’s
movable personal property, any Subtenant signage and, subject to Section 31
below, the Furniture (as defined below), and (ii) deliver to Sublandlord the
Premises in the condition and repair the Premises were in as of the Commencement
Date, reasonable wear and tear excepted, including, but not limited to, removing
and restoring any alterations or improvements which Subtenant undertook at the
Premises.  If Subtenant shall fail to timely perform such restoration,

 

14

--------------------------------------------------------------------------------


 

removal and repair obligations, Subtenant shall be deemed to be in holdover in
the Premises without Sublandlord’s or Prime Landlord’s consent until such
restoration, removal and repair is complete.  If Subtenant shall fail to remove
any of Subtenant’s personal property, including but not limited to the Furniture
(to the extent required under Section 31 below), from the Premises, such
property shall be deemed abandoned (and Subtenant will be deemed to have
relinquished all right, title and interest in such property), and Sublandlord is
authorized, without liability to Subtenant for loss or damage thereto, at the
sole risk of Subtenant, to (a) remove and store such property at Subtenant’s
risk and expense; (b) retain such property, in which case all right, title and
interest therein shall accrue to Sublandlord; (c) sell such property and retain
the proceeds from such sale; or (d) otherwise dispose or destroy such property. 
Except as provided in this Section 17A, Subtenant shall have no obligation or
liability with respect to Sublandlord’s restoration obligations under the Prime
Lease.

 

B.            Sublandlord and Subtenant recognize that Sublandlord’s damages
resulting from Subtenant’s failure to timely surrender possession of the
Premises may be substantial, may exceed the amount of the Base Rent payable
hereunder, and will be impossible to accurately measure.  Accordingly, if
possession of the Premises is not surrendered to Sublandlord on the expiration
or earlier termination of this Sublease, in addition to any other rights or
remedies Sublandlord may have hereunder or at law, Subtenant shall pay to
Sublandlord for each month (or any portion thereof) during which Subtenant holds
over in the Premises after the Expiration Date or earlier termination of this
Sublease, a sum equal to (i) one hundred fifty percent (150%) of the Rent
payable by Sublandlord, as tenant, under the Prime Lease, for the last full
calendar month prior to the Expiration Date, for the first three (3) months of
such holdover period, and (ii) two hundred percent (200%) of the Rent payable by
Sublandlord, as tenant, under the Prime Lease, for the last full calendar month
prior to the Expiration Date, for the fourth and each subsequent month of such
holdover period.  In addition, Subtenant shall otherwise observe, fulfill and
perform all of Sublandlord’s obligations under the Prime Lease, including but
not limited to, those pertaining to additional rent under the Prime Lease. 
Subtenant shall indemnify and hold harmless Sublandlord from and against all
damages incurred by Sublandlord on account of Subtenant’s holding over.  No
holding over by Subtenant, nor the payment to Sublandlord of the amounts
specified above, shall operate to extend the Term hereof.  Nothing herein
contained shall be deemed to permit Subtenant to retain possession of the
Premises after the Expiration Date or sooner termination of this Sublease, and
no acceptance by Sublandlord of payments from Subtenant after the Expiration
Date or sooner termination of this Sublease shall be deemed to be other than on
account of the amount to be paid by Subtenant in accordance with the provisions
of this Paragraph.

 

18.          Brokers.

 

Subtenant represents and warrants to Sublandlord and Sublandlord represents and
warrants to Subtenant that the Brokers are the only brokers with whom each party
dealt in relation to this transaction and that neither party has had any
dealings, either direct or indirect, with any other real estate agent or broker
in connection with this transaction.  The breaching party agrees to indemnify,
defend and hold the non-breaching party harmless from any loss, liability and
expense incurred by the non-breaching party as a result of any claim made
against the breaching party, which is based upon a breach of said representation
by the breaching party, which indemnification obligation hereunder shall survive
the Expiration Date or sooner termination of this Sublease.  Sublandlord hereby
agrees to pay the Brokers a commission pursuant to a separate agreement.

 

15

--------------------------------------------------------------------------------


 

19.          Prime Lease; Excluded Provisions.

 

A.            The provisions of the Prime Lease are specifically incorporated
herein by reference, except such terms, covenants, conditions, provisions and
agreements as are specifically inconsistent with the terms hereof or are set
forth in this Sublease (the “Excluded Provisions”) and except that all
references therein to “Landlord” shall mean Sublandlord, all references therein
to “Tenant” shall mean Subtenant, all references to “this Lease” shall mean this
Sublease.  Notwithstanding the forgoing,

 

(i)                                     references to “Landlord” shall be deemed
to be solely Prime Landlord and not Sublandlord in Sections 6, 7, 8, 9, 10,
11(A)(i),11(D) (provided that payments shall be made to Sublandlord), 11(F),
12(A)(i), 14, 16(A), 22(B)-(D) and 23(A)-(B), the first sentence of
Section 26(A) and Sections 38(A) and 54 of the Original Lease, Section 2.11 of
the First Amendment; and

 

(ii)                                  references to “Landlord” shall be deemed
to be both Prime Landlord and Sublandlord in Sections 13, 15, 16(B), 16(C), 20,
21(A), 21(B), 22(A), 23(C), 24, 26(D), 27, 29(A), Schedule B, Schedule C and
Schedule D of the Original Lease.

 

B.            The following provisions of the Prime Lease are deemed to be
Excluded Provisions:  (i) Sections 1 and 2, the rent table and the last
paragraph in Section 3, Sections 5, 11(B), 11(C) (except for the last three
(3) sentences of Section 11(C) which are incorporated into this Sublease),
12(A)(ii), 12(B), 12(D), 12(H) and 23(E), the last sentence of Section 26(A),
Sections 26(B), 26(C), 26(E), 36, 45, 38(B), 49, 52, 53, 57, Exhibit 2,
Exhibit 3, Exhibit 4 and Exhibit 6 of the Original Lease, Sections 2.2.4, 2.2.5,
2.3-2.7, 2.9, 2.10, 2.12, 2.14 and 3.1 and Articles II and IV of the First
Amendment (except as necessary to define the Premises) and Articles II, IV and V
and Section 3.6, and 3.7 of the Second Amendment.

 

C.            If any provisions of this Sublease shall conflict with any
provision of the Prime Lease, then, as between Sublandlord and Subtenant the
provisions of this Sublease shall control, provided, however, that if such
construction of terms would cause Sublandlord to be in default under the terms
of the Prime Lease, then such inconsistency shall be resolved in favor of the
Prime Lease.

 

20.          Successors and Assigns.

 

This Sublease shall be binding upon and, except as prohibited by this Sublease
or the Prime Lease, inure to the benefit of the parties hereto and their
respective successors and assigns.

 

21.          No Modifications.

 

This Sublease may not be modified except by written agreement signed by
Sublandlord and Subtenant.

 

22.          Security Deposit.

 

Subtenant has deposited with Sublandlord, the Security Amount for the faithful
performance and observance by Subtenant of the terms, covenants, conditions,
provisions and

 

16

--------------------------------------------------------------------------------


 

agreements of this Sublease.  The Security Amount shall not be required to be
deposited in an interest bearing account.  It is agreed that in the event
Subtenant defaults in respect of any of the terms, covenants, conditions,
provisions and agreements of this Sublease, including, but not limited to, the
payment of Base Rent and Additional Rent, beyond any and all applicable notice
and grace period(s), Sublandlord may use, apply or retain the whole or any part
of the Security Amount to the extent required for the payment of any Base Rent
and Additional Rent or any other sum as to which Subtenant is in default or for
any sum which Sublandlord may expend or may be required to expend by reason of
Subtenant’s default in respect of any of the terms, covenants, conditions,
provisions and agreements of this Sublease beyond any applicable notice and
grace period(s), including but not limited to, any damages or deficiency in the
reletting of the Premises, whether such damages or deficiency accrued before or
after summary proceedings or other re-entry by Sublandlord.  If Sublandlord so
applies or retains any part of the Security Amount, Subtenant shall, upon
demand, promptly deposit with Sublandlord the amount so applied or retained so
that Sublandlord shall have the full Security Amount on hand at all times during
the term of this Sublease.  If there is no default by Subtenant at the
Expiration Date or earlier termination of this Sublease, then Security Amount,
or so much of the Security Amount which has not been expended as permitted in
accordance with the terms of this Sublease, shall be returned to Subtenant
within thirty (30) days after the expiration or earlier termination of this
Sublease and after delivery of entire possession of the Premises to Sublandlord
in the condition required to be delivered hereunder.  In the event of an
assignment by Sublandlord of its interest under the Prime Lease, Sublandlord
shall have the right to transfer the Security Amount and Subtenant agrees to
look to the new Sublandlord solely for the return of said Security Amount and it
is agreed that the provisions hereof shall apply to every transfer or assignment
made of the Security Amount to a new Sublandlord.  Subtenant further covenants
that it shall not assign or encumber or attempt to assign or encumber the monies
deposited herein as security and that neither Sublandlord nor its successors or
assigns shall be bound by any such assignment, encumbrance, attempted assignment
or attempted encumbrance.  If Subtenant deposits the Security Amount with
Sublandlord prior to receipt of the Sublease Consent, Sublandlord shall return
the Security Amount to Subtenant immediately in the event Prime Landlord does
not consent to this Sublease; this obligation shall survive the termination of
this Sublease.

 

23.          Inability to Perform, Delays.

 

If Subtenant shall be delayed in obtaining possession of the Premises because of
delays in obtaining the Sublease Consent or in construction or for any other
reason beyond the reasonable control of Sublandlord, Sublandlord shall not be
subject to any liability, the effectiveness of this Sublease shall not be
affected (except as expressly set forth in this Sublease) and the term hereof
shall not be extended, but the Base Rent shall be abated (provided Subtenant is
not responsible for the delay in obtaining the Sublease Consent or possession
and provided that the delay is not due to delays in obtaining consent to, or in
construction of, work required or permitted to be performed by Subtenant) until
possession shall have been made available to Subtenant.

 

24.          Notice of Accidents.

 

Subtenant shall give Sublandlord and Prime Landlord notice of any fire, casualty
or accident in or about the Premises promptly after Subtenant becomes aware of
such event.

 

17

--------------------------------------------------------------------------------


 

25.          Destruction by Fire or Other Casualty; Condemnation.

 

A.            If the Premises or the Building shall be partially or totally
damaged or destroyed by fire or other casualty, Subtenant shall have no right to
terminate this Sublease and this Sublease shall not be terminated by reason of
such casualty unless the Prime Lease is terminated by Sublandlord or Prime
Landlord pursuant to the provisions of the Prime Lease.

 

B.            If the Premises are partially or totally damaged by fire or other
casualty as a consequence of which Sublandlord shall receive an abatement of
rent or Additional Rent relating to the Premises, then in such event, there
shall be a corresponding abatement of the Base Rent payable hereunder.

 

C.            If the Prime Lease is terminated pursuant to the provisions
thereof as the result of a taking of all or any portion of the Building by
condemnation (or deed in lieu thereof), this Sublease shall likewise terminate. 
In such event, Subtenant shall have no claim to any portion of the award with
respect to any such taking, except to file a claim for the value of its fixtures
or for moving expenses; provided, however, that Sublandlord’s award is not
thereby reduced or otherwise adversely affected.

 

26.          Bankruptcy.

 

In the event Subtenant becomes the subject of proceedings involving bankruptcy,
insolvency or reorganization of Subtenant, or if Subtenant makes an assignment
for the benefit of creditors, or petitions for, or enters into an arrangement
with creditors, Sublandlord shall have the same rights as to Subtenant as are
afforded Prime Landlord under the Prime Lease under similar circumstances
involving Sublandlord.

 

27.          No Waiver, etc.

 

No agreement to accept a payment of rent shall be deemed a waiver by Sublandlord
of any provision of this Sublease unless expressed in writing and signed by
Sublandlord.  The failure of Sublandlord or Subtenant to enforce any terms,
covenants, conditions, provisions or agreements of this Sublease shall not
prevent the later enforcement thereof or a subsequent act which would have
constituted a violation from having all the force and effect of an original
violation.  The receipt by Sublandlord or payment by Subtenant of Base Rent or
other rent or charges with knowledge of the breach of any covenant of this
Sublease shall not be deemed a waiver of such breach.  The parties hereto, to
the fullest extent permitted by law, waive trial by jury in any action or
proceeding relating hereto and consent to the jurisdiction of the applicable
court system of the jurisdiction in which the Premises is situated.  Subtenant
hereby waives any right to interpose any counterclaim in any action brought by
Sublandlord in connection herewith.  The foregoing shall not be deemed a waiver
by Subtenant of the right to interpose any counterclaim to the extent that the
failure to interpose same would prohibit Subtenant from bringing the claim,
which is the basis thereof, in a separate action.

 

28.          Limitations on Subtenant’s Remedies.

 

With respect to any provision of this Sublease which specifically requires that
Sublandlord shall not unreasonably withhold or unreasonably delay its consent or
approval, Subtenant in no

 

18

--------------------------------------------------------------------------------


 

event shall be entitled to make, nor shall Subtenant make, any claim, and
Subtenant hereby waives any claim, for any sum of money whatsoever as damages,
costs, expenses, attorneys’ fees or disbursements, whether affirmatively or by
way of setoff, counterclaim or defense, based upon any claim or assertion by
Subtenant that Sublandlord has unreasonably withheld or unreasonably delayed
such consent or approval.  Subtenant’s sole remedy for claimed unreasonable
withholding or unreasonable delaying by Sublandlord of its consent or approval
shall be an action or proceeding brought and prosecuted solely at Subtenant’s
own cost and expense to enforce such provision, for specific performance,
injunction or declaratory judgment.

 

29.          Rules and Regulations.

 

Subtenant agrees to comply with all rules and regulations that Prime Landlord
has made or may hereafter from time to time promulgate for the Building. 
Sublandlord shall not be liable in any way for damage caused by the
non-observance by any of the other tenants of such similar covenants in their
leases or of such rules and regulations.

 

30.          Entire Agreement.  Miscellaneous.

 

A.            This Sublease shall be governed by and construed in accordance
with the laws of the state in which the Premises are situated, without regard to
the conflicts of law principles thereof.

 

B.            The paragraph headings in this Sublease are inserted only as a
matter of convenience for reference and are not to be given any effect in
construing this Sublease.

 

C.            If any of the provisions of this Sublease or the application
thereof to any person or circumstance shall be, to any extent, held to be
invalid or unenforceable, the remainder of this Sublease shall not be affected
thereby and shall be valid and enforceable to the fullest extent permitted by
law.

 

D.            All of the terms and provisions of this Sublease shall be binding
upon and, except as prohibited by Section 10 hereof, inure to the benefit of the
parties hereto and their respective permitted successors and assigns.

 

E.            All prior negotiations and agreements relating to this Sublease
and the Premises are merged into this Sublease.  This Sublease may not be
amended, modified or terminated, in whole or in part, nor may any of the
provisions be waived, except by a written instrument executed by the party
against whom enforcement of such amendment, modification, termination or waiver
is sought and unless the same is permitted under the provisions of the Prime
Lease.

 

F.             Each of Sublandlord and Subtenant represents and warrants to the
other that each person executing this Sublease is a duly authorized
representative of Sublandlord or Subtenant, as the case may be, and has full
authority to execute and deliver this Sublease.

 

G.            This Sublease shall have no binding force and effect and shall not
confer any rights or impose any obligations upon either party unless and until
both parties have executed it and Sublandlord shall have obtained Prime
Landlord’s Sublease Consent pursuant to the provisions hereof and delivered to
Subtenant an executed copy of the Sublease Consent.  Under no

 

19

--------------------------------------------------------------------------------


 

circumstances shall the submission of this Sublease in draft form by or to
either party be deemed to constitute an offer for the subleasing of the
Premises.

 

H.            This Sublease may be executed in several counterparts each of
which shall be deemed an original but all of which together shall constitute one
and the same instrument.

 

I.             Except as expressly set forth herein, this Sublease and all the
obligations of Subtenant to pay Base Rent and Additional Rent and perform all of
its other covenants and agreements hereunder shall in no way be affected,
impaired, delayed or excused because Sublandlord or Prime Landlord are unable to
fulfill any of their respective obligations hereunder, either explicit or
implicit, if Sublandlord or Prime Landlord is prevented or delayed from so doing
by reason of strikes or labor trouble or by accident, adjustment of insurance or
by any cause whatsoever reasonably beyond Sublandlord’s or Prime Landlord’s
control.

 

J.             Each and every right and remedy of Sublandlord under this
Sublease shall be cumulative and in addition to every other right and remedy
herein contained or now or hereafter existing at law or in equity, by statute or
otherwise.

 

K.            At any time and from time to time Subtenant shall, within ten
(10) business days after written request by Sublandlord, execute, acknowledge
and deliver to Sublandlord a written statement certifying (i) that this Sublease
has not been modified and is in full force and effect or, if modified, that this
Sublease is in full force and effect as modified, and specifying such
modification(s), (ii) the dates to which the Base Rent and Additional Rent and
other charges have been paid, (iii) that, to the best of Subtenant’s knowledge,
no defaults exist under this Sublease or, if any do exist, the nature of such
default(s) and (iv) as to such other matters as Sublandlord may reasonably
request.

 

L.            In no event shall Sublandlord be liable for, and Subtenant hereby
waives any claim for, any indirect, consequential or punitive damages arising
under or in connection with this Sublease.  Subtenant shall be liable for all
indirect, consequential and punitive damages arising under or in connection with
this Sublease due to Subtenant’s acts, omissions or negligence.  In addition
thereto, Subtenant hereby indemnifies and holds Sublandlord harmless from any
claim for indirect, consequential or punitive damages under the Prime Lease due
to Subtenant’s use and occupancy of the Premises, Subtenant’s acts, omissions or
negligence, Subtenant’s fulfillment of any of Sublandlord’s obligations under
the Prime Lease (to the extent included or incorporated into this Sublease) or
any alterations which Subtenant makes to the Premises.

 

M.           Sublandlord covenants to Subtenant as of the date hereof that as of
the date hereof:  (i) the Prime Lease and is unmodified and in full force and
effect, (ii) Sublandlord has not received a default notice which has not been
cured or a notice to quit for nonpayment of rent, or any notice of delinquency
under the Prime Lease, (iii) to Sublandlord’s actual knowledge without inquiry,
there is no default by Prime Landlord or any occurrence that, with the passage
of time, would mature into a default by Prime Landlord under the Prime Lease,
(iv) Sublandlord’s monetary obligations under the Prime Lease have been paid to
the date hereof and (v) subject to obtaining the Sublease Consent, Sublandlord
has complied with all provisions of the Prime Lease in entering into this
Sublease and the existence of this Sublease will not, in and of itself, cause a
default under the Prime Lease.

 

20

--------------------------------------------------------------------------------


 

31.          Furniture.

 

The furniture listed on Exhibit B attached hereto (the “Furniture”) and made a
part hereof shall remain in the Premises and shall be available for use by
Subtenant during the Term.  Sublandlord makes no representation, express or
implied, in respect of the condition of the Furniture.  Subtenant hereby accepts
the Furniture in its “as is” “where is” condition.  Subtenant shall maintain the
Furniture in the same good order, condition, and repair, as Sublandlord is
delivering the Furniture to Subtenant, reasonable wear and tear excepted.  If
Subtenant does not exercise the Termination Option, Sublandlord shall convey the
Furniture to Subtenant for a nominal consideration by means of a bill of sale
and Subtenant shall be responsible for removing the Furniture from the Premises
on or before the Expiration Date; provided, however, if Subtenant exercises its
Termination Option as provided in Section 3 above, Sublandlord shall retain
ownership of the Furniture and Subtenant shall have no obligation to remove the
Furniture from the Premises at the end of the Term.  Subtenant shall have the
right, at Subtenant’s sole cost and expense, to move any of the Furniture from
the Premises, store the Furniture offsite or move within the Premises any of the
Furniture which is built-in or otherwise attached to the Premises; provided,
however, that if Subtenant takes any of the foregoing actions, Subtenant shall
(i) shall repair any damage it has caused and (ii) be deemed to be the owner of
the moved (if moved from the Premises), stored or detached or disassembled
Furniture and shall be obligated to remove the same at or prior to the end of
the Term.

 

32.          Signage.

 

Subtenant shall have the right, subject to Prime Landlord’s consent, to install
Building standard tenant identification signage and a listing on the building
directory in the Building lobby, if any, all at no cost to Sublandlord and with
no liability to Sublandlord if Prime Landlord refuses, or fails to consent or to
perform any such installation or provide any such signage.  Sublandlord shall
use reasonable efforts to request Prime Landlord’s consent to such signage. 
Further, Sublandlord agrees to use reasonable efforts to request Prime
Landlord’s agreement to permit Subtenant to install signage at the monument
signage at the Building; provided, however, that Subtenant acknowledges that
Sublandlord’s signage rights under the Prime Lease are personal to Sublandlord,
and Prime Landlord is not obligated to permit such signage.

 

33.          Parking.

 

Subject to the applicable provisions of the Prime Lease and subject to the
Rules and Regulations, Subtenant shall have the right to use the Building
Parking Area and Tenant’s twenty-six (26) reserved spaces, provided, however
that any references to Exhibit 4 in the Prime Lease are hereby deleted and
replaced with references to “Exhibit C” attached to this Sublease (the “Reserved
Parking Spaces”).  Subtenant shall be responsible for all costs and expenses
associated with any signs or markings identifying the Reserved Parking Spaces as
those of Subtenant’s.  Such Reserved Parking Spaces are in addition to
Subtenant’s rights to the unreserved parking spaces as set forth in the Prime
Lease.

 

[Page Intentionally Left Blank]

 

21

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement of Sublease
as of the day and year first above written.

 

 

 

SUBLANDLORD:

 

 

 

 

 

Otsuka America Pharmaceutical, Inc.

 

 

 

 

 

By:

/s/ Steven J. Weisel

 

 

Name: Steven J. Weisel

 

 

Title: V.P. & General Counsel

 

 

 

 

 

SUBTENANT:

 

 

 

 

 

Ophthotech Corporation

 

 

 

 

 

By:

/s/ Michael G. Atieh

 

 

Name: Michael G. Atieh

 

 

Title: Chief Financial Officer

 

 

 

 

 

20-8185347

 

Federal Identification Number

 

22

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Prime Lease

 

(Attached hereto)

 

--------------------------------------------------------------------------------


 

AGREEMENT OF LEASE

 

BETWEEN

 

RM SQUARE, LLC

 

AND

 

OTSUKA AMERICA PHARMACEUTICAL, INC.

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

PAGE

SPACE

1

TERM

1

RENT

4

USE

5

LANDLORD ALTERATION

6

SERVICES

11

LANDLORD’S REPAIRS

11

WATER SUPPLY

11

PARKING FIELD

11

DIRECTORY

12

TAXES AND OTHER CHARGES

12

OPERATING COST INCREASES

15

TENANT’S REPAIRS

19

FIXTURES & INSTALLATIONS

20

ALTERATIONS

20

REQUIREMENTS OF LAW

24

END OF TERM

26

QUIET ENJOYMENT

27

SIGNS

27

RULES AND REGULATIONS

27

RIGHT TO SUBLET OR ASSIGN

28

LANDLORD’S ACCESS TO PREMISES

32

SUBORDINATION

34

PROPERTY LOSS, DAMAGE REIMBURSEMENT

36

INDEMNITY

36

DESTRUCTION - FIRE OR OTHER CASUALTY

37

INSURANCE

38

EMINENT DOMAIN

40

NONLIABILITY OF LANDLORD

41

DEFAULT

42

TERMINATION ON DEFAULT

43

DAMAGES

45

SUMS DUE LANDLORD

46

NO WAIVER

47

WAIVER OF TRIAL BY JURY

48

NOTICES

48

INABILITY TO PERFORM

49

INTERRUPTION OF SERVICE

50

CONDITIONS OF LANDLORD’S LIABILITY

51

TENANT’S TAKING POSSESSION

51

ENTIRE AGREEMENT

51

DEFINITIONS

52

PARTNERSHIP TENANT

53

 

i

--------------------------------------------------------------------------------


 

SUCCESSORS, ASSIGNS, ETC.

53

BROKER

53

CAPTIONS

54

NOTICE OF ACCIDENTS

54

TENANT’S AUTHORITY TO ENTER LEASE

54

LETTER OF CREDIT/SECURITY DEPOSIT

54

FINANCIAL CONDITION

58

[INTENTIONALLY OMITTED]

58

EXTENSION OPTIONS

58

RIGHT OF FIRST OFFER

60

CAFETERIA

62

MISCELLANEOUS

62

PREVAILING PARTY

63

SATELLITE DISH AGREEMENT

63

REASONABLE CONSENT

63

SCHEDULE A

65

SCHEDULE B

66

SCHEDULE C

68

SCHEDULE D

72

EXHIBIT “1”

75

EXHIBIT “2”

76

EXHIBIT “3”

79

EXHIBIT “4”

80

EXHIBIT “5”

1

EXHIBIT “6”

12

 

ii

--------------------------------------------------------------------------------


 

AGREEMENT OF LEASE, made as of this 22nd day of July, 2009 (the “Effective
Date”), between RM SQUARE, LLC, a Delaware limited liability company, having an
address c/o RXR Realty LLC, at 625 RXR Plaza, Uniondale, New York 11556
(hereinafter referred to as “Landlord”), and OTSUKA AMERICA
PHARMACEUTICAL, INC., a Delaware corporation, having its principal place of
business at 100 Overlook Center, Princeton, New Jersey 08540 (hereinafter
referred to as “Tenant”).

 

WITNESSETH:  Landlord and Tenant hereby covenant and agree as follows:

 

SPACE

 

1.             Landlord hereby leases to Tenant and Tenant hereby hires from
Landlord the space substantially as shown on the Rental Plan annexed hereto as
Exhibit “1” (“Demised Premises” or “Premises”) on the fifth (5th) floor of the
building located at One University Square, Princeton, New Jersey (hereinafter
referred to as the “Building”), and the parties hereby stipulate and agree that
such space is the entire fifth (5th) floor of the Building and is deemed to
contain 67,531 rentable square feet in a Building that is deemed to contain
313,046 rentable square feet, which constitutes 21.57 percent of the area of the
Building (“Tenant’s Proportionate Share”).  Landlord is the fee owner of the
Building.

 

TERM

 

2.             (A)          The term (“Term” or “term”) of this lease shall
commence upon the execution of this lease.  Subject to the provisions of this
Article 2, Tenant’s right to occupy the Demised Premises and Tenant’s obligation
to pay Rent (as defined in Article 3 hereof) and all items of additional rent
shall commence on February 1, 2010 (the “Rent Commencement Date”).  The Term of
this lease shall expire on January 31, 2021 (the “Expiration Date”).

 

(B)          Notwithstanding the foregoing, if on February 1, 2010, the
Landlord’s Initial Construction (as defined in Article 5 hereof) has not been
“substantially completed” (defined below), then the Rent Commencement Date shall
be postponed until the date on which the Landlord’s Initial Construction is
“substantially completed” and the Term of this lease shall be extended so that
the Expiration Date shall occur on the day preceding the eleventh (11th)
anniversary of (a) the Rent Commencement Date (but only if the Rent Commencement
Date occurred on the first day of a calendar month), or (b) the first day of the
first full calendar month following the Rent Commencement Date (if the Rent
Commencement Date did not occur on the first day of a calendar month).  Subject
to any tenant delay (as hereinafter defined) , Landlord shall use commercially
reasonable efforts to substantially complete Landlord’s Initial Construction no
later than February 1, 2010.  In no event shall the Rent Commencement Date occur
prior to December 1, 2009, unless Tenant agrees otherwise.  The term
“substantially completed”, as used herein, is defined to mean when (x) the only
work items of Landlord’s Initial Construction that remain to be completed are
“punchlist items” (i.e., minor or insubstantial details of mechanical adjustment
or decoration) which do not materially interfere with the conduct of business by
Tenant in the Demised Premises, (y) the Cafeteria (as hereinafter defined) is
open for business (as more fully set forth in Article 54 below), and (z) the
applicable municipality has issued either a temporary or permanent certificate
of occupancy for the Demised Premises.  In the event the applicable municipality
issues a temporary certificate of occupancy for the Demised Premises,

 

1

--------------------------------------------------------------------------------


 

Landlord shall thereafter diligently pursue issuance of a permanent certificate
of occupancy and shall deliver same to Tenant as soon as reasonably possible
after the Rent Commencement Date.

 

(C)          Notwithstanding the foregoing, if Landlord shall be delayed in such
“substantial completion” as a result of (i) Tenant’s failure to furnish plans
and specifications or to make finish selections for Landlord’s Initial
Construction by the dates set forth for same on the estimated construction
schedule annexed hereto as Exhibit “3”; (ii) Tenant’s request for materials,
finishes or installations other than Landlord’s standard as identified on a
description of Landlord’s Building-standard materials, finishes and
installations delivered to Tenant prior to the date hereof; (iii) Tenant’s
changes in any approved plans, specifications or drawings; (iv) the performance
or completion of any work, labor or services by a party employed by Tenant;
(v) Tenant’s interference with the performance of the Landlord’s Initial
Construction; (vi) Tenant’s failure to approve, or approve as noted, final
construction documents within the time periods set forth on the estimated
construction schedule annexed hereto as Exhibit “3”; or (vii) Tenant’s failure
to deliver the security deposit, letter of credit or guaranty required hereunder
(if any) simultaneously with the delivery by Tenant of an executed counterpart
of this lease (all such delays being hereinafter referred to as “tenant delay”);
then the Rent Commencement Date shall be accelerated by the number of days of
such tenant delay (provided, however, that Landlord shall not be obligated to
deliver the Demised Premises to Tenant and Tenant shall not have the right to
occupy the Demised Premises until Landlord’s Initial Construction is
“substantially completed”).  Moreover, in the event of an accumulation of tenant
delays in excess of one hundred eighty (180) days in the aggregate, the Rent
Commencement Date shall automatically be deemed to be the estimated date of
substantial completion as set forth on the estimated construction schedule
annexed hereto as Exhibit “3”, subject to any extensions of such deemed Rent
Commencement Date as a result of any delays caused by Landlord or its agents,
contractors or employees in the substantial completion of Landlord’s Initial
Construction.  Landlord shall notify Tenant, in writing, within a reasonable
period after Landlord has actual knowledge of the circumstances giving rise to a
tenant delay; provided, however, that any delay by Landlord in so notifying
Tenant shall not excuse the tenant delay.  Tenant acknowledges and agrees that,
for purposes of the foregoing sentence only, notice of any actual or anticipated
tenant delay shall be effective if forwarded to Tenant or its representatives
via electronic mail by Landlord or its construction affiliate.  Following the
delivery by Landlord of any such written notice, Tenant shall have five (5) days
within which to cure or avoid the tenant delay, as applicable.  In the event
such tenant delay has not been cured or avoided within such five (5) day period,
tenant delay shall begin to accumulate hereunder.  Landlord shall provide Tenant
with an estimated completion schedule at least thirty (30) days prior to the
date upon which Landlord’s Initial Construction is scheduled to be substantially
completed and, prior to the substantial completion of Landlord’s Initial
Construction, Landlord shall advise Tenant in writing as to the date of
substantial completion of the Landlord’s Initial Construction.  Except as
otherwise specifically provided herein.  Tenant waives any right to rescind this
lease under applicable law then in force and further waives the right to recover
any damages which may result from Landlord’s failure to deliver possession of
the Demised Premises on the Rent Commencement Date set forth in the first
paragraph of this Article.

 

(D)          A “Lease Year” shall be comprised of a period of twelve (12)
consecutive months.  The first Lease Year shall commence on the Rent
Commencement Date but, notwithstanding the first sentence of this paragraph, if
the Rent Commencement Date is not the first day of a month, then the first Lease
Year shall also include the additional period from the Rent

 

2

--------------------------------------------------------------------------------


 

Commencement Date to the end of the then current month.  Each succeeding Lease
Year shall end on the anniversary date of the last day of the preceding Lease
Year.  For example, if the Rent Commencement Date was February 1, 2010, then the
first Lease Year would begin on February 1, 2010, and end on January 31, 2011,
and each succeeding Lease Year would begin on February 1st and end on
January 31st.  If, however, the Rent Commencement Date was February 2, 2010,
then the first Lease Year would begin on February 2, 2010 and end on
February 28, 2011, the second Lease Year would commence on March 1, 2011 and end
on February 29, 2012, and each succeeding Lease Year would begin on March 1st
and end on February 28th or 29th, as applicable.

 

(E)           Landlord shall provide Tenant’s qualified representatives with
access to the Demised Premises for a period of approximately six (6) weeks prior
to substantial completion of the Landlord’s Initial Construction, solely for the
purpose of installing Tenant’s furniture, telecommunication, computer and other
data wiring and equipment therein.  In exercising such privilege of early
access, Tenant shall ensure that its representatives (i) provide Landlord with
appropriate evidence of all liability insurance coverage reasonably required by
Landlord (naming Landlord and Tenant as additional insureds as their interests
may appear); (ii) observe and comply with the Rules and Regulations,
instructions and guidelines imposed by Landlord and/or Landlord’s contractors
with respect thereto provided such Rules and Regulations comply with the
provisions of Article 20 hereof; and (iii) do not create any interference with,
or disturbance of, other work being performed in the Demised Premises or the
Building or the operation of the Building.

 

(F)           Notwithstanding anything to the contrary contained herein, if the
Landlord’s Initial Construction has not been substantially completed by the date
that is fifteen (15) months following the date of this lease (the “Termination
Deadline”), and provided that such delay is not attributable to force majeure or
tenant delays, then Tenant shall have five (5) business days in which to deliver
to Landlord a thirty (30) day written notice (“Tenant’s Termination Notice”) of
Tenant’s intention to terminate this lease.  If the Landlord’s Initial
Construction has not been substantially completed as of the thirtieth (30th) day
following the timely and effective delivery of Tenant’s Termination Notice, then
this lease shall be immediately terminated and neither Landlord nor Tenant shall
have any further obligation or liability to the other hereunder.  Tenant
acknowledges that time is of the essence with respect to Tenant’s delivery of
Tenant’s Termination Notice and, if Tenant shall fail to deliver Tenant’s
Termination Notice by the end of the fifth (5th) business day following the
Termination Deadline, then Tenant’s termination right hereunder shall lapse and
become of no force or effect whatsoever.

 

(G)          Notwithstanding anything to the contrary contained herein, if
(i) Landlord’s Initial Construction has not been substantially completed by the
date that is fifteen (15) months following the date of this lease, and
(ii) Tenant does not deliver the Tenant’s Termination Notice, as permitted
pursuant to Article 2(F), above, and provided that such delay is not
attributable to force majeure or tenant delays, then Tenant may deliver to
Landlord written notice (the “Self Help Notice”) of its intent to exercise its
Self Help Remedy (as defined below).  If the Landlord’s Initial Construction has
not been substantially completed by the thirtieth (30th) day following effective
delivery of the Self Help Notice, then Landlord shall cease performance of the
Landlord’s Initial Construction, and Tenant may proceed to undertake the Self
Help Remedy.  The “Self Help Remedy” shall be the empowerment of Tenant to
engage its own licensed, insured and reputable contractors and subcontractors
for the purpose of completing the Landlord’s Initial Construction,

 

3

--------------------------------------------------------------------------------


 

under the direction of Tenant.  However, Tenant acknowledges and agrees that,
with respect to any aspect (s) of the Landlord’s Initial Construction that would
affect, touch or concern the Building systems, Tenant shall only engage a
contractor(s) or subcontractor(s) approved by Landlord for the performance of
the subject work, which approval shall not be unreasonably withheld, delayed or
conditioned.  If Tenant exercises the Self Help Remedy, then upon Tenant having
achieved substantial completion, Landlord shall pay to Tenant the entire
positive difference (if any) between the aggregate amount of reasonable
out-of-pocket expenses actually incurred by Tenant directly in connection with
the Landlord’s Initial Construction and the aggregate amount of such expenses
that would have been incurred by Tenant but for the exercise of the Self Help
Remedy by Tenant.  Also if Tenant exercises the Self Help Remedy, the Rent
Commencement Date shall be deemed to be the sooner to occur of (i) the date on
which Tenant achieves substantial completion, or (ii) the date that is one
(1) month following the date upon which the remainder of Landlord’s Initial
Construction should reasonably be substantially completed (as determined by a
general contractor selected by Tenant and reasonably approved by Landlord)

 

RENT

 

3.             The annual minimum rental (“Rent” or “rent”) is as follows:

 

During the first Lease Year, the Rent shall be $2,329,819.56, payable in equal
monthly installments of $194,151.63 (based on $34.50 per rentable square foot).

 

During the second Lease Year, the Rent shall be $2,363,585.04, payable in equal
monthly installments of $196,965.42 (based on $35.00 per rentable square foot).

 

During the third Lease Year, the Rent shall be $2,397,350.52, payable in equal
monthly installments of $199,779.21 (based on $35.50 per rentable square foot).

 

During the fourth Lease Year, the Rent shall be $2,431,116.00, payable in equal
monthly installments of $202,593.00 (based on $36.00 per rentable square foot).

 

During the fifth Lease Year, the Rent shall be $2,464,881.48, payable in equal
monthly installments of $205,406.79 (based on $36.50 per rentable square foot).

 

During the sixth Lease Year, the Rent shall be $2,498,646.96, payable in equal
monthly installments of $208,220.58 (based on $37.00 per rentable square foot).

 

During the seventh Lease Year, the Rent shall be $2,532,412.56, payable in equal
monthly installments of $211,034.38 (based on $37.50 per rentable square foot).

 

During the eighth Lease Year, the Rent shall be $2,566,178.04, payable in equal
monthly installments of $213,848.17 (based on $38.00 per rentable square foot).

 

During the ninth Lease Year, the Rent shall be $2,599,943.52, payable in equal
monthly installments of $216,661.96 (based on $38.50 per rentable square foot).

 

During the tenth Lease Year, the Rent shall be $2,633,709.00, payable in equal
monthly installments of $219,475.75 (based on $39.00 per rentable square foot).

 

4

--------------------------------------------------------------------------------


 

During the eleventh Lease Year, the Rent shall be $2,667,474.48, payable in
equal monthly installments of $222,289.54 (based on $39.50 per rentable square
foot).

 

Tenant agrees to pay the Rent to Landlord, without notice or demand, in lawful
money of the United States which shall be legal tender in payment of the debts
and dues, public and private, at the time of payment, in advance on the first
day of each calendar month during the Term at the address for payment designated
by Landlord from time to time; it being acknowledged and agreed that the
inclusion of an address for payment on an invoice (if any) submitted by Landlord
shall qualify as such designation.  If no such address for payment is designated
by Landlord, then payment shall be made to the address set forth in the
introductory paragraph of this lease.

 

Except as otherwise specifically provided herein, Tenant shall pay the Rent as
above and as hereinafter provided, without any set off or deduction whatsoever. 
Should the Rent Commencement Date be a date other than the first day of a
calendar month, Tenant shall pay a pro rata portion of the Rent on a per diem
basis, based upon the first full calendar month of the first Lease Year, from
such date to and including the last day of that current calendar month.  The
Rent payable for such partial month shall be in addition to the Rent payable for
the first Lease Year pursuant to the Rent schedule set forth above and shall be
payable by Tenant on the Rent Commencement Date.

 

Landlord shall provide to Tenant the amount of One Million and 00/100
($1,000,000.00) Dollars (the “Landlord’s Concession”), which Landlord Concession
may be used by Tenant for those purposes relating directly to this lease that
Tenant deems appropriate, in its sole discretion, including the following: 
improvements to the Demised Premises, upgraded finishes, materials and fixtures
to be installed with the Demised Premises, wiring and cabling within the Demised
Premises (pursuant to the terms of this lease), or Rent payable by Tenant
pursuant to this lease.  The Landlord’s Concession shall promptly be paid by
Landlord directly to the applicable third party vendor, in installments, as
needed, following installation within the Demised Premises and delivery by
Tenant or such third party vendor of a written request for such payment(s),
along with documentation reasonably satisfactory to Landlord evidencing the
purpose for which such payment is requested (e.g., receipts, invoices, etc.). 
If, as of the Rent Commencement Date, any portion of the Landlord’s Concession
has not yet been paid by Landlord to Tenant and/or its third party vendors, such
outstanding portion shall be applied by Landlord against the next due
installment(s) of Rent hereunder.

 

USE

 

4.             (A)          Tenant shall use and occupy the Demised Premises
only for executive and administrative offices, and for no other purpose. 
Without limiting the generality of the foregoing, in no event shall Tenant be
permitted to use the Demised Premises for any of the prohibited uses listed in
Article 21(G) of this lease.

 

(B)          Tenant shall not use or occupy, suffer or permit the Premises, or
any part thereof, to be used in any manner which would in any way, in the
reasonable judgment of Landlord, (l) violate any laws or regulations of public
authorities; (ii) make void or voidable any insurance policy then in force with
respect to the Building; (iii) impair the appearance, character or reputation of
the Building; (iv) discharge objectionable fumes, vapors or odors into the
Building,

 

5

--------------------------------------------------------------------------------


 

air-conditioning systems or Building flues or vents in such a manner as to
offend other occupants.  The provisions of this Section shall not be deemed to
be limited in any way to or by the provisions of any other Section or any
Rule or Regulation.

 

(C)          Tenant will not at any time use or occupy the Demised Premises in
violation of the certificate of occupancy (temporary or permanent) issued for
the Building or portion thereof of which the Demised Premises form a part.

 

LANDLORD ALTERATION

 

5.             (A)          Landlord, at Tenant’s expense (except as otherwise
set forth herein), will perform or cause Landlord’s construction affiliate to
perform certain work and make certain installations in and to the Demised
Premises in order to prepare same for occupancy by Tenant; such work and
installations to be performed in accordance with final construction drawings to
be developed by or on behalf of Tenant, subject to Landlord’s approval, which
approval shall not be unreasonably withheld, conditioned or delayed (such work
and installations sometimes herein referred to as the “Landlord’s Initial
Construction”).  As of the date of this lease, Landlord’s good faith, estimated
construction schedule for the performance of Landlord’s Initial Construction is
attached hereto as Exhibit “3”, it being understood that such construction
schedule is subject to, among other things, the timely performance by Tenant of
all of its obligations set forth thereon.  Landlord acknowledges and agrees that
Tenant shall not be required to use Landlord’s architect in connection with the
preparation of initial space plans, finish selection plans and the final
construction drawings.  However, in the event Tenant elects to use Landlord’s
architect to provide such services, Tenant shall pay for the cost of such
services, not to exceed $101,296.50 (i.e., $1.50 multiplied by the rentable
square footage of the Demised Premises [67,531]).  In the event that there is a
conflict or inconsistency between the provisions of this lease (including the
Exhibits and Schedules annexed hereto) and the work set forth on the final
construction documents to be prepared for the Landlord’s Initial Construction
and approved by Landlord and Tenant after the date hereof, such final
construction documents shall be controlling.  Landlord shall correct any latent
defects in Landlord’s Initial Construction provided such defects are disclosed
to Landlord, in writing, during the first Lease Year, and same are not caused by
any work performed by or on behalf of Tenant.

 

(B)          Notwithstanding anything to the contrary contained herein, Landlord
shall bear up to a maximum of $2,414,233.25 (i.e., $35.75 multiplied by the
rentable square footage of the Demised Premises [67,531]) (the “LIC Allowance”)
of the Total LIC Charge (as hereinafter defined).  Tenant shall pay to Landlord
or Landlord’s designee, as additional rent hereunder, the entire amount (the
“Overage”) by which the Total LIC Charge exceeds the maximum amount of the LIC
Allowance set forth above; such Overage to be paid in accordance with the
provisions set forth in Article 5(F) below.  If, however, the Total LIC Charge
is less than the maximum amount of the LIC Allowance set forth above, then
Landlord shall bear the entire Total LIC Charge, and any such outstanding
portion of the LIC Allowance shall be applied by Landlord against the next due
installment(s) of Rent hereunder.  Furthermore, if, for whatever reason,
Landlord fails to fund any portion of the LIC Allowance which is otherwise due
and payable to the contractors performing Landlord’s Initial Construction,
Tenant shall pay the corresponding portion of the Total LIC Charge to such
contractors (and Tenant may rely on bills rendered for such work) and such
portion of the LIC Allowance not paid by Landlord to the contractors and so
advanced by Tenant shall be

 

6

--------------------------------------------------------------------------------


 

credited against the next due installment (s) of Rent hereunder.  The LIC
Allowance shall be payable solely on account of labor directly related to, and
materials delivered to the Demised Premises in connection with, the initial
installations affixed to the Demised Premises as part of the Landlord’s Initial
Construction, including, without limitation, walls, door frames, hardware,
electrical systems, floor coverings, light fixtures, electrical outlets, fire
protection sprinklers and alarms, ceiling tile and grid, wall finishes, HVAC
equipment, plumbing and plumbing fixtures and all fees and charges incurred to
obtain governmental and quasi-governmental permits, authorizations and approvals
in connection therewith.  Tenant hereby acknowledges that in no event shall any
portion of the LIC Allowance be paid or applied against any “soft costs”.  The
term “soft costs”, as used herein, shall generally include, without limitation,
the fees and charges of any architects, engineers and other consultants engaged
by Tenant in connection with the subject work; the costs and charges incurred in
connection with the installation of Tenant’s data and telecommunication wiring
and cabling in and about the Demised Premises (or any portion thereof); and the
costs and expenses incurred by Tenant in connection with the acquisition and
installation of Tenant’s furniture, fixtures and equipment in the Demised
Premises (or any portion thereof).

 

(C)          Landlord’s, designated contractor will serve as general contractor
for performance of all aspects of the Landlord’s Initial Construction.  Upon
completion of the final construction documents, but prior to the commencement of
the Landlord’s Initial Construction, Landlord’s designated contractor shall
engage in a commercial construction bidding process, whereby Landlord’s
designated contractor solicits construction bids from three or more qualified
subcontractors in each construction discipline (i.e., trade) to be engaged by
Landlord’s designated contractor for the performance of the Landlord’s Initial
Construction, except that Landlord’s designated contractor shall only be
obligated to solicit bids from its single subcontractor of choice in each of the
fire and life safety trades.  After receipt, review and leveling of all
subcontractor bids, Landlord’s designated contractor shall select the lowest
qualified bid from among the subcontractors bidding in each such construction
discipline.  Landlord shall keep Tenant fully apprised during the course of such
bidding process.  Following selection by Landlord’s designated contractor of all
necessary subcontractors to perform the Landlord’s Initial Construction,
Landlord shall cause Landlord’s designated contractor to advise Tenant of the
total charge for the Landlord’s Initial Construction (which shall be subject to
increase in cost solely attributable to tenant delay or change orders or extra
work orders authorized by Tenant) and shall provide Tenant with a trade cost
breakdown therefor.  Within ten (10) days after Landlord’s designated contractor
advises Tenant of the charge, Tenant shall notify Landlord’s designated
contractor as to whether Tenant (i) approves same, (ii) desires to make
modifications to the scope of the work shown on the final construction documents
(such modifications to be subject to the prior review and approval of Landlord),
and/or (iii) will require Landlord’s designated contractor to obtain additional
estimates or re-bid all or any portion of the Landlord’s Initial Construction. 
If, as a result of Tenant’s election of either option (ii) or (iii), above, the
substantial completion of Landlord’s Initial Construction is delayed for more
than fourteen (14) days beyond the estimated date of substantial completion set
forth on the estimated construction schedule annexed hereto as Exhibit “3”
(subject to any extensions of such estimated date of substantial completion as a
result of any delays caused by Landlord or its agents, contractors or employees)
, then each day of such delay (including the fourteen (14) day period) shall
constitute a tenant delay under Article 2 of this lease.  In the event Tenant
elects options (ii) or (iii), above, Landlord agrees to perform its obligations
thereunder with reasonable promptness.

 

7

--------------------------------------------------------------------------------


 

(D)          Notwithstanding anything to the contrary contained herein, Landlord
shall bear up to a maximum of $675,310.00 (i.e., $10.00 multiplied by the
rentable square footage of the Demised Premises [67,531]) (the “Ceiling
Allowance”) of the Total LIC Charge for that portion of Landlord’s Initial
Construction consisting of the installation of all mechanical equipment and
pipes above the ceiling grid (collectively, the “Ceiling Work”) Tenant shall pay
to Landlord or Landlord’s designee, as additional rent hereunder, the amount by
which the Total LIC Charge for the Ceiling Work exceed the maximum amount of the
Ceiling Allowance set forth above as follows; (i) fifty (50%) percent of such
overage, as reasonably estimated by Landlord, shall be due and payable prior to
the commencement of the Ceiling Work, (ii) twenty-five (25%) percent of such
overage, as reasonably estimated by Landlord, shall be due and payable upon
substantial completion of one-half of the Ceiling Work, and (iii) the remaining
portion of any overage, as finally determined, shall be due and payable upon
substantial completion of the Ceiling Work.  If, however, the Total LIC Charge
for the Ceiling Work is less than the maximum amount of the Ceiling Allowance
set forth above, then Landlord shall bear all such charges, but Tenant shall not
be entitled to the payment or credit of all or any portion of the difference
between the two said amounts.  Furthermore, if, for whatever reason, Landlord
fails to fund the required portion of the Ceiling Allowance, Tenant shall pay
for the corresponding portion of the Ceiling Work to the contractors performing
the Ceiling Work and such portion of the Ceiling Allowance not paid by Landlord
shall be credited against the next due installment(s) of Rent hereunder.  In no
event shall Tenant be entitled to a Rent credit in connection with any portion
of the Ceiling Allowance not applied or otherwise spent toward the Ceiling Work

 

(E)           Notwithstanding anything to the contrary contained herein,
Landlord shall bear up to a maximum of $388,000.00 (the “Upgrades Allowance”) of
the Total LIC Charge for any materials and finishes in connection with
Landlord’s Initial Construction above “Building standard” materials and
finishes.  In the event the Upgrades Allowance is not fully spent in connection
with Landlord’s Initial Construction, then Tenant may, at its option, (i) apply
any such remaining portion to additional Alterations to be performed by Landlord
at the Demised Premises throughout the initial Term of this lease, or
(ii) require that such remaining portion be applied by Landlord against the next
due installment(s) of Rent hereunder.  In no event shall Tenant be entitled to
receive any portion of the Upgrades Allowance that has not been applied by
Tenant as of the Expiration Date.

 

(F)           As used throughout this Article, the “Total LIC Charge” means the
sum of the following components:  (i) the total subcontractor work charges for
the Landlord’s Initial Construction, plus (ii) an amount equal to ten (10%)
percent of the preceding amount.  Promptly following completion of the procedure
set forth in Article 5(C) above, Landlord shall cause Landlord’s designated
contractor to give Tenant notice of the amount of the Overage.  Prior to
commencement of Landlord’s Initial Construction, Tenant shall pay to Landlord’s
designated contractor, within ten (10) days following demand therefor, an amount
equal to fifty (50%)_ percent of the anticipated Overage and, following
completion by Landlord of one-half of the Landlord’s Initial Construction,
Tenant shall pay to Landlord’s designated contractor, within ten (10) days
following demand therefore, an amount equal to twenty-five (25%) percent of the
anticipated Overage, as determined by Landlord’s designated contractor (each, a
“Partial Overage Prepayment”); each such Partial Overage Prepayment to be
applied in partial payment of the Overage, as finally determined.  Following
substantial completion of the Landlord’s Initial Construction, Tenant shall pay
to Landlord’s designated contractor, within ten (10) days following

 

8

--------------------------------------------------------------------------------


 

demand therefor, the entire amount by which the actual Overage (including only
those amounts outstanding on change orders or extra work orders authorized by
Tenant or resulting from Tenant Delay, if any) exceeds the sum of the Partial
Overage Prepayments previously made by Tenant.

 

(G)          Notwithstanding anything to the contrary contained in this
Article 5, Landlord’s Initial Construction shall not include the purchase,
transport or installation of Tenant’s furniture, office equipment or
communication and data lines, equipment and accessories, which shall be
installed by Tenant, at Tenant’s sole cost and expense (subject to Tenant’s
right to apply the Allowances (hereinafter defined) to same, if and to the
extent provided herein), in accordance with plans and specifications developed
by Tenant and approved by Landlord (to the extent required by this lease).

 

(H)          The parties acknowledge and agree that Landlord has agreed to
provide Tenant with the Landlord’s Concession, the LIC Allowance, the Ceiling
Allowance and the Upgrades Allowance (collectively, the “Allowances”), in an
aggregate amount of up to $4,477,543.25, as more particularly set forth in this
lease.  In order to provide Tenant with assurances of the availability of the
funds required for Landlord to pay the Allowances, Landlord shall provide Tenant
with the following documentation:

 

(i)            a letter of credit (the “25% Letter of Credit”), naming Tenant as
the beneficiary, in the amount of $1,119,385.81 (i.e., securing payment of 25%
of the maximum amount of the Allowances).  Landlord shall deliver the original
Letter of Credit to Tenant within ten (10) business days following the Effective
Date.  In the event that Landlord fails or is otherwise unable to deliver
Landlord’s Letter of Credit to Tenant within such ten (10) business day period,
Landlord shall, within three (3) business days following the expiration of such
ten (10) business day period, deposit the sum of $1,119,385.81 in escrow with a
mutually acceptable bank (the “25% Escrow”, which together with the 25% Letter
of Credit being herein referred to as the “25% Security”).  Landlord may, as the
performance of Landlord’s Initial Construction progresses, reduce the 25%
Security (either by reducing the amount of the 25% Letter of Credit, or by
having a portion of the 25% Escrow released, as applicable) as needed in order
to pay such charges for Landlord’s Initial Construction (“Landlord’s Open
Charges”) then due and payable by Landlord or theretofore paid by Landlord. 
Simultaneously with Landlord’s request for a reduction in the 25% Security,
Landlord shall submit a statement (“Landlord’s Reduction Statement”) to Tenant
setting forth the cost of those aspects of the Landlord’s Initial Construction
which have been completed through the date of such statement (such statement to
be prepared in accordance with standard progress payment application forms
issued by the American Institute of Architects [i.e., forms G-702 and G-703]). 
In addition, Landlord’s Reduction Statement shall be accompanied by a
certificate from an authorized officer of Landlord certifying that:  (i) the
amount of such reduction is on account of Landlord’s Open Charges (but on
account of which no portion of the Allowances has previously been paid or
applied).  The 25% Letter of Credit shall contain a provision providing that,
upon the issuing bank’s receipt of a Landlord’s Reduction Statement and the
accompanying certification, the amount of the 25% Letter of Credit shall be
automatically reduced by the amount set forth in the subject Landlord’s
Reduction Statement.  With respect to the 25% Escrow, if applicable, the amount
set forth in Landlord’s Reduction Statement shall be released from escrow upon
the escrowee’s receipt of the subject Landlord’s Reduction Statement and the
accompanying certification.  In the event Landlord is unable or unwilling, for
whatever reason, to deposit and escrow the 25% Escrow by the expiration of such
three (3) business day period, Tenant may elect

 

9

--------------------------------------------------------------------------------


 

to terminate this lease by delivering written notice to Landlord of such
termination no later than two (2) business days after the expiration of such
three (3) business day period, at which time this Lease shall terminate and be
of no further force or effect (other than those provisions which specifically
survive the expiration or sooner termination of this lease) and Landlord shall
promptly return Tenant’s Letter of Credit (as hereinafter defined) to Tenant and
reimburse Tenant for any reasonable, documented, out-of-pocket architectural and
construction costs incurred by Tenant in connection with this lease within
thirty (30) days after Tenant’s submission of such documentation; and

 

(ii)           written confirmation from Landlord’s lender (the “Lender’s
Assurance Letter”) that at least $3,358,157.44 (i.e., 75% of the maximum amount
of the Allowances) shall be earmarked for use by Landlord in connection with its
performance of Landlord’s Initial Construction (to be disbursed as the
performance of Landlord’s Initial Construction progresses in accordance with the
provisions of the loan documents).  Landlord shall deliver the Lender’s
Assurance Letter to Tenant within forty-five (45) days after the Effective
Date.  In the event Landlord fails or is otherwise unable to provide the
Lender’s Assurance Letter within the forty-five (45) day period set forth above,
Landlord shall, within five (5) business days following the expiration of such
forty-five (45) business day period, either (a) deposit the sum of $3,358,157.44
in escrow with a mutually acceptable bank (the “75% Escrow”) for use in
connection with the performance of Landlord’s Initial Construction or
(b) deliver a letter of credit (the “75% Letter of Credit”, which together with
the 75% Escrow is herein referred to as the “75% Security”), naming Tenant as
the beneficiary, in the amount of $3,358,157.44.  Landlord may, as the
performance of Landlord’s Initial Construction progresses, reduce the 75%
Security (either by reducing the amount of the 75% Letter of Credit, or by
having a portion of the 75% Escrow reduced, as applicable) as needed in order to
pay Landlord’s Open Charges.  Simultaneously with Landlord’s request for a
reduction in the 75% Security, Landlord shall submit a Landlord’s Reduction
Statement with the accompanying certification described in
Article 5(H)(i) above.  The 75% Letter of Credit shall contain a provision
providing that, upon the issuing bank’s receipt of a Landlord’s Reduction
Statement and the accompanying certification, the amount of the 75% Letter of
Credit shall be automatically reduced by the amount set forth in the subject
Landlord’s Reduction Statement.  With respect to the 75% Escrow, if applicable,
the amount set forth in Landlord’s Reduction Statement shall be released from
escrow upon the escrowee’s receipt of the subject Landlord’s Reduction Statement
and the accompanying certification.  In no event shall Landlord receive a
reduction in both the 25% Security and the 75% Security for the same item of
Landlord’s Open Charges.  In the event Landlord is unable or unwilling, for
whatever reason, to deliver the 75% Letter of Credit or to deposit and escrow
the 75% Escrow by the expiration of such five (5) business day period, Tenant
may elect to terminate this lease by delivering written notice to Landlord of
such termination no later than two (2) business days after the expiration of
such five (5) business day period, at which time this Lease shall terminate and
be of no further force or effect (other than those provisions which specifically
survive the expiration or sooner termination of this lease) and Landlord shall
promptly return Tenant’s Letter of Credit (as hereinafter defined) to Tenant and
reimburse Tenant for any reasonable, documented, out-of-pocket architectural and
construction costs incurred by Tenant in connection with this lease within
thirty (30) days after Tenant’s submission of such documentation.

 

10

--------------------------------------------------------------------------------


 

SERVICES

 

6.             Landlord, during the hours of 8:00 A.M. to 6:00 P.M. on weekdays,
and 8:00 A.M. to 1:00 P.M. on Saturdays (collectively, “Working Hours”),
excluding legal holidays, shall furnish the Demised Premises with heat and
air-conditioning in the respective seasons, and provide the Demised Premises
with electricity for lighting and usual office equipment and other services as
set forth in Schedule C annexed hereto.  Notwithstanding the foregoing, Tenant
shall have access to the Demised Premises and electricity will be available
twenty-four (24) hours per day, seven (7) days per week.  If Tenant shall
require any heating or air-conditioning services other than during Working
Hours, Landlord shall furnish same provided Tenant gives Landlord prior notice
of its requirements as set forth in Schedule C attached hereto and made a part
hereof, and Tenant shall pay to Landlord its charges for furnishing such
services within twenty (20) days after Landlord’s request therefor.

 

LANDLORD’S REPAIRS

 

7.             Landlord, at its expense, will make or cause its construction
affiliate to make all the repairs to and provide the cleaning (as set forth in
Schedule B) for the Demised Premises and for all public areas and facilities of
the Building, except such repairs and maintenance as may be necessitated by the
negligence, improper care or use of such premises and facilities by Tenant, its
agents, employees, licensees or invitees, which will be made by Landlord or its
construction affiliate at Tenant’s expense.

 

WATER SUPPLY

 

8.             Landlord, at its expense, shall furnish hot and cold or tempered
water for pantry and lavatory purposes only.

 

PARKING FIELD

 

9.             Tenant shall have the right to use two hundred fifty (250)
parking spaces for the parking of automobiles of Tenant, its employees and
invitees, in the parking area designated for tenants of the Building
(hereinafter sometimes referred to as “Building Parking Area”), subject to the
Rules and Regulations now or hereafter adopted by Landlord.  Notwithstanding
anything to the contrary contained herein, forty (40) of Tenant’s parking
spaces, as set forth above, shall be marked “reserved” for the exclusive use by
Tenant and its employees and shall be located in the area set forth on the
parking plan annexed hereto as Exhibit “4”, provided, however that Landlord
reserves the right, in Landlord’s reasonable discretion, to relocate any of the
reserved parking spaces at any time and from time to time during the term hereof
in connection with a reconfiguration of the Building Parking Area in which
substantially all similarly situated reserved parking spaces are also
relocated.  In no event shall the reserved parking spaces, as relocated, be
substantially further from a Building entrance than the originally reserved
parking spaces set forth on Exhibit “4”.  Tenant shall not use nor permit any of
its officers, agents or employees to use any parking spaces in excess of
Tenant’s allotted number of spaces therein.  Tenant’s parking shall be limited
to vehicles no larger than standard sized automobiles or light pickup vehicles. 
Tenant shall not cause large trucks or other large vehicles to be parked within
the Building Parking Area, except that temporary parking of larger delivery
vehicles may be permitted in the area designated therefor

 

11

--------------------------------------------------------------------------------


 

by Landlord.  Vehicles shall be parked only in striped parking spaces and not in
driveways, access roads, loading areas or other locations not specifically
designated for parking.  Landlord shall have the right to assign parking spaces
for the exclusive use of Tenant and/or other tenants of the Real Property (as
hereinafter defined) and/or Landlord and their employees and invitees, and
Tenant and its employees and invitees shall not park their vehicles in parking
spaces allocated to others by Landlord.  Landlord shall not be required to keep
parking spaces clear of unauthorized vehicles or to otherwise supervise the use
of the Building Parking Area.  Landlord shall not be responsible for any damage
to or theft of any vehicles in the Building Parking Area.  Landlord may issue
parking permits, install a gate system or impose any other system as Landlord
deems necessary for the use of the Building Parking Area and, in such case,
Landlord shall provide to Tenant, at no additional cost, parking permits or
access cards for such parking system sufficient to accommodate the parking
allocated to Tenant hereunder.  Landlord reserves the right from time to time
to:  (i) change or reduce the Building Parking Area, roads and driveways,
provided Landlord does not reduce the number of parking spaces allocated to
Tenant under this lease; and (ii) make any alterations or repairs that it deems
necessary to the Building Parking Area, roads or driveways, and to temporarily
modify the parking rights granted to Tenant in connection with such alterations
or repairs without any abatement or reduction of rent by reason thereof. 
Landlord shall use commercially reasonable efforts to minimize the impact on
Tenant of any such temporary modification of parking rights.  Landlord may
require Tenant to furnish it with the automobile license numbers assigned to
vehicles of Tenant and its employees and to notify Landlord of any changes
thereof upon Landlord’s request.  Landlord may limit parking in the front yard
of the Real Property to visitors.

 

DIRECTORY

 

10.          Landlord will furnish on the building directories no more than
three (3) listings requested by Tenant.  The initial listings will be made at
Landlord’s expense and any subsequent changes by Tenant shall be made by
Landlord at Tenant’s expense.  Landlord’s acceptance of any name for listing on
the directory will not be deemed, nor will it substitute for, Landlord’s
consent, as required by this lease, to any sublease, assignment or other
occupancy of the Premises.  If, at any time, Landlord shall install an
electronic directory within the Building, Tenant shall be entitled to a total of
fifteen (15) listings on such electronic directory.

 

TAXES AND OTHER CHARGES

 

11.          (A)          As used in and for the purposes of this Article 11,
the following definitions shall apply:

 

(i)            “Taxes” shall be the real estate taxes, assessments, special or
otherwise, sewer rents, rates and charges, and any other governmental charges,
general, specific, ordinary or extraordinary, presently existing or created
hereafter, foreseen or unforeseen, and any personal property taxes imposed upon
the fixtures, machinery, equipment, apparatus, systems and appurtenances in,
upon or used in connection with the Real Property for the operation thereof,
which on the basis of any calendar year or fiscal year may be assessed, levied,
confirmed, imposed upon, or become due and payable out of, or become a lien
against the Real Property.  Taxes shall be adjusted, as necessary, for Base Year
Taxes and all Escalation Years, to reflect a full assessment of the Real
Property based on a fully occupied and completed Building and Real Property.  If
at

 

12

--------------------------------------------------------------------------------


 

any time during the Term the method of taxation prevailing at the date hereof
shall be altered so that there shall be levied, assessed or imposed in lieu of,
or as a substitute for, the whole or any part of the taxes, levies, impositions
or charges now levied, assessed or imposed on all or any part of the Real
Property (a) a tax, assessment, levy, imposition or charge based upon the rents
received by Landlord, whether or not wholly or partially as a capital levy or
otherwise (provided that all such rents are based, for purposes of this Article,
on the per rentable square foot rental rate then utilized in connection with
this lease), or (b) a tax, assessment, levy, imposition or charge measured by or
based in whole or in part upon all or any part of the Real Property and imposed
on Landlord, or (c) a license fee measured by the rent payable by Tenant to
Landlord, or (d) any other tax, levy, imposition, charge or license fee however
described or imposed with respect to the Real Property; then all such taxes,
levies, impositions, charges or license fees or any part thereof, so measured or
based, shall be deemed to be Taxes.  In the event that, during the Term, any
public improvements or betterments are made which would impose a special
assessment against the Real Property which is permitted to be paid in
installments, Landlord shall pay such assessments in as many installments as is
lawful and only the installments due during any calendar year shall be included
in Taxes for that calendar year.  Tenant shall only be responsible for Tenant’s
Proportionate Share of installment payments payable by Landlord during the Term
(as required by the preceding sentence), together with any interest charges as a
result of having elected to make such payments in installments.  Except as
otherwise set forth above, the term “Taxes” shall not include federal, state or
local income taxes; capital levy, franchise, gift, transfer, succession, excise,
capital stock, estate or inheritance taxes; penalties; interest for late
payments and/or any expense included within any other charge payable by Tenant
under this lease.  In the event a tax is levied in substitution for a tax which
is excluded from Taxes, such new tax shall similarly be excluded from Taxes,

 

(ii)           “Base Year Taxes” shall be the Taxes actually due and payable
with respect to the 2010 calendar year.

 

(iii)          “Escalation Year” shall mean any calendar year after the 2010
calendar year which shall include any part of the Term.

 

(iv)          “Real Property” shall be the land upon which the Building stands
and any part or parts thereof utilized for parking, landscaped areas or
otherwise used in connection with the Building, and the Building and other
improvements appurtenant thereto, which Real Property is sometimes referred to
as Block 6, Lot 92.01.  The Real Property does not contain any other buildings.

 

(B)          Tenant shall pay Landlord increases in Taxes levied against the
Real Property as follows:  If the Taxes actually due and payable with respect to
the Real Property in any Escalation Year shall be increased above the Base Year
Taxes, then Tenant shall pay to Landlord, as additional rent for such Escalation
Year, a sum equal to Tenant’s Proportionate Share of said increase (“Tenant’s
Tax Payment” or “Tax Payment”).

 

(C)          Landlord shall render to Tenant a statement containing a
computation of Tenant’s Tax Payment (“Landlord’s Statement”) with respect to
each Escalation Year.  Within thirty (30) days after the rendition of the first
Landlord’s Statement, Tenant shall pay to Landlord the amount of Tenant’s Tax
Payment (which shall not exceed 1/12 of the annual Tenant’s Tax

 

13

--------------------------------------------------------------------------------


 

Payment multiplied by the number of months elapsed during such Escalation
Year).  On the first day of each month following the rendition of each
Landlord’s Statement, Tenant shall pay to Landlord, on account of Tenant’s next
Tax Payment, a sum equal to one-twelfth (1/12th) of Tenant’s last Tax Payment
due hereunder, which sum shall be subject to adjustment for subsequent increases
in Taxes.  Upon Landlord receiving notice of a subsequent increase in Taxes,
Landlord shall have the right to increase the monthly installments of Tenant’s
Tax Payment then due from Tenant by an amount sufficient to compensate Landlord
for any previous deficiencies in installments and thereafter the monthly
installments shall be increased on a pro rata basis so that installments due
from Tenant shall be such as to be sufficient to fully pay Tenant’s
Proportionate Share of the respective Taxes at least one month prior to the due
date of such Taxes.  With respect to all tax periods for which there is a Tenant
Tax Payment, Landlord shall, promptly following receipt of the actual tax bill,
deliver to Tenant a Landlord’s Statement indicating the total Taxes for the Real
Property during such Escalation Year, the actual Tenant’s Tax Payment for the
subject period and the aggregate amount previously paid by Tenant on account of
such Tenant’s Tax Payment.  If the actual Tenant’s Tax Payment exceeds the
aggregate amount previously paid by Tenant on account of such Tenant’s Tax
Payment, then Tenant shall pay to Landlord the entire difference within thirty
(30) days following receipt of the Landlord’s Statement.  If the aggregate
amount previously paid by Tenant on account of the subject Tenant’s Tax Payment
exceeds the actual Tenant’s Tax Payment for the subject tax period, then
Landlord shall credit the entire difference to Tenant and apply same against the
next installment(s) of Tenant’s Tax Payment becoming due hereunder.

 

(D)          If during the Term Taxes are required to be paid as a tax escrow
payment to Landlord’s mortgagee, then, at Landlord’s option, the installments of
Tenant’s Tax Payment shall be correspondingly accelerated so that Tenant’s Tax
Payment or any installment thereof shall be due and payable by Tenant to
Landlord at least thirty (30) days prior to the date such payment is due to such
mortgagee.

 

(E)           Landlord’s failure to render a Landlord’s Statement with respect
to any Escalation Year shall not prejudice Landlord’s right to render a
Landlord’s Statement with respect to any Escalation Year for a period of three
(3) years following the expiration of the subject Escalation Year.  The
obligations of Landlord and Tenant under the provisions of this Article with
respect to any additional rent for any Escalation Year shall survive for a
period of three (3) years following the expiration of the subject Escalation
Year.

 

(F)           Tenant shall not, without Landlord’s prior written consent,
institute or maintain any action, proceeding or application in any court or body
or with any governmental authority for the purpose of changing the Taxes.  If
Landlord obtains a (i) reduction or an abatement in the assessment of the Real
Property and/or a (ii) reduction or an abatement in Base Year Taxes, then Base
Year Taxes, as utilized for purposes of calculating Tenant’s Proportionate Share
of Taxes due pursuant to this lease shall be in an amount equal to the tax rates
which were in effect during the base years set forth above times the assessed
valuation of the Real Property as so reduced.  If during the Term of this lease,
Taxes are reduced for any tax year and a tax certiorari proceeding or any other
proceeding, judicial or otherwise, is pending for the base years (or any of the
base years) then for purposes of calculating Base Year Taxes, Landlord may
utilize such reduced assessed valuation in calculating Tenant’s Proportionate
Share of Taxes.  In such an event, Landlord shall determine Base Year Taxes to
be equal to the tax rates in effect for the base years

 

14

--------------------------------------------------------------------------------


 

times the reduced assessed valuation for such interim year.  After the assessed
valuations for the base years are finally determined, Landlord shall issue a
statement reconciling all tax years affected by such final determination and
Tenant shall remit such additional funds as may be payable with respect to
Tenant’s Proportionate Share of Taxes, or Landlord shall refund to Tenant any
excess payments made by Tenant with respect to Tenant’s Proportionate Share. 
However, if Landlord obtains a reduction in tax assessments which results in a
reduction in Taxes for any tax year as a result of proceedings respecting
applications filed or made on or after the date of execution of this lease, then
for purposes of calculating Tenant’s Proportionate Share of Taxes due pursuant
to this lease for such tax year the Taxes imposed shall be reduced accordingly
and, if Landlord shall actually receive any tax refund in respect to the Taxes
for any tax year for which Tenant has paid Tenant’s Proportionate Share of the
Taxes as herein provided, then Landlord shall reimburse Tenant for Tenant’s
Proportionate Share thereof, after first deducting therefrom the share of
Landlord’s cost and expense in procuring such refund proportionately attributed
to the reimbursement due to Tenant.

 

(G)          If the Term expires on a day other than the last day of an
Escalation Year, then Tenant’s liability pursuant to this Article 11 for such
Escalation Year shall be apportioned on a per diem basis, based upon a 365-day
year.

 

OPERATING COST INCREASES

 

12.          (A)          For purposes of this lease, the terms “Operating
Costs” and “Base Operating Costs” shall be defined as follows:

 

(i)            The term “Operating Costs” shall mean and include the aggregate
of all those expenses, adjusted for full Building occupancy, to the extent
incurred in respect to the operation and maintenance (whether structural or
non-structural, and whether capital or non-capital in nature) of the Real
Property (as such term is defined in Article 11(A)(iv)) in accordance with
accepted principles of sound management and accounting practices as applied to
the operation and maintenance of non-institutional first class office
properties, including any and all of the following:  salaries, wages,
hospitalization, medical, surgical and general welfare benefits (including group
life insurance), pension payments, payroll taxes and workmen’s compensation of
and respecting employees of Landlord engaged in the operation and maintenance of
the Real Property (including, among others, that of the Real Property or
Building manager and such manager’s administrative staff); all insurance carried
by Landlord applicable to the Real Property (including, without limitation,
primary and excess liability, vehicle insurance, fire and extended coverage,
vandalism and all broad form coverage, riot, strike and war risk insurance,
flood insurance, boiler insurance, plate glass insurance, rent insurance and
sign insurance); management fees (to the extent same do not exceed similar fees
charged for management at comparable buildings in the general vicinity of the
Building); maintenance fees; maintenance and repairs of grounds (including,
without limitation, all landscaping, statuary, exhibits, displays, walks,
parking and other vehicle ways and areas and common areas), underground
conduits, pipes, line equipment and systems; repaving, resurfacing and painting
(including line painting); removal of snow, ice, trash, garbage and other
refuse; steam, fuel (including oil and/or gas used to heat the Building),
utility taxes and water and sewer rental; cleaning, cleaning supplies, uniforms
and dry cleaning and window cleaning; legal expenses (other than those for
preparation of this and other leases) and accounting fees; taxes (including,
without limitation, sales and use taxes); service

 

15

--------------------------------------------------------------------------------


 

contracts, fees charged by energy providers and/or consultants, security systems
and security personnel, and traffic systems and traffic personnel; telephone and
stationery; alterations and improvements made by reason of governmental
requirements adopted after the Rent Commencement Date; reserves, provided that
any such reserves not spent during the Escalation Year in which same were
collected shall be credited toward Tenant’s next Cost Payment (or refunded to
Tenant if no additional Cost Payments are due); and all other expenses paid in
connection with the operation of the Real Property.

 

Notwithstanding anything to the contrary contained herein, Operating Costs shall
not include (1) salaries and benefits for employees above the grade of property
manager and “asset manager” (i.e., an accounting level position in connection
with the Real Property and not a fund manager or other executive position);
(2) the cost of leasehold improvements, decorating or otherwise improving
premises intended to be demised to tenants at the Real Property; (3) costs
incurred in connection with the enforcement of any leases affecting the Real
Property; (4) any subsidy provided by Landlord to the operator of the Cafeteria
or in connection with any other Building amenity to the extent such subsidy(ies)
are payable by Tenant directly pursuant to another provision of this lease;
(5) ground rent, financing costs or debt service costs for the Real Property;
(6) costs and expenses which are attributable to repairs or replacements to the
extent covered (or required by this lease to be covered) by insurance or
warranties, or otherwise paid for directly by a third party (except if said
payment is required by way of an operating expense or similar provision in any
other tenant’s lease); (7) any repairs or replacements necessitated by
Landlord’s negligence or willful misconduct or the costs and expenses of
repairing or replacing any portion of the Building or the Real Property, the
original construction of which was defective; (8) Taxes; (9) brokerage expenses,
marketing expenses, rent concessions, construction allowances or other
inducements to spur tenant occupancy rates; (10) the cost of any services
provided for a particular tenant or occupant of the Real Property to the extent
such services are not offered to tenants at the Real Property generally; (11)
interest, late charges or penalties incurred as a result of Landlord’s failure
to pay bills in a timely manner, unless such failure is due to Tenant’s failure
to comply with the terms of this lease; (12) all costs and expenses attributable
to any Hazardous Materials (as hereinafter defined) or any testing,
investigation, management, maintenance, remediation or removal thereof (it being
understood and agreed however, that Operating Costs may include all costs
incurred in connection with testing and reporting performed in the ordinary
course of business to the extent not otherwise prohibited by this lease); (13)
costs incurred in connection with the initial construction of the Building or
any portion of the Real Property; (14) any sums paid or owed by Landlord to any
tenant in the Building; (15) costs incurred in connection with lawsuits or other
legal actions (including, without limitation, arbitrations and mediations)
instituted or defended by Landlord; (16) costs of acquiring, leasing, insuring
or displaying sculptures, paintings and other objects of art located at the Real
Property; (17) the cost of services or items provided by Landlord’s affiliates
to the extent that such costs exceed reasonable and customary charges for
similar services or items in the market area; (18) costs related to the
maintenance of Landlord’s existence and the operation of Landlord’s business, as
distinguished from the costs of Building operations, including, but not limited
to, costs of selling or syndicating any of Landlord’s interest in the Real
Property and costs of disputes between Landlord and its employees and/or
Building management; (19) any expenses which are included within any other
charge payable under this lease; (20) management or administrative fees (except
for the management fees expressly stated in Article 12(A)(i) above); (21)
reserves, except as otherwise set forth above; and/or (22) expenditures that
would properly be categorized as capital expenditures

 

16

--------------------------------------------------------------------------------


 

under generally accepted accounting principles applied to commercial office
properties (except for Savings Capital Costs and Safety Capital Costs).

 

If Landlord shall purchase any item of capital equipment or make any capital
expenditure intended to result in savings or reductions in Operating Costs (such
capital costs and expenditures hereinafter called “Savings Capital Costs”), then
the cost for same shall be included in Operating Costs, to the extent
hereinafter set forth.  The annual amortized portion of Savings Capital Costs
shall be included in Operating Costs in the year in which the costs are incurred
and in any subsequent years, on a straight-line basis, amortized over the useful
life of such items.  If any such Savings Capital Cost shall result from the
lease by Landlord of capital equipment designed to result in savings or
reductions in any Operating Costs, then the rentals and other acquisition and
financing costs paid pursuant to such leasing shall be included in Operating
Costs for the year in which they were incurred.

 

If Landlord shall purchase any item of capital equipment or make any other
capital expenditure in order to comply with legal requirements or insurance
requirements that are adopted after the Rent Commencement Date or in order to
benefit or increase the safety and security of the Building, Property, or its
tenants and/or invitees (such capital costs and expenditures hereinafter called
“Safety Capital Costs”), then the annual amortized portion of the costs for same
shall be included in Operating Costs for the year in which the costs are
incurred and subsequent years, on a straight-line basis, amortized over the
useful life of such items.  If any such Safety Capital Cost shall result from
the leasing by Landlord of capital equipment to comply with legal requirements
or insurance requirements or to increase safety and security then, in such
event, the rentals and other acquisition and financing costs paid pursuant to
such leasing shall be included in Operating Costs for the year in which they
were incurred.

 

If any of the goods or services to be provided by Landlord are provided to
buildings and properties other than the Building and the Real Property, then
Landlord shall make an equitable allocation of the cost of such goods and
services among all of the buildings and properties benefiting from such goods
and services so that only the portion allocable to the Building and the Real
Property shall be included in Operating Costs.

 

(ii)           The term “Base Operating Costs” shall mean the Operating Costs
incurred by Landlord for the calendar year ending December 31, 2010 (whether or
not retroactively determined).

 

(B)          Tenant shall pay to Landlord increases in Operating Costs as
follows:  If the Operating Costs actually incurred by Landlord in any Escalation
Year (as such term is defined in Article 11(A)(iii)) shall exceed the Base
Operating Costs, then Tenant shall pay to Landlord, as additional rent for said
Escalation Year, a sum equal to Tenant’s Proportionate Share of the difference
between said Operating Costs and the Base Operating Costs (“Tenant’s Cost
Payment” or “Cost Payment”).

 

(C)          Landlord shall render to Tenant a statement containing a
computation of Tenant’s Cost Payment (“Landlord’s Cost Statement”) with respect
to each Escalation Year occurring in whole or part during the Term of this
lease.  Within thirty (30) days after rendition of Landlord’s Cost Statement
relating to the first Escalation Year, Tenant shall pay to Landlord, as

 

17

--------------------------------------------------------------------------------


 

additional rent, the full amount of Tenant’s Cost Payment shown thereon (which
shall not exceed 1/12 of the annual Tenant’s Cost Payment multiplied by the
number of months elapsed during such Escalation Year).  In addition, on the
first day of each month following the rendition of each Landlord’s Cost
Statement, Tenant shall pay to Landlord, on account of Tenant’s next Cost
Payment, a sum equal to one-twelfth (1/12th) of Tenant’s last Cost Payment due
hereunder, which sum shall be subject to adjustment for subsequent increases in
Operating Costs.

 

(D)          All year-end Landlord’s Cost Statements shall include the following
information with respect to the Escalation Year to which they apply:  (i) the
total Operating Costs incurred by Landlord during the Escalation Year in
question; (ii) Tenant’s Cost Payment for such Escalation Year; (iii) all amounts
paid by Tenant during such Escalation Year on account of the subject Cost
Payment; and (iv) the amount of the positive difference, if any, between Cost
Payment for such Escalation Year and the amounts paid by Tenant during such
Escalation Year on account of the subject Cost Payment.  Within thirty (30) days
after the rendition of such Landlord’s Cost Statement, Tenant shall pay to
Landlord, as additional rent, the amount of the difference referred to in
(iv) above, if any.  In the event the subject Cost Payment is less than the
amounts paid by Tenant during such Escalation Year on account of the subject
Cost Payment, then Landlord shall credit the entire difference to Tenant and
apply same against the next installment(s) of Tenant’s Cost Payment becoming due
hereunder or refund such amount to Tenant, if same is payable after the
expiration or sooner termination of this lease (provided this lease has not been
terminated as a result of Tenant’s default hereunder).  In addition, together
with such payment, Tenant shall pay to Landlord, for each month that has
transpired since the commencement of the current Escalation Year and the
rendition of the subject Landlord’s Cost Statement, the difference between
one-twelfth (1/12th) of the Cost Payment shown on such statements and the
monthly payments toward Tenant’s Cost Payment made by Tenant for the prior
months of such current Escalation Year.  In addition, on the first day of each
month following the rendition of the subject Landlord’s Cost Statement, Tenant
shall pay to landlord, on account of the next Tenant’s Cost Payment, one-twelfth
(1/12th) of the Cost Payment shown on the subject Landlord’s Cost Statement.

 

(E)           If Landlord shall incur or bill for a retroactive increase in
Operating Costs, Tenant shall pay Landlord the total amount of the additional
rent resulting from such retroactive increase on the first day of the month
following demand therefor by Landlord, but in no event on less than twenty (20)
days prior notice, subject to the limitation in Article 12(G), below.

 

(F)           Every notice given by Landlord pursuant to this Article,
including, without limitation, Landlord’s Cost Statement, shall be conclusive
and binding upon Tenant unless within six (6) months after the receipt of such
notice, Tenant shall notify Landlord that it disputes the correctness of the
notice, specifying the particular respects in which the notice is claimed to be
incorrect.  Pending the determination of such dispute by agreement or otherwise,
Tenant shall pay additional rent or accept credit in accordance with Landlord’s
notice and such payment or acceptance shall be without prejudice to Tenant’s
position.  If the dispute shall be determined in Tenant’s favor, Landlord shall
forthwith pay Tenant the amount of Tenant’s overpayment of rents resulting from
compliance with Landlord’s Cost Statement.

 

(G)          Landlord’s failure to render a Landlord’s Cost Statement with
respect to any Escalation Year shall not prejudice Landlord’s right to render a
Landlord’s Cost Statement

 

18

--------------------------------------------------------------------------------


 

with respect to any Escalation Year for a period of three (3) years following
the expiration of the subject Escalation Year.  The obligations of Tenant under
the provisions of this Article with respect to any additional rent for any
Escalation Year shall survive for a period of three (3) years following the
expiration of the subject Escalation Year.

 

(H)          Landlord shall keep reasonably detailed records of Operating Costs
for all periods covered by any Landlord’s Cost Statement.  Tenant shall have the
right to audit Landlord’s books and records with regard to Base Operating Costs
and the Operating Costs for any Escalation Year, provided such audit is
performed in accordance with each of the following requirements:  (i) Tenant
shall have made timely payment of such Tenant’s Cost Payment; (ii) Tenant has
delivered written objection to Landlord as to the amount of the Base Operating
Costs and/or subject Tenant’s Cost Payment (and of Tenant’s intent to exercise
its audit right hereunder) within six (6) months of Tenant having received the
Base Operating Costs breakdown and/or the subject Landlord’s Cost Statement;
(iii) such audit shall be performed by Tenant or a reputable firm of certified
public accountants engaged by Tenant on a fee-paid basis (as opposed to a
contingency fee basis); (iv) the accounting firm engaged by Tenant must execute
and deliver to Landlord an undertaking, whereby such accounting firm
(a) covenants not to disclose to any person or entity (other than Tenant) any
information received by or made available to such accounting firm in connection
with the audit and (b) agrees not to solicit other tenants of the Building for
the purpose of performing an audit on their behalf; (v) such audit is performed
during regular business hours, upon prior appointment with Landlord and at
Landlord’s record-keeping office; (vi) while Tenant’s auditor shall be permitted
to review the applicable books and records at Landlord’s record-keeping office
in New Jersey or the metropolitan New York area (unless otherwise agreed to by
Tenant), no copies may be made, nor may any such books or records be removed
from such record-keeping office; and (vii) such audit is completed within thirty
(30) days following the commencement of such audit.  Upon presentment by Tenant
of written documentation (in form and substance reasonably acceptable to
Landlord) of an overcharge by Landlord, Landlord shall promptly make all proper
adjustments in the form of a credit or reimbursement to Tenant, at Landlord’s
option (provided, however, that any such overcharge shall be refunded to Tenant
in the event the Term has expired).

 

(I)            If the Term expires on a day other than the last day of an
Escalation Year, then Tenant’s liability pursuant to this Article 12 shall be
apportioned on a per diem basis, based upon a 365-day year.

 

TENANT’S REPAIRS

 

13.          Tenant shall take good care of the Demised Premises, subject to the
provisions of Article 7 hereof or elsewhere in this lease, and Landlord or its
construction affiliate, at the expense of Tenant, shall make as and when needed
as a result of misuse or neglect by Tenant or Tenant’s servants, employees,
agents or licensees, all repairs in and about the Demised Premises necessary to
preserve them in good order and condition.  Landlord shall use commercially
reasonable efforts to minimize interference with Tenant’s business as a result
of the performance of any such repairs.  Except as provided in Article 26 hereof
or elsewhere in this lease, there shall be no allowance to Tenant for a
diminution of rental value and no liability on the part of Landlord by reason of
inconvenience, annoyance or injury to business arising from Landlord, Tenant or
others making any repairs, alterations, additions or improvements in or to any
portion of the Building or of Demised Premises, or in or to the fixtures,
appurtenances or equipment thereof, and no liability

 

19

--------------------------------------------------------------------------------


 

upon Landlord for failure of Landlord or others to make any repairs,
alterations, additions or improvements in or to any portion of the Building or
of the Demised Premises, or in or to the fixtures, appurtenances or equipment
thereof.

 

FIXTURES & INSTALLATIONS

 

14.          All appurtenances, fixtures, improvements, additions and other
property attached to or built into the Demised Premises, whether by Landlord or
Tenant or others, and whether at Landlord’s expense, or Tenant’s expense, or the
joint expense of Landlord and Tenant, shall be and remain the property of
Landlord as of the Expiration Date or sooner termination of this lease.  All
trade fixtures, furniture, furnishings and other articles of movable personal
property owned by Tenant and located within the Premises (collectively,
“Tenant’s Property”) may be removed from the Premises by Tenant at any time
during the Term.  In the event Landlord will require that any portion of
Landlord’s Initial Construction be removed at the expiration or sooner
termination of the Term, Landlord shall advise Tenant of such requirement at the
time Landlord approves Tenant’s final construction documents.  Landlord shall,
at the time Landlord gives its consent to Tenant for any Alteration (as defined
below) for which Landlord’s consent is requested (as set forth in Article 15),
notify Tenant, in writing, as to which Alterations shall be removed by Tenant at
the termination or expiration of this lease.  Any repair made necessary as a
result of such removal shall itself be deemed an Alteration (as defined in
Article 15 below) within the purview of this lease.  All the outside walls of
the Demised Premises including corridor walls, any balconies, terraces or roofs
adjacent to the Demised Premises, and any space in the Demised Premises used for
shafts, stacks, pipes, conduits, ducts, utility closets, or other building
facilities, and the use thereof, as well as access thereto in and through the
Demised Premises for the purpose of operation, maintenance and repair, are
expressly reserved to Landlord, and Landlord does not convey any rights to
Tenant therein.  Notwithstanding the foregoing, Tenant shall enjoy full right of
access to the Demised Premises through the public entrances, public corridors
and public areas within the Building.  Landlord’s access to the Demised Premises
for purposes of operation, maintenance and repair shall be governed by the
provisions of Article 22 hereof.

 

ALTERATIONS

 

15.          (A)          Tenant shall make no alterations, decorations,
installations, additions or improvements (hereinafter collectively referred to
as “Alterations”) in or to the Demised Premises without the prior consent of
Landlord (except as otherwise expressly set forth in this lease).  Tenant may
make written request to Landlord that certain Alterations be made to the Demised
Premises, but all such Alterations shall be performed, if at all, (i) in the
reasonable discretion of Landlord (except that Landlord may withhold its
consent, in its sole and absolute discretion, in evaluating any proposed
Alteration that would be visible from the exterior of the Premises), (ii) by
Landlord or its designee, with respect to any Alterations affecting the
Building’s structural or mechanical, electrical or plumbing components, or, at
Tenant’s option and subject to the requirements of Article 15(B) below with
respect to all other Alterations, by a reputable, bondable contractor selected
by Tenant, and (iii) at the sole cost and expense of Tenant (subject to the
Upgrades Allowance set forth in Article 5(E) above and the Landlord’s Concession
set forth in Article 3 above).  With respect to any Alteration to be performed
in, on or to the Demised Premises by Landlord (which term as used in this
Article 15(A) shall be deemed to include Landlord and/or Landlord’s construction
affiliate or designated contractor), Tenant shall pay Landlord for all

 

20

--------------------------------------------------------------------------------


 

reasonable, commercially competitive costs and charges for such Alteration
(including, without limitation, the cost of any drawings, plans, layouts and/or
specifications prepared by Landlord or its consultants with respect to such
Alteration).  Notwithstanding anything to the contrary contained herein, upon
written notice to, but without the prior written consent of, Landlord, Tenant
may make Alterations to the Premises which (x) are purely decorative in nature
(i.e., painting, wall coverings, floor coverings), (y) that exclusively involve
the installation of telecommunications wiring and cabling, or (z) that are
purely non-structural, do not affect any Building mechanical, electrical,
plumbing, fire or life-safety systems, do not require building permits and do
not cost more than $50,000.00, in the aggregate, subject to the provisions of
Article 15(B), below.  Notwithstanding the foregoing, the $50,000.00 cap set
forth in the preceding sentence shall be increased by $10,000.00 every five
(5) years.

 

(B)          In the event that Tenant elects to perform specific Alterations in
lieu of Landlord or Landlord’s contractor, as specified above (the “Permitted
Alterations”) , the following provisions of this Article 15(B) shall apply:

 

(i)            All Permitted Alterations done by Tenant shall at all times
comply with (a) laws, rules, orders and regulations of governmental authorities
having jurisdiction thereof, and (b) rules and regulations of the Landlord
attached as Schedule D.

 

(ii)           With respect to all Permitted Alterations, architectural and
engineering plans and specifications prepared by and at the expense of Tenant
shall be submitted to Landlord for its prior written approval in accordance with
the following requirements:

 

(a)           Tenant shall, at its expense, furnish Landlord with complete
architectural, mechanical and electrical construction documents for work to be
performed by Tenant (the “Tenant’s Plans”).  All of the Tenant’s Plans shall: 
(x) be compatible with the Landlord’s building systems and specifications,
(y) comply with all applicable laws and the rules, regulations, requirements and
orders of any and all governmental agencies, departments or bureaus having
jurisdiction, and (z) be fully detailed, including locations and complete
dimensions;

 

(b)           Tenant’s Plans shall be subject to approval by Landlord, which
approval shall not be unreasonably withheld, conditioned or delayed;

 

(c)           Tenant shall, at Tenant’s expense, (x) cause Tenant’s Plans to be
filed with the governmental agencies having jurisdiction thereover, (y) obtain
when necessary all governmental permits, licenses and authorizations required
for the work to be done in connection therewith, and (z) obtain all necessary
certificates of occupancy, both temporary and permanent.  Landlord shall execute
such documents as may be reasonably required in connection with the foregoing
and Landlord shall otherwise cooperate with Tenant in connection with obtaining
the foregoing, but without any expense to Landlord.  Tenant shall make no
material amendments or additions to Tenant’s Plans without the prior written
consent of Landlord in each instance, which consent shall not be unreasonably
withheld, conditioned or delayed;

 

(d)           No work shall commence in the Premises until (y) Tenant or its
contractor (i) has procured a paid builder’s risk insurance policy on an “all
risk” basis and on a

 

21

--------------------------------------------------------------------------------


 

completed value form, including a Permission to Complete and Occupy endorsement,
for full replacement value covering the interest of Landlord and Tenant (and
their respective contractors and subcontractors), any mortgagee and any lessor
under any ground lease of which Landlord notifies Tenant from time to time, in
all such work by Tenant to be incorporated in the Building and all materials and
equipment in or about the Premises in connection therewith, such insurance
policy naming Landlord and any other parties whose names have been provided by
Landlord to Tenant from time to time as additional insureds and (ii) has
delivered to Landlord a certificate of insurance evidencing such policy, and
(z) Tenant or its contractor has procured a workmen’s compensation insurance
policy covering the activities of all persons working at the Premises in
connection with such Permitted Alterations naming Landlord as an additional
insured and has delivered to Landlord a certificate of insurance evidencing such
policy;

 

(e)           Tenant may use any licensed architect or engineer to prepare its
plans and to file for permits, provided, however, that such architect or
engineer shall, at all times, be required to maintain commercially reasonable
professional liability insurance coverage.  However, all such plans shall be
subject to review, proposed revision and approval by Landlord or its architect,
which proposed revision and approval shall not be unreasonably withheld or
delayed;

 

(f)            Tenant, at its expense, shall perform all work in connection with
all Permitted Alterations, in accordance with Tenant’s Plans using reputable,
experienced contractors and subcontractors, and such work shall be subject to
Landlord’s supervisory fee charge in the amount of eight (8%) percent of the
total cost thereof to be paid to Landlord or Landlord’s construction affiliate,
as designated by Landlord; provided, however, that in connection with any
Alterations permitted without Landlord’s consent pursuant to Article 15(A)(x) -
(z), above, such supervisory fee charge shall be in the amount of five (5%)
percent.  In receiving such fee, Landlord assumes no responsibility for the
quality or manner (including, without limitation, the means, methods and/or
techniques) in which such work has been performed; and

 

(g)           Tenant agrees that it will not, either directly or indirectly, use
any contractors and/or labor and/or materials if the use of such contractors
and/or labor and/or materials would or will create any difficulty with other
contractors and/or labor engaged by Tenant or Landlord or others in the
construction, maintenance or operation of the Building or any part thereof. 
Landlord agrees to impose a similar “labor harmony” requirement on all tenants
of the Building from and after the date of this lease.

 

(iii)          Tenant’s Permitted Alterations shall be subject to the following
additional conditions:  (a) the Permitted Alterations will not result in a
violation of, or require a change in, any Certificate of Occupancy applicable to
the Premises or the Building; (b) the outside appearance, character or use of
the Building shall not be affected; (c) no part of the Building outside of the
Premises shall be physically affected; (d) in the event the proper functioning
of any mechanical and electrical system of the Building shall be affected by any
portion of Tenant’s Permitted Alterations, same shall be performed by Landlord
or its designee at costs which are reasonable and commercially competitive.

 

(iv)          Tenant shall defend, indemnify and save harmless Landlord against
any and all mechanics’ and other liens filed in connection with its Permitted
Alterations, repairs or

 

22

--------------------------------------------------------------------------------


 

installations, including the liens of any conditional sales of, or chattel
mortgages upon, any materials, fixtures or articles so installed in and
constituting part of the Premises and against any loss, cost, liability, claim,
damage and expense, including reasonable counsel fees, penalties and fines
incurred in connection with any such lien, conditional sale or chattel mortgage
or any action or proceeding brought thereon.  Tenant agrees to obtain and
deliver to Landlord, written and unconditional waivers of mechanics’ liens for
all work, labor and services performed and materials furnished, the cost of
which exceeds $5,000.00, signed by all contractors, subcontractors, materialmen
and laborers involved in such work.

 

(v)           Tenant, at its expense, shall procure the satisfaction or
discharge of or otherwise bond over all such liens within thirty (30) days after
notice to Tenant of the filing of such lien against the Premises or the
Building.  If Tenant shall fail to cause such lien to be discharged within the
aforesaid period, then, in addition to any other right or remedy, Landlord may,
but shall not be obligated to, discharge the same either by paying the amount
claimed to be due or by procuring the discharge of such lien by deposit or by
bonding proceedings, and in any such event Landlord shall be entitled, if
Landlord so elects, to compel the prosecution of an action for the foreclosure
of such lien by the lienor and to pay the amount of the judgment in favor of the
lienor with interest, costs and allowances.  If Tenant elects to discharge any
such lien through bonding, Tenant must ensure that the subject lien is
discharged from the Real Property, the Building, the Demised Premises and this
lease (as applicable) and transferred to the bond.  Any amount so paid by
Landlord, and all costs and expenses incurred by Landlord in connection
therewith, together with interest thereon at the interest rate set forth in
Article 33 hereof, from the respective dates of Landlord’s making of the
payments or incurring of the cost and expense, shall be billed promptly by
Landlord and shall constitute additional rent and shall be paid within twenty
(20) days of demand.

 

(vi)          Nothing in this lease contained shall be construed in any way as
constituting the consent or request of Landlord, expressed or implied, to any
contractor, subcontractor, laborer or materialman for the performance of any
labor or the furnishing of any material for any improvement, alteration or
repair of the Premises, nor as giving any right or authority to contract for the
rendering of any services or the furnishing of any materials that would give
rise to the filing of any mechanics’ liens against the Premises.

 

(C)          Tenant shall not be permitted to make, or to engage a contractor or
artist to make, any Alterations, decorations, installations, additions or other
improvements (“Visual Alteration”) which may be considered a work of visual art
of any kind, and/or which might fall within the protections of the Visual
Artists Rights Act of 1990 (“VARA”) unless:

 

(i)            Tenant obtains, from each artist and/or contractor who will be
involved in said Visual Alteration, valid written waivers of such artist’s
and/or contractor’s rights under VARA in form and content reasonably acceptable
to Landlord; and

 

(ii)           Landlord consents to such Visual Alteration in writing.

 

In the event that a claim is brought under VARA with respect to any Visual
Alteration performed in or about the Building by or at the request of Tenant or
Tenant’s agents or employees, Tenant shall indemnify and hold harmless Landlord
against and from any and all such claims.  If any

 

23

--------------------------------------------------------------------------------


 

action or proceeding shall be brought against Landlord by reason of such claim
under VARA, Tenant agrees that Tenant, at its expense, will resist and defend
such action or proceeding and will employ counsel satisfactory to Landlord
therefor.  Tenant shall also pay any and all damages sustained by Landlord as a
result of such claim, including, without limitation, attorney’s fees and the
cost to Landlord of complying with VARA protections (which shall include damages
sustained as a result of Landlord’s inability to remove Visual Alterations from
the Premises).  Failure of Tenant to strictly comply with the provisions of this
Article 15(C) shall be deemed a default under this lease, and Landlord shall be
entitled to pursue all appropriate remedies provided herein, as well as at law
or in equity.  The provisions of this Article 15(C) shall survive the expiration
or sooner termination of this lease.

 

REQUIREMENTS OF LAW

 

16.          (A)          Landlord shall comply with all applicable laws, codes,
ordinances, rules and regulations, including, without limitation, any
requirements of OSHA, fire and life safety regulations, energy conservation
regulations and the ADA, relating to the base-Building (i.e., structural and
Building system components) and all common areas of the Real Property.  Tenant,
at Tenant’s sole cost and expense, shall comply with all statutes, laws,
ordinances, orders, regulations and notices of Federal, State, County and
Municipal authorities, and with all directions, pursuant to law, of all public
officers, which shall impose any duty upon Landlord or Tenant with respect to
the Demised Premises or the use or occupation thereof, except that Tenant shall
not be required to make any alterations in order so to comply unless such
alterations shall be necessitated or occasioned, in whole or in part (in which
event Tenant shall be responsible for its pro rata share of the cost of such
alteration), by (i) the negligence or willful misconduct of Tenant or any person
claiming through or under Tenant or any of their servants, employees,
contractors, agents, visitors or licensees, (ii) the particular manner of use or
occupancy of the Demised Premises by Tenant, or any such person, as compared to
general use of the Demised Premises for office purposes, or (iii) any
Alterations made in or to the Demised Premises by or on behalf of Tenant.

 

(B)          Tenant shall keep or cause the Premises to be kept free of
Hazardous Materials (hereinafter defined).  Without limiting the foregoing,
Tenant shall not cause or permit the Premises to be used to generate,
manufacture, refine, transport, treat, store, handle, dispose, transfer, produce
or process Hazardous Materials, except in compliance with all applicable
Federal, State and Local laws or regulations, nor shall Tenant cause or permit,
as a result of any intentional or unintentional act or omission on the part of
Tenant or any person or entity claiming through or under Tenant or any of their
employees, contractors, agents, visitors or licensees (collectively, “Related
Parties”), a release of Hazardous Materials onto the Premises or onto any other
property.  Tenant shall comply with and ensure compliance by all Related Parties
with all applicable Federal, State and Local laws, ordinances, rules and
regulations regarding Hazardous Materials, whenever triggered by Tenant or
Related Parties, and shall obtain and comply with, and ensure that all Related
Parties obtain and comply with, any and all approvals, registrations or permits
required thereunder.  With respect to Hazardous Materials for which Tenant is
responsible hereunder, Tenant shall (i) conduct and complete all investigations,
studies, samplings, and testing, and all remedial removal and other actions
necessary to clean up and remove Hazardous Materials, on, from, or affecting the
Premises to the extent same were introduced thereon by Tenant or Related Parties
(a) in accordance with all applicable Federal, State and Local laws,

 

24

--------------------------------------------------------------------------------


 

ordinances, rules, regulations, policies, orders and directives, and (b) to the
reasonable satisfaction of Landlord, and (ii) defend, indemnify, and hold
harmless Landlord, its employees, agents, officers, and directors, from and
against any claims, demands, penalties, fines, liabilities, settlements,
damages, costs, or expenses of whatever kind or nature, known or unknown,
contingent or otherwise, arising out of, or in any way related to, (a) the
presence, disposal, release, or threatened release of such Hazardous Materials
which are on, from, or affecting the soil, water, vegetation, buildings,
personal property, persons, animals, or otherwise to the extent same were
introduced thereon by Tenant or Related Parties; (b) any personal injury
(including wrongful death) or property damage (real or personal) arising out of
or related to such Hazardous Materials; (c) any lawsuit brought or threatened,
settlement reached, or government order relating to such Hazardous Materials;
and/or (d) any violation of laws, orders, regulations, requirements, or demands
of government authorities, or any policies or requirements of Landlord which are
based upon or in any way related to such Hazardous Materials, including, without
limitation, attorney and consultant fees, investigation and laboratory fees,
court costs, and litigation expenses.  In the event this lease is terminated, or
Tenant is dispossessed, Tenant shall deliver the Premises to Landlord free of
any and all Hazardous Materials introduced thereon by Tenant or Related
Parties.  For purposes of this paragraph, “Hazardous Materials” includes,
without limitation, any flammable explosives, radioactive materials, hazardous
materials, hazardous wastes, hazardous or toxic substances, or related materials
defined in the Comprehensive Environmental Response, Compensation, and Liability
Act of 1980, as amended (42 U.S.C. Sections 9601, et seq.), the Hazardous
Materials Transportation Act, as amended (49 U.S.C. Sections 1801 et seq.), the
Resource Conservation and Recovery Act, as amended (42 U.S.C. Sections 9601, et
seq.), and in the regulations adopted and publications promulgated pursuant
thereto, or any other Federal, State or Local environmental law, ordinance,
rule, or regulation.  Notwithstanding anything to the contrary contained in this
Article 16(B), Tenant may maintain and use in the Premises certain commercially
reasonable amounts of cleaning and/or office fluids and materials that are
Hazardous Materials, provided that (i) such materials are used and stored in
compliance with all applicable laws, and (ii) the indemnification obligations of
Tenant set forth in this Article 16(B) shall apply with full force and effect
thereto.  Tenant’s obligations under this Article 16 (B) shall survive the
expiration or earlier termination of the term of this lease.

 

(C)          In the event that a legal violation involving Hazardous Materials
now exists or arises in the future which Tenant is not responsible for under
this lease and which materially and adversely affects Tenant’s use of the
Demised Premises, Landlord hereby covenants to address such legal violation in
the manner required by applicable law.  Notwithstanding the foregoing, if the
subject legal violation has been caused by the act or omission of a third party,
then Landlord may seek to cause such third party to address such legal
violation.  In the event of a legal violation involving Hazardous Materials that
was caused by the actions of Landlord or Landlord’s employees, Landlord shall
defend, indemnify and hold harmless Tenant, its employees, agents, officers and
directors from and against any claims, demands, penalties, fines, liabilities,
settlements, damages, costs or expenses arising therefrom.

 

(D)          Tenant represents that, as of the date of this lease, and Tenant
covenants that throughout the term of this lease:  (i) Tenant is not, and shall
not be, an Embargoed Person (hereafter defined); (ii) none of the funds or other
assets of Tenant are or shall constitute property of, or are or shall be
beneficially owned, directly or indirectly, by any Embargoed Person; (iii) no
Embargoed Person shall have any interest of any nature whatsoever in Tenant,
with the result that

 

25

--------------------------------------------------------------------------------


 

the investment in Tenant (whether directly or indirectly) is or would be blocked
or prohibited by law or that this lease and performance of the obligations
hereunder are or would be blocked or in violation of law; and (iv) none of the
funds of Tenant are, or shall be derived from, any activity with the result that
the investment in Tenant (whether directly or indirectly) is or would be blocked
or in violation of law or that this lease and performance of the obligations
hereunder are or would be in violation of law.  “Embargoed Person” means a
person, entity or government (x) identified on the Specially Designated
Nationals and Blocked Persons List maintained by the United States Treasury
Department Office of Foreign Assets Control and/or any similar list maintained
pursuant to any authorizing statute, executive order or regulation, (y) subject
to trade restrictions under United States law, including, without limitation,
the International Emergency Economic Powers Act, 50 U.S.C. § 1701 et seq., The
Trading with the Enemy Act, 50 U.S.C. App. 1 et seq., and any Executive Orders
or regulations promulgated under any such laws, with the result that the
investment in Tenant (whether directly or indirectly), is or would be prohibited
by law or this lease is or would be in violation of law, and/or (z) subject to
blocking, sanction or reporting under the USA Patriot Act, as amended; Executive
Order 13224, as amended; Title 31, Parts 595, 596 and 597 of the U.S. Code of
Federal Regulations, as they exist from time to time; and any other law or
Executive Order or regulation through which the U.S. Department of the Treasury
has or may come to have sanction authority.  If any representation made by
Tenant pursuant to this Article 16(D) shall become untrue, Tenant shall within
twenty (20) days give written notice thereof to Landlord, which notice shall set
forth in reasonable detail the reason(s) why such representation has become
untrue and shall be accompanied by any relevant notices from, or correspondence
with, the applicable governmental agency or agencies.

 

END OF TERM

 

17.          (A)          Upon the expiration or other termination of the Term
of this lease, Tenant shall, at its own expense, quit and surrender to Landlord
the Demised Premises, broom clean, in good order and condition, ordinary wear,
tear and damage by fire or other casualty excepted, and Tenant shall remove all
of its property and shall pay the cost to repair all damage to the Demised
Premises or the Building occasioned by such removal.  Any property not removed
from the Premises shall be deemed abandoned by Tenant and may be retained by
Landlord, as its property, or disposed of in any manner deemed appropriate by
the Landlord.  Any expense incurred by Landlord in removing or disposing of such
property shall be reimbursed to Landlord by Tenant on demand.  Tenant’s
obligations under this Article 17 shall survive the Expiration Date or sooner
termination of this lease.

 

(B)          In the event of any holding over by Tenant after the expiration or
termination of this lease without the consent of Landlord, in addition to
recovery by Landlord of any damages which Landlord may have incurred or other
remedies Landlord may have by law, Tenant shall pay to Landlord, in
consideration of Tenant’s use and occupancy of the Demised Premises for each
month of the holdover period, an amount equal to (i) one hundred fifty (150%)
percent of the Rent payable by Tenant for the last full calendar month prior to
the Expiration Date, for the first three months of such holdover period, and
(ii) two hundred (200%) percent of the Rent payable by Tenant for the last full
calendar month prior to the Expiration Date, for the fourth and each subsequent
month of such holdover period.  In addition, Tenant shall otherwise observe,
fulfill and perform all of its obligations under this lease, including but not
limited to, those

 

26

--------------------------------------------------------------------------------


 

pertaining to additional rent, in accordance with its terms.  No holding over by
Tenant after the Term shall operate to extend the Term.

 

The holdover, with respect to all or any part of the Premises, of a person
deriving an interest in the Premises from or through Tenant, including, but not
limited to, an assignee or subtenant, shall be deemed a holdover by Tenant.

 

Notwithstanding anything in this Article contained to the contrary, the
acceptance of any payments made by Tenant pursuant to this Paragraph 17(B),
shall not preclude Landlord from commencing and prosecuting a holdover or
eviction action or proceeding or any action or proceeding in the nature thereof.

 

(C)          [INTENTIONALLY OMITTED].

 

QUIET ENJOYMENT

 

18.          Landlord covenants and agrees with Tenant that upon Tenant paying
the Rent and additional rent and observing and performing all the terms,
covenants and conditions on Tenant’s part to be observed and performed within
any applicable notice and grace periods provided herein for the cure thereof,
Tenant may peaceably and quietly enjoy the Demised Premises and the common areas
of the Building during the Term of this lease without hindrance or molestation
by Landlord or anyone claiming by or through Landlord, subject, nevertheless, to
the terms, covenants and conditions of this lease including, but not limited to,
Article 23.

 

SIGNS

 

19.          Tenant shall not place any signs or lettering of any nature on or
in any window or on the exterior of the Building or elsewhere within the Demised
Premises such as will be visible from the street.  Nor may Tenant place any sign
or lettering in the public corridors or on the doors, except where Tenant has
obtained the prior written consent of Landlord, which consent shall not be
unreasonably withheld or delayed) to the placing, style and content of such sign
or lettering and all sources constructing or furnishing such sign or lettering. 
For so long as Tenant continues to lease and occupy at least 67,000 rentable
square feet of space within the Building, in no event shall any tenant leasing
less space within the Building be entitled to signage at the Building unless
Tenant is first offered comparable signage that is higher than such tenant’s
signage, if any.  The aforementioned signage rights are personal to Otsuka
America Pharmaceutical, Inc. and any assignee permitted pursuant to
Article 21(C) of this lease, and are non-transferable by operation of law or
otherwise.

 

RULES AND REGULATIONS

 

20.          Tenant and Tenant’s agents, employees, visitors, and licensees
shall faithfully observe and comply with, and shall not permit violation of, the
Rules and Regulations set forth on Schedule D annexed hereto and made part
hereof, and with such further reasonable Rules and Regulations as Landlord at
any time may make and communicate in writing to Tenant which, in Landlord’s
judgment, shall be necessary for the reputation, safety, care and appearance of
the Building and the land allocated to it or the preservation of good order
therein, or the operation or maintenance of the Building, and such land, its
equipment, or the more useful occupancy or the

 

27

--------------------------------------------------------------------------------


 

comfort of the tenants or others in the Building.  Landlord shall not be liable
to Tenant for the violation of any of said Rules and Regulations, or the breach
of any covenant or condition, in any lease by any other tenant in the Building,
Landlord hereby covenants and agrees that it shall not enforce any such Rule or
Regulation in a manner designed to discriminate against Tenant.  In no event
shall the imposition of any new Rules and Regulations increase Tenant’s monetary
obligations, materially increase Tenant’s non-monetary obligations or materially
and adversely affect any of Tenant’s rights hereunder.  In the event of any
inconsistency between the terms and conditions of this lease and the terms and
conditions of any Rules or Regulations, the terms and conditions of this lease
shall govern.

 

RIGHT TO SUBLET OR ASSIGN

 

21.          (A)          Tenant shall not assign this lease nor sublet the
Demised Premises or any part thereof, by operation of law or otherwise,
including, without limitation, an assignment or subletting as defined in
Article 21(D) below, without the prior written consent of Landlord in each
instance, which consent shall not be unreasonably withheld, delayed or
conditioned (except as otherwise set forth herein).  Tenant may assign this
lease or sublet all or a portion of the Demised Premises with Landlord’s prior
written consent, which consent shall not be unreasonably withheld, delayed or
conditioned (except as otherwise set forth herein), provided:

 

(i)            That such assignment or sublease is for a use which is in
compliance with this lease, the then existing zoning regulations and the
Certificate of Occupancy for the Building;

 

(ii)           That, at the time of such assignment or subletting, there is no
default under the terms of this lease on Tenant’s part beyond applicable notice
and grace periods provided herein for the cure thereof;

 

(iii)          That, in the event of an assignment, the assignee shall assume in
writing the performance of all of the terms and obligations of this lease;

 

(iv)          That a duplicate original of said assignment or sublease shall be
delivered to Landlord at the address herein set forth within ten (10) days from
the execution of said assignment or sublease and within one-hundred twenty (120)
days of the date that Landlord consents to such assignment or sublease;

 

(v)           Such assignment or subletting shall not, however, release the
assigning or subletting person or entity or any guarantor of this lease, or any
of their respective successors, from their liability for the full and faithful
performance of all of the terms and conditions of this lease; provided, however
that Tenant shall not be liable for any increased obligations under this lease
incurred as a result of an agreement between Landlord and any assignee to extend
the term of this lease or to expand the size of the Demised Premises leased
hereunder (except by way of an option specifically contained herein);

 

(vi)          If this lease is assigned, whether or not in violation of the
provisions of this lease, Landlord may collect rent from the assignee.  If the
Demised Premises or any part thereof is sublet or is used or occupied by anybody
other than Tenant, whether or not in violation of this lease, Landlord may,
after default by Tenant, and expiration of Tenant’s time to cure such

 

28

--------------------------------------------------------------------------------


 

default, collect rent from the subtenant or occupant.  In either event, Landlord
may apply the net amount collected to the rents herein reserved, but no such
assignment, subletting, occupancy or collection shall be deemed a waiver of any
of the provisions of this Article, or the acceptance of the assignee, subtenant
or occupant as tenant, or a release of Tenant from the further performance by
Tenant of Tenant’s obligations under this lease.  The consent by Landlord to
assignment, mortgaging, subletting or use or occupancy by others shall not in
any way be considered to relieve Tenant from obtaining the express written
consent of Landlord to any other or further assignment, mortgaging or subletting
or use or occupancy by others not expressly permitted by this Article. 
References in this lease to use or occupancy by others, that is anyone other
than Tenant, shall not be construed as limited to subtenants and those claiming
under or through sub-tenants but as including also licensees and others claiming
under or through Tenant, immediately or remotely;

 

(vii)         [INTENTIONALLY OMITTED].

 

(B)          (i)            Notwithstanding anything contained in this
Article 21 to the contrary, no assignment of this lease (other than an
assignment of the nature addressed in Article 21(C) of this lease) or subletting
of the entire Demised Premises shall be made by Tenant in any event until Tenant
has offered (a “Total Recapture Offer”) to terminate this lease and surrender
and vacate the entire Demised Premises as of an Effective Recapture Date.  An
“Effective Recapture Date” shall be a date selected by Tenant, provided that
such date must be the last day of a calendar month during the Term and must be a
date no later than the date that was scheduled as the effective date of such
proposed assignment or the commencement date of such proposed sublease.

 

(ii)           Also notwithstanding anything to the contrary contained in this
Article 21 (other than a subletting of the nature addressed in Article 21(C) of
this lease), no subletting of any portion of the Demised Premises (such portion
being hereinafter referred to as the “Recapture Space”) shall be made by Tenant
in any event until Tenant has offered (a “Partial Recapture Offer”) to terminate
this lease (as it relates to the Recapture Space only) and surrender and vacate
the entire Recapture Space as of an Effective Recapture Date.  If Landlord
accepts a Partial Recapture Offer, Landlord and Tenant shall enter into an
amendment of this lease, whereby (a) the Demised Premises is redefined so as to
exclude therefrom the subject Recapture Space, (b) Landlord, at Tenant’s
expense, will perform all construction work necessary and appropriate to
separately demise the Recapture Space from the balance of the Demised Premises
in accordance with all legal requirements, and (c) all other provisions of this
lease that are contingent upon the size of the Demised Premises (e.g., Tenant’s
Proportionate Share; Rent; number of parking spaces allotted to Tenant) are
proportionately reduced (on the basis of the reduced rentable square footage of
the Demised Premises).  It is agreed that the recapture right set forth in this
Article 21(B)(ii) shall not apply in connection with a Minor Sublease (as
hereinafter defined).  The term “Minor Sublease”, as used herein, shall mean
(1) any proposed sublease which, when considered together with all other
subleases that will be in effect on the commencement of such proposed sublease
will result in less than twenty-five (25%) percent of the Demised Premises being
occupied by subtenants, (2) any proposed sublease for a term of five (5) years
or less, and (3) a sublease the term of which will expire at least eighteen (18)
months prior to the expiration of the term of this lease.

 

(iii)          Simultaneously with any such offer to terminate this lease
(whether in whole or in part), Tenant shall advise the Landlord, in writing, of
all of the “material business

 

29

--------------------------------------------------------------------------------


 

terms” of the proposed sublease or assignment; it being acknowledged and agreed
that such offer by Tenant to terminate this lease shall be made prior to Tenant
marketing the Premises (or any portion thereof) for any such sublease or
assignment.  For purposes of this Article 21(B)(iii) only, the term “material
business terms” shall mean:  (a) whether Tenant is proposing to assign this
Lease or sublet all or a portion of the Premises; (b) the proposed area of the
Premises to be sublet, if applicable; (c) the proposed term of the assignment or
subletting; and (d) a proposed range of rental rates.

 

(C)          Tenant may, without the consent of Landlord, assign this lease or
sublet all or any portion of the Demised Premises to an affiliated entity (i.e.,
an entity having 20% or more of its equitable ownership interest held by the
person(s) or entity(ies) that hold 20% or more of Tenant’s equitable ownership
interest), a parent or subsidiary entity of Tenant, or to a person or entity to
which it sells or assigns all or substantially all of its assets or equitable
ownership interest or with which it may be consolidated or merged, provided such
purchasing, consolidated, merged, affiliated, parent or subsidiary person or
entity shall (i) in the event of an assignment, in writing, assume and agree to
perform all of the obligations of Tenant under this lease (ii) in the event of a
sublease, in writing, acknowledge and agree that the sublease is subject and
subordinate to this lease, that the sublease shall automatically terminate upon
any termination of this lease and that the subtenant shall be bound by all
restrictions and limitations set forth in this lease with respect to the use and
enjoyment of the Demised Premises, and (iii) in either event, deliver to
Landlord a fully-executed original of such assignment and assumption or
sublease, as applicable, within ten (10) days following the full execution and
delivery thereof; and provided further that Tenant shall not be released or
discharged from any liability under this lease by reason of any such assignment
or subletting.  Notwithstanding the foregoing and only in the event of an
assignment in accordance with the terms and conditions of this
Article 21(C) whereby Tenant is no longer a validly existing entity as a result
of such assignment, Tenant shall be released from any liability under this lease
from and after such assignment.

 

(D)          For purposes of this Article 21, (1) the transfer of the
outstanding capital stock of Tenant, or the stock of any entity controlling
Tenant, through the “over-the-counter market” or through any U.S. or foreign
recognized stock exchange, (2) a private placement or other raising of funds to
be invested in Tenant for future expansion or additional working capital;
(3) gifts, bequeaths, inheritance or otherwise between and among Tenant’s
shareholders (or partners, as the case may be) and their families; or (4) any
other transfer of stock, partnership interests or other equity interests of
Tenant so long as the then-current or comparable management team remains in
place, shall not be deemed an assignment or sublet under this lease; however,
subject to the provisions of Article 21(C), above, (i) the transfer (by any
other means) of a majority of the issued and outstanding stock of any corporate
tenant, or the transfer of a majority of the total equitable ownership interest
in any tenant of another business form, however accomplished, whether in a
single transaction or in a series of related or unrelated transactions, shall be
deemed an assignment of this lease; (ii) any person or legal representative of
Tenant, to whom Tenant’s interest under this lease passes by operation of law or
otherwise, shall be bound by the provisions of this Article 21; and (iii) a
material modification or amendment of a sublease shall be deemed a sublease.

 

(E)           Tenant shall not mortgage, pledge, hypothecate or otherwise
encumber its interest under this lease.

 

30

--------------------------------------------------------------------------------


 

(F)           Without affecting any of its other obligations under this lease,
except with respect to any permitted assignment or subletting under
Article 21(C) hereof, Tenant will pay Landlord as additional rent fifty (50%)
percent of any sums or other economic consideration, which (i) are paid to
Tenant as a result of any permitted assignment or subletting whether or not
referred to as rentals under the assignment or sublease (after deducting
therefrom the reasonable costs and expenses incurred by Tenant in connection
with the assignment or subletting in question, including, without limitation,
brokerage commissions, alterations made by Tenant for purposes of preparing the
Demised Premises [or applicable portions thereof] for the assignee/subtenant,
advertising expenses, reasonable, out-of-pocket attorney’s fees and expenses in
preparing and/or negotiating the assignment or sublease, free rent or other
abatements or concessions given to the assignee/subtenant, allowances or other
concessions paid by Tenant and lease “takeover” costs paid by Tenant to a third
party landlord of other space leased by the assignee/subtenant to induce it to
enter into the assignment or sublease); and (ii) exceed in total the sums which
Tenant is obligated to pay Landlord under this lease (prorated to reflect
obligations allocable to that portion of the Demised Premises subject to such
assignment or sublease), it being the express intention of the parties that
Landlord and Tenant shall share equally in any profit by reason of such sublease
or assignment.  Tenant will not amend the assignment or sublease in such a way
as to reduce or delay payment of amounts which are provided in the assignment or
sublease approved by Landlord and are to be shared with Landlord pursuant to
this Article 21(F).

 

(G)          Landlord agrees that it shall not unreasonably withhold, delay or
condition (except as otherwise set forth herein) its consent to a subletting or
assignment in accordance with the terms of this Article 21.  In determining
reasonableness, there shall be taken into account the character and reputation
of the proposed subtenant or assignee, the specific nature of the proposed
subtenant’s or assignee’s business and whether same is in keeping with other
tenancies in the Building; the financial standing of the proposed subtenant or
assignee; and the impact of all of the foregoing upon the Building and the other
tenants of Landlord therein.  Landlord shall not be deemed to have unreasonably
withheld its consent if it refuses to consent to a subletting or assignment to
an existing tenant in the Building when Landlord has “Comparable Space (as
hereinafter defined) or to a proposed subtenant or assignee with whom Landlord
is negotiating, or has negotiated in the preceding six (6) months, a lease or
if, at the time of Tenant’s request, Tenant is in default, beyond applicable
grace and notice periods, of any of the terms, covenants and conditions of this
Lease to be performed by Tenant.  Landlord shall respond to Tenant’s request for
consent within thirty (30) days after Tenant’s delivery of all of the
information and documentation required pursuant to this Article 21.  In the
event Landlord denies consent to any proposed assignment, sublease or other
transfer, Landlord shall simultaneously provide Tenant with a reasonably
detailed explanation for such denial.  The term “Comparable Space” as used
herein, shall mean and refer to space in the Building which (i) is neither more
than forty (40%) percent larger nor more than ten (10%) percent smaller than the
space that Tenant proposes to sublet or assign, (ii) is or can be made available
for lease within six (6) months of the proposed occupancy date of the proposed
assignment or subletting, and (iii) has been vacant and available for less than
two (2) years.  At least thirty (30) days prior to any proposed subletting or
assignment, Tenant shall submit to Landlord a written notice of the proposed
subletting or assignment, which notice shall contain or be accompanied by the
following information:

 

(a)           the name and address of the proposed subtenant or assignee;

 

31

--------------------------------------------------------------------------------


 

(b)           the nature and character of the business of the proposed subtenant
or assignee and its proposed use of the premises to be demised;

 

(c)           the most recent two (2) years of balance sheets and profit and
loss statements of the proposed subtenant or assignee or other financial
information reasonably satisfactory to Landlord; and

 

(d)           a detailed summary of the terms of the proposed assignment or
sublease, provided that Landlord’s consent shall remain conditioned upon and
subject to Tenant’s delivery and Landlord’s review and approval of a fully
executed original of said assignment of lease or sublease.

 

Without limiting the right of Landlord to withhold its consent to any proposed
assignment of this lease or subletting of all or any portion of the Demised
Premises, Tenant specifically acknowledges and agrees that it and anyone holding
through Tenant shall not sublet or assign all or any portion of the Demised
Premises to any subtenant or assignee who will use the Demised Premises or a
portion thereof for any of the following designated uses nor for any other use
which is substantially similar to any one of the following designated uses:

 

(i)            federal, state or local governmental division, department or
agency which generates heavy public traffic, including, without limitation,
court, social security offices, labor department office, drug enforcement
agency, motor vehicle agency, postal service, military recruitment office;

 

(ii)           union or labor organization;

 

(iii)          office for the practice of medicine, dentistry or the rendering
of other health related services;

 

(iv)          chemical or pharmaceutical company; provided, however, that the
subletting or assignment to such a company which will use the premises only for
executive, general and sales offices and waive the right to conduct any research
and development shall not be prohibited;

 

(v)           insurance claims office, including, but not limited to,
unemployment insurance or worker’s compensation insurance, where such claims are
primarily made in person (whether through drive-up or walk-in services) as
opposed to being made telephonically; or

 

(vi)          securities brokerage firm engaged in the operation of a so-called
“boiler room” facility or otherwise primarily engaged in the solicitation for
purchase of small capitalized securities or other highly speculative securities
(including, without limitation, options and so-called “penny stocks”).

 

LANDLORD’S ACCESS TO PREMISES

 

22.          (A)          Landlord or Landlord’s agents shall have the right to
enter and/or pass through the Demised Premises at all reasonable times on
reasonable notice, except in an

 

32

--------------------------------------------------------------------------------


 

emergency, to examine the same, and to show them to ground lessors, mortgagees
or prospective purchasers, ground lessors or mortgagees, and to make such
repairs to the Demised Premises or such repairs, improvements or additions to
the remainder of the Building as Landlord may deem necessary or desirable, and
Landlord shall be allowed to take all material into and upon and/or through said
Demised Premises that may be required therefor.  During the twelve (12) months
prior to the expiration of the Term of this lease, or any renewal term, Landlord
may exhibit the Demised Premises to prospective tenants or purchasers at all
reasonable hours and without materially interfering with Tenant’s business.  If
Tenant shall not be personally present to open and permit an entry into said
premises at any time, when for any reason an entry therein shall be necessary or
permissible, Landlord or Landlord’s agents may enter the same by a master key,
or forcibly in the event of an emergency, without rendering Landlord or such
agent liable therefor (if during such entry Landlord or Landlord’s agents shall
afford reasonable care to Tenant’s property).

 

(B)          Landlord shall also have the right, at any time, to change the
arrangement and/or location of entrances or passageways, doors and doorways, and
corridors, elevators, stairs, toilets, or other public parts of the Building;
provided, however, that Landlord shall make no change in the arrangement and/or
location of entrances or passageways or other public parts of the Building which
will adversely affect in any material manner Tenant’s use and enjoyment of the
Demised Premises.  It is expressly understood and agreed that the foregoing
shall not permit Landlord to change the arrangement and/or location of entrances
or passageways, doors and doorways, or corridors, elevators, stairs or restrooms
within the Demised Premises.  Landlord shall also have the right, at any time,
to name the Building, including, but not limited to, the use of appropriate
signs and/or lettering on any or all entrances to the Building, and to change
the name, number or designation by which the Building is commonly known;
provided, however, that, so long as Tenant continues to (i) lease at least
67,000 rentable square feet of space within the Building, and (ii) occupy at
least fifty-one (51%) percent of such space, in no event shall Landlord name the
Building after another pharmaceutical company.  The foregoing prohibition shall
only apply if and to the extent Otsuka America Pharmaceutical, Inc. or any
assignee permitted pursuant to Article 21(C) of this lease remains “Tenant”
under this lease.

 

(C)          Unless specifically set forth herein to the contrary, neither this
lease nor any use by Tenant shall give Tenant any right or easement to the use
of any door or passage or concourse connecting with any other building or to any
public conveniences (e.g., sidewalks, passageways, walkways, exterior common
areas, etc.), and the use of such doors and passages and concourse and of such
conveniences may be regulated and/or discontinued at any time and from time to
time by Landlord without notice to Tenant.  In no event shall Landlord eliminate
Tenant’s access to the Premises or the Building Parking Area through its
exercise of the rights set forth in this Article 22(C).

 

(D)          In connection with the exercise of the rights contained in this
Article, Landlord agrees to use commercially reasonable efforts to minimize
interference with Tenant’s use and enjoyment of the Premises; provided, however
that the exercise by Landlord or its agents of any such rights shall not
constitute an actual or constructive eviction, in whole or in part, or entitle
Tenant to any abatement or diminution of rent, or relieve Tenant from any of its
obligations under this lease, or impose any liability upon Landlord, or its
agents, or upon any lessor under any

 

33

--------------------------------------------------------------------------------


 

ground or underlying lease, by reason of inconvenience or annoyance to Tenant,
or injury to or interruption of Tenant’s business, or otherwise.

 

SUBORDINATION

 

23.          (A)          Subject to the provisions of Article 23(E) below, this
lease and all rights of Tenant hereunder are, and shall be, subject and
subordinate in all respects to the operation of all ground leases and/or
underlying leases, and to the lien of all first mortgages and building loan
agreements which may now or hereafter be placed on or affect such leases and/or
the Real Property of which the Demised Premises form a part, or any part or
parts of such Real Property, and/or Landlord’s interest or estate therein, and
to each advance made and/or hereafter to be made under any such mortgages, and
to all renewals, modifications, consolidations, replacements and extensions
thereof and all substitutions therefor.  The provisions of this
Article 23(A) shall be self-operative and no further instrument of subordination
shall be required other than as provided in Article 23(E) below.  In
confirmation of such subordination, Tenant shall execute and deliver promptly
(but on not less than ten (10) business days written request) any certificate
that Landlord and/or any mortgagee and/or the lessor under any ground or
underlying lease and/or their respective successors in interest may reasonably
request.

 

(B)          Without limitation of any of the provisions of this lease, in the
event that any mortgagee or its assigns shall succeed to the interest of
Landlord or of any successor-Landlord and/or shall have become lessee under a
new ground or underlying lease, then, at the option of such mortgagee (subject
to the requirements of Article 23(E), below), this lease shall nevertheless
continue in full force and effect and Tenant shall and does hereby agree to
attorn to such mortgagee or its assigns and to recognize such mortgagee or its
respective assigns as its Landlord.

 

(C)          Tenant shall, at any time and from time to time, within ten
(10) business days after Landlord’s request therefor, execute and deliver to
Landlord a statement in writing (i) certifying that this lease is unmodified and
in full force and effect (or if there have been modifications, that the same is
in full force and effect as modified and stating the modification);
(ii) certifying the dates to which the Rent, additional rent and other charges
have been paid; (iii) certifying whether any installments of Rent, additional
rent or other charges under this lease have been paid more than thirty (30) days
in advance; (iv) stating whether or not Landlord is in default in performance of
any covenant, agreement, term, provision or condition contained in this lease,
and if so, specifying each such default; (v) confirming the Rent Commencement
Date and the scheduled Expiration Date under this lease; (vi) setting forth the
amount of the Security Deposit then being held by Landlord, if any;
(vii) certifying the amount of the then-current monthly Rent payments under this
lease; (viii) certifying the terms of any remaining options of Tenant under this
lease, including, to the extent applicable, any renewal, expansion (which, for
purposes of this clause, shall be deemed to include any right of first refusal,
right of offer and similar right to lease additional space), relocation, partial
surrender, cancellation, purchase and similar options, if any; (ix) certifying
that this lease has not been assigned by Tenant (or if any assignment has
occurred, setting forth the date of such assignment and the identity of the
parties thereto); (x) certifying that Tenant then occupies the entire Demised
Premises and that no portion thereof has been sublet to any person or entity (or
if any subletting has occurred, setting forth the date and material terms of
such sublease and the identity of the parties thereto); and (xi) containing such
other information as to the status of this lease as Landlord shall reasonably
request.  Tenant hereby acknowledges that

 

34

--------------------------------------------------------------------------------


 

the statement delivered pursuant hereto may be relied upon by any prospective
purchaser or lessee of the Real Property or any interest or estate therein, any
mortgagee or prospective mortgagee thereof, or any prospective assignee of any
mortgage thereof.  If, in connection with obtaining financing for the Real
Property and/or the Building, a banking, insurance or other recognized
institutional lender shall request reasonable modifications in this lease as a
condition to such financing, Tenant will not unreasonably withhold, delay or
defer its consent thereto, provided that such modifications do not increase the
obligations of Tenant hereunder, diminish the rights of Tenant hereunder or in
any manner adversely affect the leasehold interest hereby created.  If, in
connection with such financing, such institutional lender shall require
financial information on the Tenant in such form as Tenant is required to
provide under Article 50 of this lease, Tenant shall promptly comply with such
request.  Landlord shall, following written request therefor by Tenant (which
may be made not more frequently than once per year), execute, acknowledge and
deliver to Tenant a statement in writing certifying (to the extent known by
Landlord to be accurate) that this lease is unmodified and in full force and
effect (or if there have been modifications, that the same is in full force and
effect as modified and stating the modification) and the dates to which the
Rent, additional rent and other charges have been paid in advance, if any, and
stating whether or not to the knowledge of the signer of such certificate Tenant
is in default in performance of any covenant, agreement, term, provision or
condition contained in this lease, and if so, specifying each such default of
which the signer may have knowledge.

 

(D)          Tenant covenants and agrees that if by reason of a default under
any underlying lease (including an underlying lease through which Landlord
derives its leasehold estate in the premises), such underlying lease and the
leasehold estate of the Landlord in the premises demised hereby is terminated,
providing notice has been given to Tenant and any permitted leasehold mortgagee,
Tenant will attorn to the then holder of the reversionary interest in the
premises demised by this lease or to anyone who shall succeed to the interest of
Landlord or to the lessee of a new underlying lease entered into pursuant to the
provisions of such underlying lease, and will recognize such holder and/or such
lessee as Tenant’s landlord under this lease.  Tenant agrees to execute and
deliver, at any time and from time to time, upon the request of Landlord or of
the lessor under any such underlying lease, any instrument which may be
reasonably necessary or appropriate to evidence such attornment.  Tenant further
waives the provision of any statute or rule of law now or hereafter in effect
which may give or purport to give Tenant any right of election to terminate this
lease or to surrender possession of the premises hereby in the event any
proceeding is brought by the lessor under any underlying lease to become the
successor landlord..

 

(E)           Simultaneously with the full execution and delivery of this lease,
Landlord delivered for the benefit of Tenant from Landlord’s existing mortgagee
of the Real Property (i.e., UBS) a subordination, non-disturbance and attornment
agreement (“SNDA”), on the form annexed hereto as Exhibit “5”.  As a condition
to the effectiveness of the subordination set forth in this Article 23,
throughout the term of this lease, Landlord shall obtain for the benefit of
Tenant from any future mortgagee of the Real Property an SNDA in a form
reasonably acceptable to Tenant (it being acknowledged and agreed that an SNDA
substantially in the form annexed hereto as Exhibit “5” shall be deemed to be
reasonably acceptable to Tenant).  Tenant may, at its own risk, negotiate
directly with such mortgagee for reasonable modifications to such SNDA;
provided, however that the subordination set forth in Article 23(A) shall be
effective as of the delivery to Tenant of such SNDA, regardless of whether or
not Tenant agrees to its terms and/or

 

35

--------------------------------------------------------------------------------


 

executes same.  Tenant shall be solely responsible for the payment of any
charges imposed by Landlord’s mortgagee in connection with the issuance of any
such SNDA.

 

PROPERTY LOSS, DAMAGE REIMBURSEMENT

 

24.          Landlord or its agents shall not be liable for any damages to
property of Tenant or of others entrusted to employees of the Building.  Except
to the extent arising out of the negligence or willful misconduct of Landlord or
its agents (or as otherwise provided in Article 26(D) of this lease), neither
Landlord nor its agents shall be liable for:  the loss of or damage to any
property of Tenant by theft or otherwise; any injury or damage to persons or
property resulting from fire, explosion, falling plaster, steam, gas,
electricity, electrical disturbance, water, rain or snow or leaks from any part
of the Building or from the pipes, appliances or plumbing works or from the
roof, street or subsurface or from any other place or by dampness or by any
other cause of whatsoever nature; any such damage caused by other tenants or
persons in the Building or caused by operations in construction of any private,
public or quasi-public work; any latent defect in the Demised Premises or in the
Building (except to the extent Landlord is otherwise obligated to correct such
defect pursuant to the terms and conditions of this lease, including, without
limitation, Paragraph 2 of Schedule C).  If at any time any windows of the
Demised Premises are temporarily closed or darkened incident to or for the
purpose of repairs, replacements, maintenance and/or cleaning in, on, to or
about the Building or any part or parts thereof, Landlord shall not be liable
for any damage Tenant may sustain thereby and Tenant shall not be entitled to
any compensation therefor nor abatement of rent nor shall the same release
Tenant from its obligations hereunder nor constitute an eviction.  Tenant shall,
subject to the provisions of Article 56 below, reimburse and compensate Landlord
as additional rent for all out-of-pocket expenditures (including, without
limitation, reasonable attorneys’ fees) made by, or damages or fines sustained
or incurred by, Landlord due to non-performance or non-compliance with or breach
or failure to observe any term, covenant or condition of this lease upon
Tenant’s part to be kept, observed, performed or complied with following the
expiration of any applicable notice and cure periods.  Tenant shall give prompt
notice to Landlord in case of fire or accidents in the Demised Premises or of
defects therein or in any fixtures or equipment.

 

INDEMNITY

 

25.          (A)          Each party shall indemnify, defend, protect and hold
the other party harmless from and against any and all claims, suits, judgments,
losses, costs, obligations, damages, expenses, interests and liabilities,
including, without limitation, reasonable attorneys’ fees, for any injury or
damage to any person or property whatsoever arising out of or in connection with
the negligent act or omission of that party or its employees, agents or
contractors or, subject to the provisions of Article 56 below, the breach or
non-performance by that party of any term, covenant or condition of this lease. 
Nothing contained in this lease shall obligate the indemnifying party to
indemnify the other party against the other party’s negligence or willful acts
or that of its employees, agents or independent contractors.  In addition to
Tenant’s indemnity obligations with respect to Landlord, as set forth in this
Article, Tenant shall also be required to indemnify Landlord’s Others in
Interest (as hereinafter defined) in the instances set forth herein.  As used
throughout this lease, the term “Landlord’s Others In Interest” shall mean the
owner of the Real Property (if other than Landlord), Landlord’s managing agent,
Landlord’s asset manager and the holder of any mortgage on the Building or Real
Property.  The provisions of this Article 25 shall

 

36

--------------------------------------------------------------------------------


 

survive the expiration or termination of this lease and shall terminate upon the
expiration of any applicable statute of limitations.

 

(B)          The agreements to indemnify, defend and hold harmless contained in
this Article 25 hereof are not intended to and shall not relieve any insurance
carrier of its obligations under policies required to be carried by Landlord or
Tenant, respectively, pursuant to this lease to the extent that such policies
cover the results of such acts or omissions.

 

DESTRUCTION - FIRE OR OTHER CASUALTY

 

26.          (A)          Except as otherwise provided herein, if the Premises
or any part thereof shall be damaged by fire or other casualty , Landlord shall
proceed with reasonable diligence to repair or cause to be repaired such damage
to the condition in which the Premises existed immediately preceding such fire
or other casualty (excluding the repair or replacement of Tenant’s Property or
any Alterations).  Tenant shall give Landlord prompt notice of any damage to the
Premises by fire or other casualty.  The Rent shall be abated to the extent that
the Premises shall have been rendered untenantable, such abatement to be from
the date of such damage or destruction to the date the Premises shall be
substantially repaired or rebuilt so that Tenant can resume its normal business
operations therein, in proportion which the area of the part of the Premises so
rendered untenantable bears to the total area of the Premises.

 

(B)          If the Premises shall be damaged or rendered untenantable by fire
or other casualty, and neither Tenant nor Landlord has terminated this lease
pursuant to Subsections (C) or (D) and Landlord has not completed the making of
the required repairs and restored and rebuilt the Premises and/or access thereto
within twelve (12) months from the date of such damage or destruction, and such
additional time after such date (but in no event to exceed three (3) months) as
shall equal the aggregate period Landlord may have been delayed in doing so by
unavoidable delays or adjustment of insurance, Tenant may serve notice on
Landlord of its intention to terminate this lease, and, if within thirty (30)
days thereafter Landlord shall not have completed the making of the required
repairs and restored and rebuilt the Premises, this lease shall terminate on the
expiration of such thirty (30) day period as if such termination date were the
Expiration Date, and the Rent and additional rent shall be apportioned as of
such date and any prepaid portion of Rent and additional rent for any period
after such date shall be refunded by Landlord to Tenant.

 

(C)          If the Premises shall be totally damaged or rendered wholly
untenantable by fire or other casualty or if the Building shall be so damaged by
fire or other casualty that substantial alteration or reconstruction of the
Building shall, in Landlord’s opinion, be required (whether or not the Premises
shall have been damaged by such fire or other casualty), then in any of such
events Landlord may, at its option, terminate this lease and the Term and estate
hereby granted, by giving Tenant thirty (30) days notice of such termination
within ninety (90) days after the date of such damage.  In the event that such
notice of termination shall be given, this lease and the Term and estate hereby
granted, shall terminate as of the date provided in such notice of termination
(whether or not the Term shall have commenced) with the same effect as if that
were the Expiration Date, and the Rent and additional rent shall be apportioned
as of such date or sooner termination and any prepaid portion of Rent and
additional rent for any period after such date shall be refunded by Landlord to
Tenant.  Landlord hereby agrees that it shall not terminate this lease

 

37

--------------------------------------------------------------------------------


 

pursuant to this Article 26(C) solely for the purpose of vacating the space so
that any portion of the Demised Premises may be leased to a new tenant.

 

(D)          Landlord shall not be liable for any inconvenience or annoyance to
Tenant or injury to the business of Tenant resulting in any way from such damage
by fire or other casualty or the repair thereof.  Landlord will not carry
insurance of any kind on Tenant’s property, and Landlord shall not be obligated
to repair any damage thereto or replace the same.

 

(E)           If the Demised Premises shall be damaged or rendered untenantable
by fire or other casualty, and Landlord has not exercised its option to
terminate this lease (as set forth in Article 26(C) above), then Landlord shall,
as soon as reasonably practicable following the occurrence of the subject fire
or other casualty, deliver to Tenant written notice of Landlord’s estimated time
for restoration of the Premises.  If the estimated date of substantial
completion of such restoration work is more than twelve (12) months following
the date of occurrence of the subject fire or other casualty, then Tenant shall
have the right to terminate this lease by written notice delivered to Landlord
within twenty (20) days following receipt of such written notice by Landlord. 
In the case of proper exercise of the termination right afforded to Tenant under
this Article 26(E), this lease shall terminate as of the date of delivery of
such written notice by Tenant, and neither party shall have any further
obligation or liability to the other hereunder (except for obligations or
liabilities previously accrued which remain unsatisfied).

 

(F)           Tenant waives the protection of any law which grants a tenant the
right to terminate a lease in the event of the substantial destruction of a
leased property, and agrees that the provisions of this Article shall govern in
the event of any substantial destruction of the Premises.

 

INSURANCE

 

27.          (A)          Tenant shall not do anything, or suffer or permit
anything to be done, in or about the Demised Premises which shall (i) invalidate
or be in conflict with the provisions of any fire or other insurance policies
covering the Building or any property located therein, or (ii) result in a
refusal by fire insurance companies of good standing to insure the Building or
any such property in amounts reasonably satisfactory to Landlord, or
(iii) subject Landlord to any liability or responsibility for injury to any
person or property by reason of any activity being conducted in the Demised
Premises or (iv) cause any increase in the fire insurance rates applicable to
the Building or equipment or other property located therein at the beginning of
the Term or at any time thereafter.  Tenant, at Tenant’s expense, shall comply
with all rules, orders, regulations or requirements of the State Rating Bureau
(I.S.O.), any applicable local board of fire underwriters, and any other body
exercising a similar function, except that Tenant shall not be required to make
any alterations in order so to comply unless such alterations shall be
necessitated or occasioned, in whole or in part (in which event Tenant shall be
responsible for its pro rata share of the cost of such alteration), by (i) the
negligence or willful misconduct of Tenant or any person claiming through or
under Tenant or any of their servants, employees, contractors, agents, visitors
or licensees, (ii) the particular manner of use or occupancy of the Demised
Premises by Tenant, or any such person, as compared to general use of the
Demised Premises for office purposes, or (iii) any Alterations made in or to the
Demised Premises by or on behalf of Tenant.

 

38

--------------------------------------------------------------------------------


 

(B)          If, by reason of any act or omission on the part of Tenant, the
rate of fire insurance with extended coverage on the Building or equipment or
other property of Landlord or any other tenant or occupant of the Building shall
be higher than it otherwise would be, Tenant shall reimburse Landlord and all
such other tenants or occupants, on demand, for the part of the premiums for
fire insurance and extended coverage paid by Landlord and such other tenants or
occupants because of such act or omission on the part of Tenant.

 

(C)          In the event that any dispute should arise between Landlord and
Tenant concerning insurance rates, a schedule or make up of insurance rates for
the Building or the Premises, as the case may be, issued by the ISO Insurance
Rating Organization, Inc. or other similar body making rates for fire insurance
and extended coverage for the Premises concerned, shall be conclusive evidence
of the facts therein stated and of the several items and charges in the fire
insurance rates with extended coverage then applicable to such Demised Premises.

 

(D)          Tenant shall, at its own cost and expense, obtain and maintain in
full force and effect during the Term of this lease:

 

(i)            Commercial General Liability insurance on an occurrence basis
against claims for Bodily Injury, including death arising therefrom, Personal
Injury, Property Damage occurring in or about the Premises or the Real Property
under which Tenant is named as the insured and Landlord and Landlord’s Others In
Interest whose names shall have been furnished by Landlord to Tenant from time
to time are included as additional insureds, by policy endorsement if
necessary.  Tenant’s Commercial General Liability shall be primary, in all
respects, without contribution from any other insurance carried by or for the
benefit of Landlord and Landlord’s Others In Interest.  Such Commercial General
Liability insurance shall include Contractual Liability to insure Tenant’s
indemnification obligations set forth in this lease (other than with respect to
the environmental indemnity set forth in Article 16(B) hereof).  The minimum
limits of liability shall be a combined single limit with respect to each
occurrence in an amount of not less than $10,000,000.00; said limit may be
obtained by use of follow-form excess or Umbrella liability policies; provided,
however, that Landlord may require Tenant to increase such insurance, from time
to time (but in no event more frequently than once every two years), so as to
equal the amount of insurance which in Landlord’s reasonable judgment is then
being customarily required by landlords for similar office space in the vicinity
of the Demised Premises so long as Landlord also requires such an increase of
all similarly situated tenants (to the extent Landlord has the right to do so in
such tenants’ leases).

 

(ii)           Property Insurance insuring Tenant’s property and all additions,
alterations, improvements or betterments to the Premises for the full
replacement cost thereof.  Property Insurance shall be written to provide
Special Form “all risk” perils insuring Tenant’s property.  Property insurance
shall be written with a deductible of no greater than $50,000 each loss (with
such increases as are commercially reasonable throughout the Term).  Tenant
shall insure Business Income/Extra Expense in an amount sufficient to provide
for at least twelve (12) months of loss of income and estimated extra expenses.

 

(iii)          Worker’s Compensation insurance covering all of Tenant’s
employees and any other insurance required by law.

 

39

--------------------------------------------------------------------------------


 

(iv)          If Tenant undertakes any Alteration, then any and all contractors
and subcontractors engaged by Tenant shall be required to provide certificates
of insurance, as required pursuant to Article 15(B)(ii)(d).  No contractor or
subcontractor of Tenant is permitted to begin work on or at the Premises until
an insurance certificate complying with the requirements of
Article 15(B)(ii)(d), indicating inclusion of required additional insureds,
shall have been delivered to Landlord.

 

(E)           All insurance to be carried by Tenant (i) shall be obtained from
companies licensed as Admitted insurers in the state where the Demised Premises
is located and rated “A-, IX”, or better, in the current edition of Best’s Key
Rating Guide, and (ii) may be maintained under blanket policies of insurance
provided the coverage afforded will not be reduced from that required hereunder
by the use of a blanket policy.  Tenant shall provide evidence of required
insurance to Landlord in the form of Certificate(s) of Insurance.  Tenant is
responsible to provide to Landlord evidence of renewals of required insurance
thirty (30) days prior to expiration of each such policy.  All required
insurance policies shall provide for thirty (30) days advance notice of
cancellation or non-renewal (ten (10) days notice for non-payment of premium) to
Landlord.

 

(F)           Landlord and Tenant hereby mutually waive any rights of recovery
or subrogation against each other (including their employees, officers,
directors, agents or representatives) for loss or damage to the Building, tenant
improvements and betterments, fixtures, equipment and any other personal
property to the extent covered by the property insurance required above or as
otherwise required by this lease to be covered.  If the property insurance
purchased by either party as required herein does not expressly allow the
insured to waive rights of subrogation prior to a loss, such party shall cause
the property policy to be endorsed with a waiver of subrogation as required
above.  If either party maintains a deductible, such party shall be deemed
insured for the amount of such deductible.

 

(G)          All insurance coverage shall be provided in compliance with the
requirements herein and shall contain no non-standard, special, and/or unusual
exclusions or restrictive endorsements without the prior written consent of
Landlord.

 

(H)          Throughout the term, Landlord shall maintain commercial general
liability insurance, covering the common areas of the Real Property, and shall
maintain so-called “All Risks” property insurance coverage on the Building; both
such coverages to be commercially reasonable in coverage scope and amount.

 

EMINENT DOMAIN

 

28.          (A)          In the event that the whole of the Demised Premises
shall be lawfully condemned or taken in any manner for any public or
quasi-public use, this lease and the Term and estate hereby granted shall
forthwith cease and terminate as of the date of vesting of title.  In the event
that only a part of the Demised Premises shall be so condemned or taken, then
effective as of the date of vesting of title, the Rent hereunder shall be abated
in an amount thereof apportioned according to the area of the Demised Premises
so condemned or taken.  In the event that only a part of the Building shall be
so condemned or taken, then (i) Landlord (whether or not the Demised Premises be
affected) may, at its option, terminate this lease and the Term and estate
hereby granted as of the date of such vesting of title by notifying Tenant in
writing of such termination

 

40

--------------------------------------------------------------------------------


 

within sixty (60) days following the date on which Landlord shall have received
notice of vesting of title, and (ii) if such condemnation or taking shall be of
a substantial part of the Demised Premises or completely eliminate reasonable
access thereto or materially decreases the number of Tenant’s parking spaces,
Tenant shall have the right, by delivery of notice in writing to Landlord within
sixty (60) days following the date on which Tenant shall have received notice of
vesting of title, to terminate this lease and the Term and estate hereby granted
as of the date of vesting of title, or (iii) if neither Landlord nor Tenant
elects to terminate this lease, as aforesaid, this lease shall be and remain
unaffected by such condemnation or taking, except that the Rent shall be reduced
to the extent, if any, hereinabove provided in this Article 28.  For purposes of
this Article 28, the phrase “substantial part” shall be deemed to mean more than
fifteen (15%) percent of the Demised Premises.  In the event that only a part of
the Demised Premises shall be so condemned or taken and this lease and the Term
and estate hereby granted are not terminated as hereinbefore provided, Landlord
will, at its expense, restore the remaining portion of the Demised Premises as
nearly as practicable to the same condition as it was in prior to such
condemnation or taking and during the course of such restoration, the Rent shall
be abated to the extent the Demised Premises shall have been rendered
untenantable.  Landlord hereby agrees that it shall not terminate this lease
pursuant to this Article 28(A) solely for the purpose of vacating the space so
that any portion of the Demised Premises may be leased to a new tenant.

 

(B)          In the event of a termination in any of the cases hereinabove
provided, this lease and the Term and estate granted shall expire as of the date
of such termination with the same effect as if that were the date hereinbefore
set for the expiration of the Term of this lease, and the Rent hereunder shall
be apportioned as of such date.

 

(C)          In the event of any condemnation or taking hereinabove mentioned of
all or part of the Building, Landlord shall be entitled to receive the entire
award in the condemnation proceeding, including any award made for the value of
the estate vested by this lease in Tenant, and Tenant hereby expressly assigns
to Landlord any and all right, title and interest of Tenant now or hereafter
arising in or to any such award or any part thereof, and Tenant shall be
entitled to receive no part of such award, except that the Tenant may file a
claim for any taking of nonmovable fixtures owned by Tenant, for moving expenses
incurred by Tenant and for the value of any leasehold improvements within the
Demised Premises to the extent paid for by Tenant (provided, however, that in no
event shall any such claim by Tenant reduce the amount of Landlord’s award).  It
is expressly understood and agreed that the provisions of this Article 28 shall
not be applicable to any condemnation or taking for governmental occupancy for a
limited period.

 

NONLIABILITY OF LANDLORD

 

29.          (A)          If Landlord or a successor in interest is an
individual (which term as used herein includes aggregates of individuals, such
as joint ventures, general or limited partnerships or associations), such
individual shall be under no personal liability with respect to any of the
provisions of this lease, and if such individual hereto is in breach or default
with respect to its obligations under this lease, Tenant shall look solely to
the equity of such individual in the Real Property (including the rents, sale
and insurance proceeds and condemnation awards therefrom) for the satisfaction
of Tenant’s remedies and in no event shall Tenant attempt to secure any

 

41

--------------------------------------------------------------------------------


 

personal judgment against any such individual or any partner, employee or agent
of Landlord by reason of such default by Landlord.

 

(B)          The word “Landlord” as used herein means only the owner of the
landlord’s interest for the time being in the land and Building (or the owners
of a lease of the Building or of the land and Building) of which the Premises
form a part, and in the event of any sale of the Building and land of which the
Demised Premises form a part, Landlord shall be and hereby is entirely freed and
relieved of all covenants and obligations of Landlord hereunder thereafter
accruing and, it shall be deemed and construed without further agreement between
the parties or between the parties and the purchaser of the Premises, that such
purchaser has assumed and agreed to carry out any and all covenants and
obligations of Landlord thereafter accruing hereunder.

 

DEFAULT

 

30.          (A)          Upon the occurrence, at any time during the Term, of
any one or more of the following events (referred to as “Events of Default”):

 

(i)            If Tenant shall default in the payment when due of any
installment of Rent or in the payment when due of any additional rent, and such
default shall continue for a period of ten (10) days after (a) written notice by
Landlord to Tenant of such non-payment, provided Landlord shall only be
obligated to give Tenant written notice twice during any Lease Year, or (b) the
date when such payment is due in the event Landlord has already given Tenant
written notice twice during such Lease Year; or

 

(ii)           If Tenant shall default in the observance or performance of any
term, covenant or condition of this lease on Tenant’s part to be observed or
performed (other than the covenants for the payment of Rent and additional rent)
and Tenant shall fail to remedy such default within thirty (30) days after
notice by Landlord to Tenant of such default, or if such default is of such a
nature that it cannot be completely remedied within said period of thirty (30)
days and Tenant shall not commence within said period of thirty (30) days, or
shall not thereafter diligently prosecute to completion, all steps necessary to
remedy such default; or

 

(iii)          If Tenant shall file a voluntary petition in bankruptcy or
insolvency, or shall be adjudicated a bankrupt or become insolvent, or shall
file any petition or answer seeking any reorganization, arrangement,
composition, readjustment, liquidation, dissolution or similar relief under the
present or any future federal bankruptcy code or any other present or future
applicable federal, state or other statute or law, or shall make a general
assignment for the benefit of creditors or shall seek or consent to or acquiesce
in the appointment of any trustee, receiver or liquidator of Tenant or of all or
any part of Tenant’s property; or

 

(iv)          If, within sixty (60) days after the commencement of any
proceeding against Tenant, whether by the filing of a petition or otherwise,
seeking any reorganization, arrangement, composition, readjustment, liquidation,
dissolution or similar relief under the present or any future federal bankruptcy
code or any other present or future applicable federal, state or other statute
or law, such proceedings shall not have been dismissed, or if, within sixty (60)
days after the appointment of any trustee, receiver or liquidator of Tenant, or
of all or any part of Tenant’s property, such appointment shall not have been
vacated or otherwise

 

42

--------------------------------------------------------------------------------


 

discharged, or if any execution or attachment shall be issued against Tenant or
any of Tenant’s property pursuant to which the Demised Premises shall be taken
or occupied or attempted to be taken or occupied; or

 

(v)           [INTENTIONALLY OMITTED]; or

 

(vi)          [INTENTIONALLY OMITTED]; or

 

(vii)         If Tenant’s interest in this lease shall devolve upon or pass to
any person, whether by operation of law or otherwise and same continues after
five (5) days notice, except as expressly permitted under Article 21;

 

then, upon the occurrence, at anytime prior to or during the Term, of any one or
more of such Events of Default, Landlord, at any time thereafter, at Landlord’s
option, may give to Tenant a five (5) days’ notice of termination of this lease
and, in the event such notice is given, this lease and the Term shall come to an
end and expire (whether or not said term shall have commenced) upon the
expiration of said five (5) days with the same effect as if the date of
expiration of said five (5) days were the Expiration Date, but Tenant shall
remain liable for damages as provided in Article 32.

 

(B)          If, at any time (i) Tenant shall be comprised of two (2) or more
persons, or (ii) Tenant’s obligations under this lease shall have been
guaranteed by any person, or (iii) Tenant’s interest in this lease shall have
been assigned, the word “Tenant”, as used in subsection (iii) and (iv) of
Section 30(A), shall be deemed to mean any one or more of the persons primarily
or secondarily liable for Tenant’s obligations under this lease.  Any monies
received by Landlord from or on behalf of Tenant during the pendency of any
proceeding of the types referred to in said subsections (iii) and (iv) shall be
deemed paid as compensation for the use and occupation of the Demised Premises
and the acceptance of such compensation by Landlord shall not be deemed an
acceptance of Rent or a waiver on the part of Landlord of any rights under
Section 30(A).

 

TERMINATION ON DEFAULT

 

31.          (A)          If an Event of Default shall occur, then:

 

(i)            Landlord and its agents and servants may upon five (5) days
notice after such Event of Default or immediately after the date upon which this
lease and the Term shall expire and come to an end, re-enter the Demised
Premises or any part thereof, without additional notice, either by summary
proceedings or by any other applicable action or proceeding (without being
liable to indictment, prosecution or damages therefor), and may repossess the
Demised Premises and dispossess Tenant and any other persons from the Demised
Premises and remove any and all of their property and effects from the Demised
Premises; and

 

(ii)           Landlord, at Landlord’s option, may relet the whole or any part
or parts of the Demised Premises from time to time, either in the name of
Landlord or otherwise, to such tenant or tenants, for such term or terms ending
before, on or after the Expiration Date, at such rental or rentals and upon such
other conditions, which may include concessions and free rent periods, as
Landlord, in its sole discretion, may determine.  Except as set forth below,
Landlord shall have no obligation to relet the Demised Premises or any part
thereof and shall in no event be

 

43

--------------------------------------------------------------------------------


 

liable for failure to relet the Demised Premises or any part thereof, or, in the
event of any such reletting, for failure to collect any rent due upon any such
reletting, and no such failure shall operate to relieve Tenant of any liability
under this lease or otherwise to affect any such liability; Landlord, at
Landlord’s option, may make such repairs, replacements, alterations, additions,
improvements, decorations and other physical changes in and to the Demised
Premises as Landlord, in its sole discretion, considers advisable or necessary
in connection with any such reletting or proposed reletting, without relieving
Tenant of any liability under this lease or otherwise affecting any such
liability.  To the extent Landlord incurs any expenses in connection with
reletting the Demised Premises, such as preparing same for a new tenant and
brokerage commissions in connection with any releasing (collectively, “Reletting
Costs”), all such costs shall be amortized over the term or terms of the new
lease or leases, and only the portion of such Reletting Costs applicable to that
portion of the term or terms of the new lease or leases which “overlaps” with
the period of time otherwise constituting the remainder of the Term shall be
chargeable to Tenant as damages hereunder.  For example, if two (2) years remain
on the Term when Landlord terminates this lease in connection with an Event of
Default, and Landlord relets the Premises for a term of ten (10) years, then
Tenant shall only be responsible for 2/10ths of the Reletting Costs; and

 

(iii)          Landlord shall, following the regaining of possession under this
Article 31, take commercially reasonable efforts to mitigate its damages in the
manner set forth in this Article 31(A)(iii).  Landlord shall use commercially
reasonable efforts to relet the whole or any part of the Demised Premises from
time to time, either in the name of the Landlord or otherwise, for such terms
and conditions as Landlord, in its sole discretion, may determine.  Landlord may
satisfy its obligation to use commercially reasonable efforts to relet the whole
or any part or parts of the Demised Premises simply by listing the Demised
Premises (or portions thereof) as available for lease with a single commercial
real estate broker who is actively involved in the Mercer County commercial real
estate market or with a single multiple listing service that covers the Mercer
County commercial real estate market.  Landlord shall have no obligation to
relet the Demised Premises or any part thereof in preference to other space
available for let by Landlord or any of its affiliates in the market area at
that time and, instead, shall be entitled to give leasing and marketing priority
to such other spaces available to let by Landlord or any of its affiliates.  In
no event shall Landlord be liable for failure to relet the Premises or any part
thereof so long as Landlord uses commercially reasonable efforts to do so.

 

(B)          Tenant, on its own behalf and on behalf of all persons claiming
through or under Tenant, including all creditors, does hereby waive any and all
rights which Tenant and all such persons might otherwise have under any present
or future law to redeem the Demised Premises, or to re-enter or repossess the
Demised Premises, or to restore the operation of this lease, after (i) Tenant
shall have been dispossessed by a judgment or by warrant of any court or judge,
or (ii) any re-entry by Landlord, or (iii) any expiration or termination of this
lease and the Term, whether such dispossess, re-entry, expiration or termination
shall be by operation of law or pursuant to the provisions of this lease.  In
the event of a breach or threatened breach by Tenant or any persons claiming
through or under Tenant, of any term, covenant or condition of this lease on
Tenant’s part to be observed or performed, Landlord shall have the right to
enjoin such breach and the right to invoke any other remedy allowed by law or in
equity as if re-entry, summary proceeding and other special remedies were not
provided in this lease for such breach.  In the event of a breach or threatened
breach by Landlord or any persons claiming through or under Landlord,

 

44

--------------------------------------------------------------------------------


 

of any term, covenant or condition of this lease on Landlord’s part to be
observed or performed, Tenant shall have the right to enjoin such breach and the
right to invoke any other remedy allowed in equity or at law (as otherwise
limited by the provisions of this lease).  The rights to invoke the remedies
hereinbefore set forth are cumulative and shall not preclude Landlord or Tenant
from invoking any other remedy allowed at law or in equity.

 

DAMAGES

 

32.          (A)          If this lease and the Term shall expire and come to an
end as provided in Article 30 or by or under any summary proceeding or any other
action or proceeding, or if Landlord shall re-enter the Demised Premises as
provided in Article 31 or by or under any summary proceedings or any other
action or proceeding provided in Article 31, then, in any of said events:

 

(i)            Tenant shall pay to Landlord all Rent, additional rent and other
charges payable under this lease by Tenant to Landlord to the date upon which
this lease and the Term shall have expired and come to an end or to the date of
re-entry upon the Demised Premises by Landlord, as the case may be; and

 

(ii)           Tenant shall also be liable for and shall pay to Landlord, as
damages, any deficiency (referred to as “Deficiency”) between the Rent and
additional rent reserved in this lease for the period which otherwise would have
constituted the unexpired portion of the Term and the net amount, if any, of
rents collected under any reletting effected pursuant to the provisions of
Section 31(A) for any part of such period (first deducting from the rents
collected under any such reletting all of Landlord’s reasonable, out-of-pocket
expenses in connection with the termination of this lease or Landlord’s re-entry
upon the Demised Premises as permitted hereunder and with such reletting (as
provided in Article 31(A)(ii) above) including, but not limited to, all
repossession costs, brokerage commissions, legal expenses, attorneys’ fees,
alteration costs and other expenses of preparing the Demised Premises for such
reletting).  Any such Deficiency shall be paid in monthly installments by Tenant
on the days specified in this lease for payment of installments of Rent. 
Landlord shall be entitled to recover from Tenant each monthly Deficiency as the
same shall arise, and no suit to collect the amount of the Deficiency for any
month shall prejudice Landlord’s rights to collect the Deficiency for any
subsequent month by a similar proceeding; and

 

(iii)          At any time after this lease shall be terminated by Landlord, as
provided hereunder, whether or not Landlord shall have collected any monthly
Deficiencies as aforesaid, Landlord shall be entitled to recover from Tenant,
and Tenant shall pay to Landlord, on demand, as and for liquidated and agreed
final damages, a sum equal to the amount by which the Rent and additional rent
reserved in this lease for the period which otherwise would have constituted the
unexpired portion of the Term exceeds the then fair and reasonable rental value
of the Demised Premises for the same period, both discounted to present worth at
the then current prime rate of interest, as reported by The Wall Street Journal
.  If, before presentation of proof of such liquidated damages to any court,
commission, or tribunal, the Demised Premises, or any part thereof, shall have
been relet by Landlord for the period which otherwise would have constituted the
unexpired portion of the Term, or any part thereof, the amount of Rent reserved
upon such

 

45

--------------------------------------------------------------------------------


 

reletting shall be deemed, prima facie, to be the fair and reasonable rental
value for the part or the whole of the Demised Premises so relet during the term
of the reletting.

 

(B)          If the Demised Premises, or any part thereof, shall be relet
together with other space in the Building, the rents collected or reserved under
any such reletting and the expenses of any such reletting shall be equitably
apportioned for the purposes of this Article 32.  Tenant shall in no event be
entitled to any rents collected or payable under any reletting, whether or not
such rents shall exceed the rent reserved in this lease; provided, however, that
such excess shall be held by Landlord and applied against future damages
incurred by Landlord.  Solely for the purposes of this Article, the term “Rent”
as used in Section 32(A) shall mean the rent in effect immediately prior to the
date upon which this lease and the Term shall terminate and come to an end, plus
any additional rent payable pursuant to the provisions of Article 11 and
Article 12 for the Escalation Year (as defined in Article 11) immediately
preceding such event.  Nothing contained in Articles 30 and 31 of this lease
shall be deemed to limit or preclude the recovery by Landlord from Tenant of the
maximum amount allowed to be obtained as damages by any statute or rule of law,
or of any sums or damages to which Landlord may be entitled in addition to the
damages set forth in Section 32(A).

 

SUMS DUE LANDLORD

 

33.          If Tenant shall default in the performance of any covenants on
Tenant’s part to be performed under this lease beyond applicable notice and
grace periods provided herein for the cure thereof, Landlord may immediately, or
at anytime thereafter, without additional notice, and without thereby waiving
such default, perform the same for the account of Tenant and at the expense of
Tenant.  If, as permitted hereunder, Landlord at any time is compelled to pay or
elects to pay any sum of money, or do any act which will require the payment of
any sum of money by reason of the failure of Tenant to comply with any provision
hereof, or, if Landlord is compelled to or elects to incur any expense,
including reasonable attorneys’ fees, instituting, prosecuting and/or defending
any action or proceeding instituted by reason of any default of Tenant
hereunder, the sum or sums so paid by Landlord, with all interest (as permitted
hereunder), costs and damages, shall be deemed to be additional rent hereunder
and shall be due from Tenant to Landlord on the first day of the month following
the date Tenant receives Landlord’s invoice therefor or, at Landlord’s option,
on the first day of any subsequent month (but in no event on less than thirty
(30) days notice).  Any sum of money (other than the annual minimum rent due
under this lease) accruing from Tenant to Landlord pursuant to any provisions of
this lease, including, but not limited to, the provisions of Article 6 hereof,
whether prior to or after the Rent Commencement Date, may, at Landlord’s option,
be deemed additional rent, and Landlord shall have the same remedies for
Tenant’s failure to pay any item of additional rent when due as for Tenant’s
failure to pay any installment of Rent when due.  Tenant’s obligations under
this Article shall survive the expiration or sooner termination of the Term.  In
any case in which the Rent, additional rent or other charge is not paid within
ten (10) days of the day when same is due, Tenant shall pay interest on such
amount from the due date of such amount until the payment date of such amount at
a rate equal to three hundred basis points over the then current prime rate of
interest, as reported by The Wall Street Journal, provided, however, the rate
charged shall in no event be higher than the highest rate permitted by law.  In
addition to the accrual and requirement for payment of interest on the subject
delinquent amount, Tenant shall pay to Landlord, as additional rent, a one-time
(with respect to the subject delinquency) late payment charge in an amount equal
to two (2%) percent of

 

46

--------------------------------------------------------------------------------


 

the amount of the unpaid installment of Rent, additional rent or other charge as
of the due date therefor.  Notwithstanding the foregoing, the aforementioned
late charge shall not apply in the first two instances of non-payment of Rent or
additional rent in each Lease Year, unless and until after Landlord provides
Tenant with written notice thereof and ten (10) days thereafter in which to cure
the same.  The foregoing late payment charge is intended to compensate Landlord
for its additional administrative costs resulting from Tenant’s failure to pay
in a timely manner and has been agreed upon by Landlord and Tenant as a
reasonable estimate of the additional administrative costs that will be incurred
by Landlord as a result of Tenant’s failure as the actual cost in each instance
is extremely difficult, if not impossible, to determine.  This late payment
charge will constitute liquidated damages and will be paid to Landlord together
with such unpaid amounts and the interest having accrued thereon.  Neither the
payment of interest nor the aforesaid late payment charge will constitute a
waiver by Landlord of any default by Tenant under this lease.  In addition,
Tenant shall reimburse Landlord for any and all reasonable, out-of-pocket
attorney fees incurred by Landlord in connection with the preparation, review,
negotiation and/or consummation of any amendment, modification, license,
sublease (for which Landlord’s consent is required), assignment (for which
Landlord’s consent is required), consent, agreement or other understanding made
at the request of, or as an accommodation to, Tenant with respect to this lease.

 

NO WAIVER

 

34.          No act or thing done by Landlord or Landlord’s agents during the
term hereby demised shall be deemed an acceptance of a surrender of said Demised
Premises, and no agreement to accept such surrender shall be valid unless in
writing signed by Landlord.  No employee of Landlord or of Landlord’s agents
shall have any power to accept the keys of the Demised Premises prior to the
termination of this lease.  The delivery of keys to any employee of Landlord or
of Landlord’s agents shall not operate as a termination of this lease or a
surrender of the Demised Premises.  In the event Tenant shall at any time desire
to have Landlord underlet the Demised Premises for Tenant’s account, Landlord or
Landlord’s agents are authorized to receive said keys for such purposes without
releasing Tenant from any of the obligations under this lease, and Tenant hereby
relieves Landlord and its agents of any liability for loss of or damage to any
of Tenant’s effects in connection with such underletting.  Except with respect
to damages related to Hazardous Materials for which Landlord or Tenant is
responsible hereunder or damages set forth in Article 17(B) hereof, neither
party shall be liable to the other for any lost profits, incidental, special,
exemplary, punitive, indirect or other consequential damages.  The failure of
either party to seek redress for violation of, or to insist upon the strict
performance of, any covenants or conditions of this lease, or any of the
Rules and Regulations annexed hereto and made a part hereof or hereafter adopted
by Landlord, shall not prevent a subsequent act, which would have originally
constituted a violation, from having all the force and effect of an original
violation.  The receipt by Landlord of rent with knowledge of the breach of any
covenant of this lease shall not be deemed a waiver of such breach.  The failure
of Landlord to enforce any of the Rules and Regulations annexed hereto and made
a part hereof, or hereafter adopted, against Tenant and/or any other tenant in
the Building shall not be deemed a waiver of any such Rules and Regulations
provided Landlord complies with its obligations under Article 20 of this lease. 
No provision of this lease shall be deemed to have been waived by either party,
unless such waiver be in writing signed by such party.  No payment by Tenant or
receipt by Landlord of a lesser amount than the monthly Rent herein stipulated
shall be deemed to be other than on account of the earliest stipulated Rent nor
shall any endorsement or statement on any check or any letter accompanying any
check or

 

47

--------------------------------------------------------------------------------


 

payment of Rent be deemed an accord and satisfaction, and Landlord may accept
such check or payment without prejudice to Landlord’s right to recover the
balance of such Rent or pursue any other remedy in this lease provided.

 

WAIVER OF TRIAL BY JURY

 

35.          To the extent such waiver is permitted by law, Landlord and Tenant
hereby waive trial by jury in any action, proceeding or counterclaim brought by
Landlord or Tenant against the other on any matter whatsoever arising out of or
in any way connected with this lease, the relationship of landlord and tenant,
the use or occupancy of the Demised Premises by Tenant or any person claiming
through or under Tenant, any claim of injury or damage, and any emergency or
other statutory remedy.  The provisions of the foregoing sentence shall survive
the expiration or any sooner termination of the Term.  If Landlord commences any
summary proceeding for nonpayment, Tenant agrees not to interpose any
counterclaim of whatever nature or description in any such proceeding or to
consolidate such proceeding with any other proceeding; except that Tenant shall
not be prohibited from instituting any compulsory counterclaim or from
instituting a counterclaim for a Landlord default under this lease where such
default constitutes the basis for Tenant’s good faith defense (if any) to
Landlord’s nonpayment claim.

 

Tenant hereby expressly waives any and all rights of redemption granted by or
under any present or future laws in the event of Tenant being rightfully evicted
or dispossessed for any cause, or in the event of Landlord’s obtaining
possession of the Demised Premises, by reason of the violation by Tenant of any
of the covenants and conditions of this lease or otherwise.

 

NOTICES

 

36.          (A)          Except as otherwise expressly provided in this lease,
any bills, statements, notices, demands, requests or other communications (other
than bills, statements or notices given in the regular course of business) given
or required to be given under this lease shall be effective only if rendered or
given in writing, personally delivered or sent by registered or certified mail
(return receipt requested) or by reputable overnight courier, addressed (A) to
Tenant at c/o Otsuka America Pharmaceutical, Inc., 2440 Research Blvd.,
Rockville, MD 20850, Attn:  VP-Finance, together with a copies delivered to
(x) Tenant at 100 Overlook Center, Princeton, New Jersey 08540, Attn:  Corporate
Management, if delivered prior to the Rent Commencement Date, (y) Tenant at the
Premises, Attn:  VP-Corporate Services, if delivered following the Rent
Commencement Date, and (z) Sills Cummis & Gross P.C., 650 College Road East,
Princeton, New Jersey 08540, Attention:  Kevin J. Moore, Esq., or (ii) at any
place where Tenant or any agent or employee of Tenant may be found if mailed
subsequent to Tenant’s vacating, deserting, abandoning or surrendering the
Demised Premises, or (B) to Landlord c/o RXR Realty LLC at 625 RXR Plaza,
Uniondale, New York 11556, Attention:  Legal Department, together with a copy
delivered to Landlord c/o RXR Realty LLC at 51 J.F.K. Parkway, Short Hills, New
Jersey 07078, Attn:  Corporate Senior Vice President/Managing Director, or
(C) addressed to such other address as either Landlord or Tenant may designate
as its new address for such purpose by notice given to the other in accordance
with the provisions of this Article.  Any such bills, statements, notices,
demands, requests or other communications shall be deemed to have been rendered
or given on the earlier to occur of receipt or rejection.

 

48

--------------------------------------------------------------------------------


 

(B)          Tenant hereby designates the following address(es) as its billing
address for the delivery of all bills and invoices issued by Landlord in
connection with this lease:

 

If delivered by mail (regular, registered or certified):

 

OAPI
Attn:  Accounts Payable
PO Box 10839
Rockville, MD 20849

 

If delivered by overnight delivery:

 

OAPI
Attn:  Accounts Payable
2440 Research Blvd.
Rockville, MD 20850

 

All tenant delay notices shall be sent to:

 

2440 Research Boulevard
Rockville, MD 20850
Attn:  Raymond Tripp
E-mail:  Raymond.tripp@otsuka.com

 

With a copy to:

 

2440 Research Boulevard
Rockville, MD 20850
Attn:  Steven Weisel, Esq.
E-mail:  steven.weisel@otsuka.com

 

Upon thirty (30) days prior written notice to Landlord, Tenant may, from time to
time, re-designate its billing address hereunder.

 

INABILITY TO PERFORM

 

37.          If, by reason of strikes or other labor disputes, fire or other
casualty (or reasonable delays in adjustment of insurance), accidents, orders or
regulations of any Federal, State, County or Municipal authority, or any other
cause beyond either party’s reasonable control, whether or not such other cause
shall be similar in nature to those hereinbefore enumerated, such party is
unable to furnish or is delayed in furnishing any utility or service required to
be furnished under the provisions of this lease or any collateral instrument or
is unable to perform or make or is delayed in performing or making any
installations, decorations, repairs, alterations, additions or improvements,
whether or not required to be performed or made under this lease, or under any
collateral instrument, or is unable to fulfill or is delayed in fulfilling any
of such party’s other obligations under this lease, or any collateral
instrument, no such inability or delay shall constitute an Event of Default or
an actual or constructive eviction, in whole or in part, or entitle Tenant to
any abatement or diminution of rent, or relieve Landlord or Tenant from any of
its obligations

 

49

--------------------------------------------------------------------------------


 

under this lease, or impose any liability upon Landlord or its agents, by reason
of inconvenience or annoyance to Tenant, or injury to or interruption of
Tenant’s business, or otherwise.  Nothing contained in this Article 37 shall
extend the time for the payment by Tenant of Rent and/or additional rent, and/or
permit Tenant or Landlord to fail or omit to make payment and performance of its
monetary obligations as and when otherwise required under this lease.

 

INTERRUPTION OF SERVICE

 

38.          (A)          Landlord reserves the right to stop the services of
the air conditioning, elevator, escalator, plumbing, electrical or other
mechanical systems or facilities in the Building when necessary by reason of
accident or emergency, or for repairs, alterations or replacements, which, in
the judgment of Landlord are desirable or necessary, until such repairs,
alterations or replacements shall have been completed.  Landlord shall use
commercially reasonable efforts to minimize any interference with the normal
operation of the Demised Premises as a result of the foregoing activities. 
Except as otherwise specifically provided in this lease, the exercise of such
rights by Landlord shall not constitute an actual or constructive eviction, in
whole or in part, or entitle Tenant to any abatement or diminution of rent, or
relieve Tenant from any of its obligations under this lease, or impose any
liability upon Landlord or its agents by reason of inconvenience or annoyance to
Tenant, or injury to or interruption of Tenant’s business or otherwise.

 

(B)          Notwithstanding anything to the contrary contained in this lease,
in the event of an Abatement Event (hereinafter defined), Tenant may be entitled
to an abatement of Rent and additional rent, subject to the following provisions
and conditions of this Article 38(B).  An “Abatement Event” shall be deemed to
have occurred where an independent arbitrator has determined (in accordance with
the procedures set forth below) that due solely to Landlord’s failure to provide
any Essential Services (as hereinafter defined) that it is required to provide
under this lease, the Demised Premises, or a Substantial Portion (as hereinafter
defined) thereof, has been rendered Untenantable (hereinafter defined), and such
Untenantability has continued for a period of five (5) consecutive business days
after receipt of notice of such Untenantability.  For purposes of this
Article 38(B) only, the term “Substantial Portion” shall mean ten (10%) percent
or more of the Demised Premises, but in no event less than 10,000 rentable
square feet of the Demised Premises.  If the arbitrator determines that there
has occurred an Abatement Event, then, on a pro-rata basis, rent (including all
fixed and additional rent) shall be abated on a day for day basis, commencing on
the sixth (6th) business day after Landlord’s receipt of notice of such
Untenantability and continuing until the date on which Landlord notifies Tenant
that the Demised Premises (or the applicable Substantial Portion thereof) has
ceased to be Untenantable.  The term “Untenantable”, as used herein, shall be
deemed to mean where both:  (i) the Demised Premises, or a Substantial Portion
thereof, has been placed in a condition where a reasonable tenant could not
reasonably be expected to continue to use and occupy the Demised Premises, or
such Substantial Portion thereof, and (ii) Tenant has actually and completely
vacated and ceased to use the Demised Premises, or such Substantial Portion
thereof.  If Tenant has a good faith claim that it is entitled to an abatement
as a result of the occurrence of an Abatement Event, then Tenant may institute
an arbitration proceeding for the purpose of validating and affirming such
entitlement.  The arbitration shall be commenced and held in Mercer County (or
the AAA office located nearest the Building) and shall be conducted before a
single, independent arbitrator mutually acceptable to both Landlord and Tenant
pursuant to the then prevailing expedited arbitration rules of the AAA.  The
arbitrator must be an individual with at least ten (10) years experience in the
Mercer County,

 

50

--------------------------------------------------------------------------------


 

New Jersey commercial real estate market and, in particular, the subject matter
of the arbitration.  The sole issue before the arbitrator shall be whether there
has occurred an Abatement Event under the provisions of this Article 38(B).  The
decision of the arbitrator shall be final and binding upon Landlord and Tenant,
and judgment may be entered thereon in accordance with applicable law in any
court having jurisdiction thereof.  Except for the determination of Tenant’s
entitlement to an abatement (if appropriate), the arbitrator shall not be
empowered to award damages of any nature.  The term “Essential Services”, as
used herein, shall be deemed to include electrical, elevator, heating,
ventilating, air conditioning and water, sewer and plumbing services to the
Demised Premises and shall also be deemed to include reasonable access to and
from the Demised Premises.  The provisions of this Article 38(B) shall be
inapplicable to any Untenantability which (x) is attributable to the actions or
omissions of Tenant or its employees, agents or contractors, (y) results from
any fire or other casualty falling within the purview of Article 26 of this
lease, or (z) is result of any failure to provide essential services which is
beyond Landlord’s reasonable control.

 

CONDITIONS OF LANDLORD’S LIABILITY

 

39.          If Landlord shall be unable to give possession of the Demised
Premises on any date specified for the commencement of the term by reason of the
fact that the Premises have not been sufficiently completed to make the Premises
ready for occupancy, or for any other reason, Landlord shall not be subject to
any liability for the failure to give possession on said date, nor shall such
failure in any way affect the validity of this lease or the obligations of
Tenant hereunder, except as otherwise expressly provided herein.

 

TENANT’S TAKING POSSESSION

 

40.          (A)          Tenant, by entering into occupancy of the Premises,
shall be deemed to have agreed that Landlord, up to the time of such occupancy,
has performed all of its obligations hereunder and that the Premises were in
satisfactory condition as of the date of such occupancy, (i) unless within ten
(10) business days after such date Landlord and Tenant shall jointly prepare a
written statement specifying the respects in which the same were not in such
condition, and (ii) subject to Landlord’s obligation to repair latent defects as
provided in Article 5(A).  Such items shall be deemed to be “Punchlist Items”
which Landlord shall remedy, at Landlord’s expense, within thirty (30) days
after preparation of the final statement.

 

(B)          If Tenant shall use or occupy all or any part of the Demised
Premises for the conduct of business prior to the date on which Landlord’s
Initial Construction is substantially completed, such use or occupancy shall be
deemed to be under all of the terms, covenants and conditions of this lease,
including the covenant to pay rent for the period from the commencement of said
use or occupancy to the date on which Landlord’s Initial Construction is
substantially completed.

 

ENTIRE AGREEMENT

 

41.          Except for the confirmation of the dates referred to in Article 2
hereof, this lease (including the Schedules and Exhibits annexed hereto)
contains the entire agreement between the parties and all prior negotiations and
agreements are merged herein.  Tenant hereby acknowledges that neither Landlord
nor Landlord’s agent or representative has made any representations or

 

51

--------------------------------------------------------------------------------


 

statements, or promises, upon which Tenant has relied, regarding any matter or
thing relating to the Building, the land allocated to it (including the parking
area) or the Demised Premises, or any other matter whatsoever, except as is
expressly set forth in this lease, including, but without limiting the
generality of the foregoing, any statement, representation or promise as to the
fitness of the Demised Premises for any particular use, the services to be
rendered to the Demised Premises, or the prospective amount of any item of
additional rent.  No oral or written statement, representation or promise
whatsoever with respect to the foregoing or any other matter made by Landlord,
its agents or any broker, whether contained in an affidavit, information
circular, or otherwise, shall be binding upon the Landlord unless expressly set
forth in this lease.  No rights, easements or licenses are or shall be acquired
by Tenant by implication or otherwise unless expressly set forth in this lease. 
This lease may not be changed, modified or discharged, in whole or in part,
orally, and no executory agreement shall be effective to change, modify or
discharge, in whole or in part, this lease or any obligations under this lease,
unless such agreement is set forth in a written instrument executed by the party
against whom enforcement of the change, modification or discharge is sought. 
All references in this lease to the consent or approval of Landlord shall be
deemed to mean the written consent of Landlord, or the written approval of
Landlord, as the case may be, and no consent or approval of Landlord shall be
effective for any purpose unless such consent or approval is set forth in a
written instrument executed by Landlord.  Landlord and Tenant understand, agree
and acknowledge that this lease has been freely negotiated by both parties and
that, in the event of any controversy, dispute, or contest over the meaning,
interpretation, validity, or enforceability of this lease or any of its terms
and conditions, there shall be no inference, presumption or conclusion drawn
whatsoever against either party by virtue of that party having drafted this
lease or any portion hereof.

 

DEFINITIONS

 

42.          The words “re-enter”, “re-entry”, and “re-entered” as used in this
lease are not restricted to their technical legal meanings.  The term “business
days” as used in this lease shall exclude Saturdays (except such portion thereof
as is covered by specific hours in Article 6 hereof), Sundays and all legal
holidays.  The terms “person” and “persons” as used in this lease shall be
deemed to include natural persons, firms, corporations, partnerships,
associations and any other private or public entities, whether any of the
foregoing are acting on their behalf or in a representative capacity.  The
various terms which are defined in other Articles of this lease or are defined
in Schedules or Exhibits annexed hereto, shall have the meanings specified in
such other Articles, Exhibits and Schedules for all purposes of this lease and
all agreements supplemental thereto, unless the context clearly indicates the
contrary.  Whenever Tenant shall claim under this lease that Landlord has
unreasonably withheld or delayed its consent to some request of Tenant for which
Landlord is specifically obligated to be reasonable under this lease, Tenant
shall have no claim for damages by reason of such alleged withholding or delay,
and Tenant’s sole remedy thereof shall be a right to obtain specific performance
or injunction but in no event with recovery of damages.  However, if Tenant has
a good faith claim that Landlord has unreasonably withheld its consent under
this lease, then Tenant may institute an expedited arbitration proceeding
seeking an affirmative determination as to reasonableness of the withholding of
such consent.  The arbitration shall be commenced and held in Mercer County (or
the AAA office located nearest the Building) and shall be conducted before a
single, independent arbitrator pursuant to the then prevailing rules of the
AAA.  The arbitrator must be an individual with at least ten (10) years
experience in the Mercer County commercial real estate market and, in
particular, the subject

 

52

--------------------------------------------------------------------------------


 

matter of the arbitration.  The sole issue before the arbitrator shall be
whether Landlord acted reasonably in withholding its consent.  The decision of
the arbitrator shall be final and binding upon Landlord and Tenant, and judgment
may be entered thereon in accordance with applicable law in any court having
jurisdiction thereof.  When acting hereunder, the arbitrator shall apply the
pertinent provisions of this lease without departure therefrom in any respect. 
The arbitrator shall not have the power to change any of the provisions of this
lease.  If the arbitrator determines that Landlord acted unreasonably, then the
arbitrator may declare that Landlord’s consent be deemed to have been granted;
but in no event shall the arbitrator be empowered to award damages of any
nature.

 

Tenant shall not record this lease (nor a memorandum thereof).  In the event
that Tenant violates this prohibition against recording, Landlord, at its
option, may terminate this lease or may declare Tenant in default under this
lease and pursue any or all of Landlord’s remedies provided in this lease.

 

PARTNERSHIP TENANT

 

43.          If Tenant is a general partnership (or is comprised of two (2)or
more persons, individually or as co-partners of a general partnership) or if
Tenant’s interest in this lease shall be assigned to a general partnership (or
to two (2) or more persons, individually or as co-partners of a general
partnership) pursuant to Article 21 (any such general partnership and such
persons are referred to in this Section as “Partnership Tenant”), the following
provisions of this Section shall apply to such Partnership Tenant:  (a) the
liability of each of the parties comprising Partnership Tenant shall be joint
and several, and (b) each of the parties comprising Partnership Tenant hereby
consents in advance to, and agrees to be bound by, any modifications of this
lease which may hereafter be made, and by any notices, demands, requests or
other communications which may hereafter be given, by Partnership Tenant or by
any of the parties comprising Partnership Tenant, and (c) any bills, statements,
notices, demands, requests and other communications given or rendered to
Partnership Tenant or to any of the parties comprising Partnership Tenant shall
be deemed given or rendered to Partnership Tenant and to all such parties and
shall be binding upon Partnership Tenant and all such parties, and (d) if
Partnership Tenant shall admit new partners, all of such new partners shall, by
their admission to Partnership Tenant, be deemed to have assumed performance of,
and agreed to be bound by, all of the terms, covenants and conditions of this
lease on Tenant’s part to be observed and performed, and (e) Partnership Tenant
shall give prompt notice to Landlord of the admission of any such new partners.

 

SUCCESSORS, ASSIGNS, ETC.

 

44.          The terms, covenants, conditions and agreements contained in this
lease shall bind and inure to the benefit of Landlord and Tenant and their
respective heirs, distributees, executors, administrators, successors, and,
except as otherwise provided in this lease, their respective assigns.

 

BROKER

 

45.          Landlord and Tenant each represents to the other party that this
lease was brought about by Triad Properties LLC and FirstService Williams, as
brokers (collectively, the “Brokers”), and all negotiations with respect to this
lease were conducted exclusively with said Brokers.  Each

 

53

--------------------------------------------------------------------------------


 

party (the “Indemnifying Party”) agrees that if any claim is made for
commissions by any other broker through or on account of any acts of the
Indemnifying Party, the Indemnifying Party will indemnify, defend and hold the
other party and Landlord’s Others in Interest free and harmless from any and all
liabilities and expenses in connection therewith, including reasonable attorney
fees and disbursements.  Landlord agrees to pay any fees or commissions due and
payable to the Brokers in connection with this lease pursuant to the terms and
conditions of a separate written agreement between Landlord and the Brokers and,
in the event Landlord fails to comply with the terms and conditions of such
separate agreement, Landlord will indemnify, defend and hold Tenant harmless
from and against any claim by Brokers in connection with such breach by
Landlord.  With respect to the foregoing, in the event Tenant elects to use any
broker (the “New Broker”) other than or together with the Brokers in connection
with the extension of this lease (whether by way of a renewal option or a
separate extension agreement), Tenant shall be responsible for (and indemnify
Landlord and Landlord’s Others In Interest against) the commission claimed by
the New Broker and any liabilities and expenses, including reasonable attorney
fees, incurred with respect thereto.

 

CAPTIONS

 

46.          The captions in this lease are included only as a matter of
convenience and for reference, and in no way define, limit or describe the scope
of this lease nor the intent of any provisions thereof.

 

NOTICE OF ACCIDENTS

 

47.          Tenant shall give notice to Landlord, promptly after Tenant learns
thereof, of (i) any accident in or about the Premises, (ii) all fires and other
casualties within the Premises, (iii) all damages to or defects in the Premises,
including the fixtures, equipment and appurtenances thereof for the repair of
which Landlord might be responsible, and (iv) all damage to or defects in any
parts or appurtenances of the Building’s sanitary, electrical, heating,
ventilating, air-conditioning, elevator and other systems located in or passing
through the Premises or any part thereof.

 

TENANT’S AUTHORITY TO ENTER LEASE

 

48.          In the event that the Tenant hereunder is a corporation,
partnership, limited liability company, limited partnership, limited liability
partnership, professional corporation or other entity (collectively referred to
as the “Entity”), Tenant represents that (i) the Entity has obtained all
required approvals and/or authorizations to enter into this lease, and (ii) the
officer or officers executing this lease have the requisite authority to do so.

 

LETTER OF CREDIT/SECURITY DEPOSIT

 

49.          (A)          Simultaneously with the execution of this lease by
Tenant, Tenant shall deliver to Landlord either a cash security deposit (the
“Security Deposit”) or an unconditional, irrevocable, stand-by letter of credit
(the “Letter of Credit”) in the amount of $4,100,000.00 Dollars, to serve as
security for the full and faithful performance and observance by Tenant of all
of the terms, conditions, covenants and agreements of this lease.  If Tenant
delivers to Landlord the Security Deposit, then such amount shall be held and
applied in accordance with the provisions of Article 49(G), below.  If Tenant
delivers to Landlord the Letter of Credit, then same must conform

 

54

--------------------------------------------------------------------------------


 

to the requirements of Article 49(B), below substantially in the form annexed
hereto as Exhibit “2”, and the rights and obligations of the parties with
respect to the Letter of Credit shall be governed by the provisions of Articles
49(C), (D), (E) and (F), below.  Provided that no Event of Default exists,
Tenant shall have the right to reduce the amount of the Security Deposit or the
Letter of Credit (as applicable) to One Million Two Hundred Thousand and
00/100ths ($1,200,000.00) Dollars as of the end of the first Lease Year.

 

(B)          If Tenant elects to deliver to Landlord the Letter of Credit, then
such Letter of Credit must conform to each of the following requirements:

 

(i)            such Letter of Credit may only be issued by and drawable upon a
commercial bank, trust company, national banking association or savings and loan
association that maintains an office in the New York City metropolitan area at
which the Letter of Credit may be drawn upon (the “Issuing Bank”).  The Issuing
Bank must have outstanding unsecured, uninsured or unguaranteed indebtedness, or
must have issued a Letter of Credit or other credit facility that constitutes
the primary security for any outstanding indebtedness (which is otherwise
uninsured and unguaranteed), that is then rated, without regard to qualification
of such rating by symbols such as “+” or “-” or numerical notation, “Aa” or
better by Moody’s Investors Service and “AA” or better by Standard & Poor’s
Ratings Service (and is not on credit-watch with negative implications), and
must then have combined capital, surplus and undivided profits of not less than
$500,000,000;

 

(ii)           such Letter of Credit shall indicate the address of the Issuing
Bank in the New York City metropolitan area where it can be drawn upon;

 

(iii)          such Letter of Credit shall name Landlord as beneficiary under
the Letter of Credit with its address c/o RXR Realty LLC, 625 RXR Plaza,
Uniondale, New York 11556, Attention:  Corporate Controller;

 

(iv)          such Letter of Credit must be payable to Landlord or an authorized
representative of Landlord upon presentation of only the Letter of Credit and a
sight draft, and shall not contain as a condition to a draw the requirement of
Landlord’s certification or other statement as to the existence of Tenant’s
default;

 

(v)           such Letter of Credit must contain affirmative statements
providing that (a) partial draws are permitted, and (b) the beneficiary may,
from time to time, transfer or assign the Letter of Credit without the consent
of Tenant or the Issuing Bank, and (c) upon transfer or assignment of the Letter
of Credit by the beneficiary, neither the beneficiary nor its
transferee/assignee shall be responsible for payment of any fees or charges
imposed by the issuer in connection with such assignment.  Moreover, Tenant
hereby acknowledges and agrees that, in the event any such fees or charges are
imposed by the issuer in relation to a transfer or assignment of the Letter of
Credit and/or in relation to any addition, modification or deletion to the
existing Letter of Credit, Tenant shall promptly pay such fees and/or charges
and, in the event Tenant fails to pay same, the beneficiary or its
transferee/assignee may apply a portion of the draw in satisfaction of such fees
and/or charges;

 

55

--------------------------------------------------------------------------------


 

(vi)          such Letter of Credit shall be subject to the International
Standby Practices 1998, International Chamber of Commerce Publication No. 590;

 

(vii)         such Letter of Credit shall be deemed to be automatically renewed,
without amendment, for consecutive one year periods through a date that is not
earlier than sixty (60) days after the Expiration Date of this lease, or any
renewal or extension thereof, unless written notice of nonrenewal of the Letter
of Credit has been given by the Issuing Bank to Landlord (sent to Landlord via
certified mail, return receipt requested, to the attention of the Corporate
Controller at the address set forth in clause (iii), above).  Upon the Issuing
Bank’s giving of such notice, if any, Tenant must replace said Letter of Credit
with a new Letter of Credit, satisfying the requirements of this Article, at
least thirty (30) days prior to the termination of the existing Letter of
Credit.  Failure by Tenant to replace the existing Letter of Credit as required
herein shall constitute a default under this Lease and there shall be no notice
or opportunity to cure said default.  Thereupon, Landlord shall be permitted to
draw upon the original Letter of Credit up to the full amount thereof;

 

(viii)        the Letter of Credit must expressly state that all fees and
expenses are for the account of Tenant, that neither Landlord nor any successor
beneficiary shall have any obligation to pay any such fees or expenses, and that
the failure of Tenant to pay any such fees or expenses shall not affect the
rights of the beneficiary thereunder; and

 

(ix)          the original Letter of Credit to be delivered by Tenant upon
execution of this lease shall be in the amount set forth in the first sentence
of Article 49(A), above, and shall not reference or set forth the schedule of
reduced amounts set forth at the end of said Article 49(A).  Rather, if and when
Tenant becomes entitled to reduce the amount of the Letter of Credit then being
held by Landlord pursuant to this lease, Landlord shall, upon written request by
Tenant following the expiration of the subject Lease Year, cooperate in good
faith with Tenant and the Issuing Bank for the exchange of (x) the original
Letter of Credit then being held by Landlord pursuant to this lease, for (y) the
appropriate amendment to, or replacement of, such Letter of Credit..

 

Tenant acknowledges and agrees that Landlord shall have no responsibility or
liability on account of any error by the Issuing Bank.

 

(C)          In the event Tenant defaults in payment of Rent, Additional Rent,
or other sums due from Tenant to Landlord under this lease, or in performance or
observance of any other term, covenant, condition or agreement of this lease, in
either case after the expiration of applicable notice periods provided herein
for the cure thereof, Landlord may notify the Issuing Bank and thereupon draw
upon the Letter of Credit, in whole or in part, at Landlord’s election, and use,
apply or retain the whole or any part of such monies to the extent required for
the payment of any sums as to which Tenant is in default (including, without
limitation, any damages or deficiency accrued before or after summary
proceedings or other re-entry by Landlord) or for coverage or reimbursement of
any sums which Landlord may expend or may be required to expend by reason of
such default by Tenant.  In the event Landlord so uses, applies or retains all
or any portion of such monies represented by the Letter of Credit, Tenant shall
forthwith restore the amount so used, applied or retained, upon delivery of
written notice by Landlord detailing such use, application or retention, through
delivery of a new or amended Letter of Credit which

 

56

--------------------------------------------------------------------------------


 

conforms to the requirements of Article 49(B), above.  In the event Landlord
shall not apply all of the proceeds of such Letter of Credit to cover Tenant’s
default as permitted hereunder, Landlord shall hold the unapplied portion of
such proceeds as a security deposit under this lease pursuant to
Article 49(G) below.

 

(D)          In the event of a sale or lease of all or a portion of the Real
Property, Landlord shall have the right to transfer its rights under the Letter
of Credit to the vendee or lessee and Landlord shall thereupon be released by
Tenant from all liability thereafter accruing in connection with such Letter of
Credit; Tenant agrees that, upon the transferee’s assumption of liability with
respect to the Letter of Credit, Tenant shall look solely to the new landlord
with respect to the return of, or any dispute arising in connection with, such
Letter of Credit; and the provisions hereof shall apply to every transfer or
assignment made of such rights to a new landlord.  Tenant shall not assign or
encumber or attempt to assign or encumber the Letter of Credit (or any security
deposit).  Any such assignment, encumbrance, attempted assignment or attempted
encumbrance by Tenant shall be deemed void and of no force or effect, nor shall
same be binding upon Landlord or its successors or assigns.

 

(E)           The acceptance of the Letter of Credit or the exercise of any
remedies under this Article 49 by Landlord shall not be a limitation on
Landlord’s damages, remedies or other rights under this Lease, or construed as a
payment of liquidated damages or an advance payment of Rent or any additional
rent.

 

(F)           Tenant shall cooperate, at its expense, with Landlord to promptly
execute and deliver to Landlord any and all modifications, amendments, and
replacements of the Letter of Credit, as Landlord may reasonably request to
carry out the intent, terms and conditions of this Article.

 

(G)          If Tenant delivers to Landlord the Security Deposit, same shall be
held by Landlord in a segregated, interest-bearing account as security for the
faithful performance and observance by Tenant of the terms, provisions and
conditions of this lease.  At Tenant’s written request, no more than once per
calendar year, Landlord shall pay to Tenant the amount of any interest earned on
the Security Deposit (less a 1% administrative fee payable to Landlord).  Tenant
hereby agrees that, in the event Tenant defaults in respect of any of the terms,
provisions and conditions of this lease beyond applicable notice and grace
periods provided herein for the cure thereof, including, without limitation, the
payment of Rent and/or additional rent, Landlord may use, apply or retain the
whole or any part of the Security Deposit, including all interest earned thereon
(if any), to the extent required for the payment of any Rent and additional rent
or any other sum of which Tenant is in default or for any sum which Landlord may
expend or may be required to expend by reason of Tenant’s default in respect of
any of the terms, covenants and conditions of this lease, including, without
limitation, any damages or deficiency in the re-letting of the Demised Premises,
whether such damages or deficiency accrued before or after summary proceedings
or other re-entry by Landlord.  If any portion of the Security Deposit is used,
Tenant shall, within five (5) days after written demand therefor, deposit cash
with Landlord in an amount sufficient to restore the Security Deposit to its
original amount.  In the event that Tenant shall fully and faithfully comply
with all of the terms, provisions, covenants and conditions of this lease, the
Security Deposit (or portion remaining after the application thereof by Landlord
as permitted herein), together with any interest earned thereon (less a one (1%)
percent administrative fee

 

57

--------------------------------------------------------------------------------


 

payable to Landlord) shall be returned to Tenant within sixty (60) days after
the Expiration Date or earlier termination of this lease and after delivery by
Tenant of entire possession of the Demised Premises to Landlord in accordance
with the terms of this lease.  In the event of a sale or lease of all or a
portion of the Real Property, Landlord shall have the right to transfer the
Security Deposit to the vendee or lessee and upon the transferee’s assumption of
liability in connection therewith, Landlord shall thereupon be released by
Tenant from all liability for the return of such Security Deposit; and Tenant
agrees to look solely to the new owner or lessee for the return of, and in
connection with any dispute concerning, said Security Deposit.  Tenant hereby
agrees that the provisions of this Article 49(G) shall apply to every transfer
or assignment made of the Security Deposit by Landlord to any new owner or
lessee.  Tenant further covenants that it will not assign or encumber or attempt
to assign or encumber the Security Deposit and that neither Landlord nor its
successors or assigns shall be bound by any such assignment, encumbrance,
attempted assignment or attempted encumbrance.

 

FINANCIAL CONDITION

 

50.          Within fifteen (15) days after Landlord’s request (but in no event
more than once in any calendar year), Tenant shall deliver to Landlord such
financial statements as are prepared by Tenant in the ordinary course of
business.  Any such statement may be given by Landlord to any existing mortgagee
or prospective encumbrancer of the Real Property.  Tenant represents to Landlord
that each such financial statement will be a true and accurate statement as of
the date of such statement.  Landlord shall keep all information provided
hereunder strictly confidential and shall not disclose same except to its
employees, mortgagees, prospective mortgagees, prospective purchasers, advisors,
attorneys, accountants or consultants.  Landlord shall further require that any
such employees, mortgagees, prospective mortgagees, prospective purchasers,
advisors, attorneys, accountants or consultants keep Tenant’s disclosed
financial information strictly confidential.

 

[INTENTIONALLY OMITTED]

 

51.          [INTENTIONALLY OMITTED].

 

EXTENSION OPTIONS

 

52.          (A)          Subject to the provisions of Article 52(C), below,
Landlord hereby grants to Tenant options to extend the initial Term for two
(2) additional terms of five (5) years each (each, an “Extension Term”).

 

(B)          These options shall be exercised only by written notice (the
“Extension Notice”) delivered by Tenant to Landlord at least twelve (12) months
before the expiration of the initial Term or the first Extension Term, as
applicable.  Time shall be of the essence with respect to delivery of each
Extension Notice and in the event of the failure of Tenant to deliver the
applicable Extension Notice within the specified time, these options shall
lapse, and Tenant shall have no further right to extend the Term.

 

(C)          These options shall be exercisable by Tenant and this lease shall
commence for each Extension Term only upon satisfaction of the following
conditions:

 

58

--------------------------------------------------------------------------------


 

(i)            At the time Landlord receives each Extension Notice and at the
commencement of each Extension Term related thereto, no Event of Default then
exists and is continuing (provided, however, that in the event Landlord has not
pursued any of its remedies with respect to such Event of Default within six
(6) months of the occurrence of such Event of Default, then Tenant shall still
be permitted to exercise this Extension Option [but in no event shall Landlord
be deemed to have waived the existence of such Event of Default]).

 

(ii)           At the time Landlord receives each Extension Notice and at the
commencement of each Extension Term, the Tenant named in this lease shall not
have assigned this lease or sublet more than twenty-five (25%) percent of the
Premises (except as permitted pursuant to Article 21(C) of this lease).

 

(D)          Each Extension Term shall be on all of the same terms and
conditions set forth in this lease applicable to the initial Term, including
provisions for additional rent payments, except as follows:

 

(i)            The Rent for each Extension Term shall be the greater of the
following:

 

(a)           The Rent determined as follows:  Within thirty (30) days after
Landlord’s receipt of the Extension Notice (but in no event sooner than eleven
(11) months prior to the expiration of the Term), Landlord shall advise Tenant
of Landlord’s good faith determination of the Rent for which it offers to lease
the Premises during the Extension Term (as required by the terms and conditions
of this Article, e.g., 95% of the fair market rental value, etc.).  Within ten
(10) days after receipt of Landlord’s notice, Tenant shall either advise
Landlord that it accepts the Rent established by Landlord for the applicable
Extension Term, or advise Landlord that it desires that the Rent for the
applicable Extension Term be ninety-five (95%) percent of the fair market rental
value of the Premises to be established by arbitration in accordance with the
following procedures.  If Tenant fails to advise Landlord within said ten
(10) day period, Tenant shall be deemed to have accepted the Rent established by
Landlord for the applicable Extension Term.  Within thirty (30) days after
receipt of Tenant’s request for arbitration (and provided that Landlord and
Tenant are unable to agree, in good faith, on the fair market rental value of
the Premises for the applicable Extension Term during such thirty (30) days),
Landlord and Tenant shall each select a real estate appraiser each of whom shall
conduct a real estate appraisal and shall promptly furnish a report to indicate
their opinion of the fair market rental of the Premises.  Landlord and Tenant
shall each separately pay their respective designated appraisers.  If, after a
review of the appraisal reports prepared and submitted in accordance with the
aforementioned sentence, Landlord and Tenant have not agreed, after good faith
efforts, meetings and negotiation, on the fair market rental value of the
Premises based upon the appraisal reports submitted above by the first day of
the fourth (4th) month prior to the commencement of the applicable Extension
Term, then the matter shall immediately be submitted to arbitration before the
American Arbitration Association (“AAA”), and shall be determined by a single
arbitrator in accordance with the provisions of this lease and the then
applicable rules of the AAA within Mercer County, or of the closest office of
the AAA.  The expenses, fees and charges in connection with the arbitration
process set forth above shall be borne equally between Landlord and Tenant.  The
arbitrator’s determination of the fair market rental value of the Premises shall
be based upon the rental (including base years for additional rent) for similar
space of comparable size in first class office

 

59

--------------------------------------------------------------------------------


 

buildings located within a radius of twenty (20) miles of the Building for a
term equal to the applicable Extension Term as of the date the applicable
Extension Term is to commence.  The arbitrator shall then, on an expedited
basis, choose one of the determinations of the two appraisers originally
selected by the parties which determination the arbitrator decides most closely
reflects the fair market rental value of the Premises (taking into consideration
the factors set forth herein).  The decision of the arbitrator as to the Rent
shall be conclusive and binding upon both parties; or

 

(b)           The Rent for the last Lease Year of the preceding Term, together
with any other adjustments to Rent provided in this lease.

 

(ii)           If the determination of the Rent has not been made by the date
the applicable Extension Term commences, pending such determination, Tenant
shall pay Landlord the Rent that Tenant is required to pay during the last year
of the preceding Term, subject to retroactive adjustment.

 

(iii)          “Base Year Taxes” and “Base Operating Costs” shall be those
incurred for the calendar year after the calendar year in which the applicable
Extension Term commences.

 

(iv)          All provisions for the payment of additional rent (including but
not limited to Energy Rent) shall continue to apply without limitation.

 

(v)           Tenant shall have no option to further extend the Term beyond the
two (2) Extension Terms herein provided.

 

(vi)          This option is personal to Otsuka America Pharmaceutical, Inc. and
any assignee permitted pursuant to Article 21(C) of this lease, is non
transferable by operation of law or otherwise.

 

RIGHT OF FIRST OFFER

 

53.          (A)          Before offering for lease to a third party all or any
portion of the fourth (4th) floor of the Building(each, an “Offer Space”),
during the term of this Lease, and so long as Tenant is not in default under
this lease beyond applicable notice and grace periods provided herein for the
cure thereof, Landlord shall notify Tenant (“Landlord’s Notice”) of the fair
market rental value and fair market rental increases, including without
limitation, annual rental increases and increases in connection with Taxes and
Operating Costs (collectively, “Market Rent”) upon which it would be willing to
lease the entire Offer Space; provided that Landlord shall not be liable to
Tenant for any costs, expenses, damages or liabilities which are or may be
incurred by Tenant for Landlord’s unintentional failure to so notify Tenant,
unless Tenant has expressed to Landlord, in writing, during the preceding twelve
(12) months, a general intention to expand its Premises at the Building. 
Notwithstanding the foregoing, Tenant acknowledges and agrees that the entire
fourth (4th) floor is currently vacant however, Tenant has chosen not to lease
any portion of such floor as of the date hereof.  Accordingly, Landlord shall
not deliver a Landlord’s Notice with respect to the initial leasing of any
portion of the Offer Space unless and until Landlord is prepared to submit to a
third party a bona fide proposal or letter of intent to lease such portion of
the Offer Space.  Landlord shall not be required to deliver a Landlord’s Notice
with respect to a proposal for the initial leasing of any portion of the Offer
Space more frequently than once every four (4) months.

 

60

--------------------------------------------------------------------------------


 

(B)          Tenant shall be required to notify Landlord, in writing (“Tenant’s
Notice”), within ten (10) days after receipt of Landlord’s Notice, of its
intention to exercise Tenant’s right to lease the entire Offer Space and whether
Tenant accepts Landlord’s determination of Market Rent or if Tenant desires that
Market Rent be established by arbitration in accordance with the arbitration
procedures set forth in Article 52(D)(i)(a) (which Tenant’s Notice shall be
effective only if sent by Tenant to Landlord in accordance with the terms of
this lease).  In the event Tenant desires that Market Rent be established by
arbitration, a final determination of Market Rent must be made no later than
sixty (60) days from delivery of Landlord’s Notice or Landlord’s determination
shall be deemed binding.  Within twenty (20) days after the final determination
of Market Rent, Landlord and Tenant shall execute a lease modification agreement
(the “Offer Agreement”) for the applicable Offer Space.  Such Offer Agreement
shall provide that the applicable Offer Space be leased upon all the same terms
as this lease, except (i) for the Market Rent terms, (ii) for other matters
dependent upon the size of the Offer Space, such as Tenant’s Proportionate
Share, (iii) that Tenant is accepting the Offer Space in its “as is” condition
and Landlord shall not be required to perform any work in or to the Offer Space
in order to prepare such space for Tenant’s occupancy, except that Landlord
shall provide Tenant with a tenant improvement allowance in an amount equal to
the tenant improvement allowance generally offered by similarly situated
landlords of similarly situated premises at the time of Landlord’s receipt of
Tenant’s Notice; (iv) the term of the Offer Space shall be co-terminous with the
term of the Premises (unless there is less than five (5) years remaining on the
term for the Premises, in which case the term thereof shall be extended so that
the term for both the Premises and the Offer Space shall expire on the day
preceding the fifth (5th) anniversary of the commencement date for the Offer
Space (or the last day of the month in which such commencement date occurs, if
not on the first day of a month); (v) the base year for purposes of determining
Base Year Taxes and Base Operating Costs with respect to the applicable Offer
Space shall be the full calendar year after the calendar year in which the
commencement date for such Offer Space occurs; and (vi) for such other terms and
conditions as may be mutually agreed to by Landlord and Tenant.

 

(C)          If Tenant does not deliver Tenant’s Notice within the ten (10) day
period set forth above for delivery of same, then this Right of First Offer will
forever lapse and be of no further force and effect with respect to the
applicable Offer Space and Landlord shall have the right to lease the applicable
Offer Space to a third party on the same or any other terms and conditions
whether or not such terms and conditions are more or less favorable than those
offered to Tenant; provided that if, following the initial leasing of the Offer
Space, Landlord desires to make the Offer Space available to any third party at
materially more favorable terms than were contained in the original Landlord’s
Notice, Landlord shall first be required to present Tenant with a revised
Landlord’s Notice containing such more favorable terms (and the foregoing
procedures shall apply thereto).  Terms offered to a third party shall be deemed
to be “materially more favorable” than those terms contained in the original
Landlord’s Notice where the net effective rent to Landlord under the terms
contained in the original Landlord’s Notice is more than ten (10%) percent
greater than the net effective rent to Landlord under the terms offered to such
third party, giving due consideration to, among other things, tenant improvement
allowances, rental concessions and the lease term offered to such third party
(as compared to the term provided for pursuant to this Right of First Offer).In
no event shall Landlord be required to re-offer the Offer Space to Tenant on
such materially more favorable terms unless and until the initial leasing of
such Offer Space has occurred, the term of such initial lease has expired or is
sooner terminated and the tenant under

 

61

--------------------------------------------------------------------------------


 

such lease has surrendered and vacated its premises.  Time shall be of the
essence with respect to all of Tenant’s obligations under this Article.

 

(D)          In the event Tenant exercises its option as above provided, the
security deposit referred to in Article 49 of this lease may, in Landlord’s
reasonable discretion, be proportionately increased.  All provisions for the
payment of additional rent (including but not limited to Energy Rent) shall
apply without limitation to the Offer Space.

 

(E)           This Right of First Offer is personal to Otsuka America
Pharmaceutical, Inc. and any assignee permitted pursuant to Article 21(C) of
this lease, is non-transferable by operation of law or otherwise, and is subject
to (i) existing rights, if any, granted to other tenants at the Building as of
the date of this lease, and (ii) any extension or renewal of a lease with an
existing tenant then leasing the subject Offer Space (whether pursuant to an
extension option in that tenant’s lease, a negotiated renewal or otherwise).

 

CAFETERIA

 

54.          The parties acknowledge the existence of cafeteria services (the
“Cafeteria”) in the Building.  Landlord covenants that the Cafeteria shall be
opened for business no later than the date Tenant occupies the Demised Premises
for the conduct of its business therein.  For so much of the Term as the
Cafeteria remains operating at the Building, Tenant shall be permitted to invite
its principals and employees to use same for the purchase and consumption of
food and beverages offered for sale at the Cafeteria.  Tenant shall pay or
reimburse Landlord, on a monthly basis, for Tenant’s Proportionate Share of any
subsidy provided by Landlord to the Cafeteria operator in connection with the
operation of the Cafeteria (which subsidy shall not exceed $2,500.00 per
annum).  The use of the Cafeteria shall be subject to the reasonable Rules and
Regulations of Landlord and/or the operator of the Cafeteria now or hereafter
imposed in accordance with Article 20 hereof.  In the event Tenant notifies
Landlord, in writing, of any complaints with regard to the operation of the
Cafeteria, Landlord shall, in good faith, take commercially reasonable steps to
remedy such complaints.  Notwithstanding anything to the contrary contained in
this Article, if the Cafeteria opens for business and subsequently closes,
either temporarily or permanently, there shall be no abatement or diminution of
Rent and Tenant shall in no event be relieved from any of its obligations under
this lease.

 

MISCELLANEOUS

 

55.          (A)          Except as otherwise specifically provided in this
lease, each party agrees that its respective covenants and obligations under
this lease shall be independent of the other party’s covenants and obligations
under this lease, and that each such covenant and obligation is independent of
any other covenant or obligation.  Except as otherwise specifically provided in
this lease, either party’s breach, default or non-performance of any of its
covenants or obligations under this lease shall not excuse the other party from
its covenants and obligations under this lease.

 

(B)          Landlord hereby waives any right of distraint it may have, whether
statutory or at common law, whether such lien may presently exist or may be
created in the future, against Tenant’s Property, trade fixtures, equipment and
other personalty located at the Demised Premises.

 

62

--------------------------------------------------------------------------------


 

PREVAILING PARTY

 

56.          With respect to any dispute between Landlord and Tenant involving
this lease which is resolved through legal or arbitration proceedings, the
non-prevailing party, shall bear all reasonable fees, costs and expenses of the
subject legal or arbitration proceeding, including, without limitation, the
reasonable attorney’s fees and costs of the prevailing party.

 

SATELLITE DISH AGREEMENT

 

57.          If, at any time during the Term, Tenant desires to erect upon the
roof of the Building a satellite dish or communications antenna, then Landlord
and Tenant shall enter into a Satellite Dish Agreement in the form annexed as
Exhibit “6” to this lease.  Any default, beyond the applicable notice and cure
period, on the part of Tenant under the Satellite Dish Agreement shall
constitute an Event of Default under this lease.

 

REASONABLE CONSENT

 

58.          Subject to the provisions of Article 21 hereof, and except with
respect to or in connection with any proposed Alteration or following an Event
of Default by Tenant, any time the consent of Landlord or Tenant is required,
such consent shall not be unreasonably withheld or delayed.

 

63

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Landlord and Tenant have respectively signed and sealed this
lease as of the day and year first above written.

 

 

 

RM SQUARE, LLC

 

 

 

By:

/s/ Todd Rechler

 

 

Name: Todd Rechler

 

 

Title: Authorized Signatory

 

 

 

OTSUKA AMERICA PHARMACEUTICAL, INC.

 

 

 

By:

/s/ Mark F. Altmeyer

 

Name:

Mark F. Altmeyer

 

Title:

President and CEO

 

STATE OF NEW JERSEY

)

 

 

 

) ss.

COUNTY OF MERCER

)

 

On the 20th day of July, 2009, before me, the undersigned, a Notary Public in
and for said State, personally appeared Mark Altmeyer, personally known to me or
proved to me on the basis of satisfactory evidence to be the individual whose
name is subscribed to the within instrument and acknowledged to me that he
executed the same in his capacity and that by his signature on the instrument,
the individual, or the person upon behalf of which the individual acted,
executed the instrument.

 

/s/ Deisha N. Moore

 

Notary Public

 

 

 

Deisha N. Moore

 

Notary Public

 

State of New Jersey

 

My Commission Expires

 

June 27, 2013

 

 

64

--------------------------------------------------------------------------------


 

SCHEDULE A

 

[INTENTIONALLY OMITTED]

 

65

--------------------------------------------------------------------------------


 

SCHEDULE B

 

LANDLORD’S CLEANING SERVICES AND MAINTENANCE OF PREMISES

 

(to be performed on all business days except those which are union holidays for
the employees performing cleaning services and maintenance in the Building and
grounds or those days on which the Building is closed)

 

I.             CLEANING SERVICES - PUBLIC SPACES (For purposes of this
Section I, the elevator lobby and the restrooms within the Demised Premises
shall be deemed to be “Public Spaces”):

 

A.            Floor of entrance lobby and public corridors will be vacuumed or
swept and washed nightly and waxed as necessary.

 

B.            Entranceway glass and metal work will be washed and rubbed down
daily.

 

C.            Wall surfaces and elevator cabs will be kept in polished
condition.

 

D.            Lighting fixtures will be cleaned and polished annually.

 

E.            Elevators and restrooms will be washed and disinfected once a
day.  The floors will be mopped as many times as required.

 

All brightwork and mirrors will be kept in polished condition.  Dispensers will
be continuously checked and receptacles continuously emptied.

 

F.             All exterior windows of the building will be cleaned
semiannually.

 

II.            CLEANING SERVICES - TENANT SPACES:

 

A.            Floors will be swept and spot cleaned nightly.  Carpets will be
swept daily with carpet sweeper and vacuumed weekly.

 

B.            Office equipment, telephones, etc. will be dusted nightly.

 

C.            Normal office waste in receptacles will be emptied nightly.

 

D.            Interior surface of windows and sills will be washed and blinds
dusted semiannually.

 

III.          EXTERIOR SERVICES:

 

A.            Parking fields will be regularly swept, cleared of snow in excess
of two inches, cleared of ice and generally maintained so as to be well drained,
properly surfaced and striped.

 

B.            All landscaping, gardening, exterior lighting and irrigation
systems will have regular care and servicing.

 

C.            Sidewalks will be regularly swept, cleared of snow in excess of
two inches, cleared of ice and generally maintained so as to be well drained and
properly surfaced.

 

66

--------------------------------------------------------------------------------


 

IV.          EQUIPMENT SERVICE:

 

A.            All base-Building (i.e., non-supplemental) air-conditioning and
heating equipment and elevators will be regularly serviced and maintained.

 

B.            Plumbing and electrical facilities, doors, hinges and locks will
be repaired as necessary.

 

C.            All appurtenances, such as rails, stairs, etc. will be maintained
in a safe condition.

 

D.            Light bulbs and ballasts located within the Demised Premises will
be replaced as needed at Tenant’s expense.

 

V.            EXTRA CLEANING SERVICES

 

Tenant shall pay to Landlord, on demand, Landlord’s charges for (a) extra
cleaning work in the Premises required because of (i) misuse or neglect on the
part of Tenant or its employees or visitors, (ii) use of portions of the
Premises for preparation, serving or consumption of food or beverages, or other
special purposes requiring greater or more difficult cleaning work than office
areas (except that the emptying of trash receptacles and the cleaning of normal
amounts of food debris within the pantry area of the Premises shall not be
deemed to be “extra cleaning work”); (iii) unusual quantity of interior glass
surfaces; (iv) non-building standard materials or finishes installed by Tenant
or at its request (to the extent the nature of such materials or finishes
require cleaning services above and beyond the cleaning services provided for
Building-standard materials and finishes); (v) increases in frequency or scope
in any item set forth in Schedule “B” as shall have been requested by Tenant;
(vi) use of the Premises for any special purpose requiring extra cleaning
services; and (b) removal from the Premises or Building of (i) so much of any
refuse and rubbish of Tenant as shall exceed that normally accumulated in the
routine of ordinary business office activity and (ii) all of the refuse and
rubbish of any eating facility requiring special handling (wet garbage). 
Notwithstanding anything to the contrary set forth in this lease, at Landlord’s
request, Tenant shall pay directly to the Landlord’s cleaning contractor all
monies owed in connection with the aforesaid extra cleaning services or refuse
removal, which costs and charges shall be at commercially competitive rates in
the Princeton submarket.

 

67

--------------------------------------------------------------------------------


 

SCHEDULE C

 

LANDLORD’S SERVICES

 

1.             ELECTRICITY

 

A.            Average Kilowatt Hour Cost of Electric.  For the purpose of this
lease, the average kilowatt hour cost of electric during the first Lease Year
and each Lease Year thereafter shall be determined by dividing Landlord’s total
cost of electricity charged by the utility company (including rate, fuel
adjustments, demand charges, applicable taxes and any other charges the utility
company may impose, but not to exceed what Tenant would pay as a direct customer
of the applicable utility company) by the total kilowatt hours of electric
consumed, the result of which shall be the average kilowatt hour cost for such
Lease Year.  Since the current kilowatt-hour cost of electric will not be
available for any calendar year until after such calendar year, Landlord shall
estimate such kilowatt-hour cost for the year and estimate the charges, subject
to adjustment as provided in Paragraph E of this Schedule C.

 

B.            Tenant Electric and Common Area Energy.  (i) “Tenant Electric” is
all electric consumed by Tenant in connection with Tenant’s occupancy of the
Premises including, but not limited to, electric for lighting, office machinery,
equipment, all heating, ventilating and air conditioning units and equipment
which exclusively service the Premises; and all other appliances, machinery,
equipment and systems Tenant uses in connection with the occupancy of the
Premises.

 

(ii)           “Common Area Energy” is electricity, gas and any other form of
energy used for the operation of the Building’s central heating, ventilating and
air conditioner equipment, heaters, fans, pumps, elevators, lighting and
electric outlets located in public areas (corridors, lobbies, toilets, etc.),
mechanical rooms, site lighting and all other electricity, gas, and any other
form of energy used in connection with the operation of the Real Property except
“Tenant Electric” and energy consumed in connection with other space intended
for occupancy by individual tenants, regardless of whether such space is
occupied.

 

C.            Tenant Electric Usage.  Landlord, as part of Landlord’s Initial
Construction, shall install an electric submeter(s) to determine Tenant Electric
usage and Tenant shall pay Landlord as additional rent for Tenant Electric based
upon the average kilowatt-hour cost of electric as determined in Section 1(A) of
this Schedule C.

 

D.            Common Area Energy Usage.  Tenant shall pay Landlord, as
additional rent, Tenant’s Proportionate Share of the Common Area Energy based
upon the average kilowatt-hour cost of electric.  Tenant’s Proportionate Share
of the Common Area Energy shall be capped at $0.78 per rentable square foot per
annum during each of the first two (2) Lease Years.

 

E.            Payment.  The additional rent payable for Tenant Electric and
Common Area Energy provided in this Schedule is hereinafter referred to as
“Energy Rent”.  Tenant shall pay its Energy Rent in monthly installments on the
first day of each month on an estimated basis as reasonably determined by
Landlord.  Landlord may adjust such estimate at any time and from time to time
based upon Landlord’s experience and reasonable anticipation of the costs of
electricity used and to be used in connection with the Real Property.  After the
end of each calendar year during the Term, Landlord shall deliver to Tenant a
statement (the “Electric Usage Statement”)

 

68

--------------------------------------------------------------------------------


 

setting forth the amount of Energy Rent payable by Tenant for such calendar
year, the amount paid by Tenant as Energy Rent on account thereof, and the
amount due to or from Tenant.  If Tenant has paid less than the actual amount
due, Tenant shall pay the difference to Landlord within twenty (20) days after
Landlord’s request therefore.  Any amount paid by Tenant which exceeds the
amount due shall be credited to the next succeeding payments due as Energy Rent
hereunder, unless the Term has then expired in which event such excess amount
shall be promptly refunded to Tenant.  Landlord shall make available to Tenant
at Landlord’s office for Tenant’s inspection records in reasonable detail of
Landlord’s applicable electric cost information for a period of six (6) months
following delivery of the Electric Usage Statement to Tenant.  If Tenant does
not dispute such Electric Usage Statement within six (6) months following
delivery thereof, it shall be deemed to be conclusive and binding upon Landlord
and Tenant.

 

F.             General Conditions.  Tenant shall not maintain or install in the
Premises any fixture or equipment requiring electric power in excess of 1800
volt -amperes without Landlord’s prior written consent.  Tenant’s total
connected load shall not exceed four (4) volt-amperes per rentable square foot. 
Tenant shall not maintain or install in the Premises any fixture, equipment or
systems which will overload the feeders, risers or require additional wiring
without Landlord’s consent.  The Landlord shall have no responsibility for
failure to supply the electricity when prevented from doing so by strikes,
repairs, necessary alterations or necessary improvements or by reason of the
failure of the public utility to furnish electric current, or for any cause
beyond the Landlord’s reasonable control, or by order or regulation of any
federal, state, county or municipal authority.  Except as otherwise specifically
set forth in this lease, Landlord’s obligation to furnish electricity shall not
be deemed breached nor shall there be any abatement in rent or any liability on
the part of the Landlord to the Tenant for failure to furnish electricity for
the reasons herein set forth.  Except as set forth in the plans and
specifications approved by Landlord, in no event shall Landlord be obligated to
increase the existing electrical capacity of any portion of the Building’s
system, nor to provide any additional wiring or capacity to meet the Tenant’s
additional requirements.

 

G.            If, for reasons beyond Landlord’s reasonable control, the electric
submeters shall fail to operate properly and the amount of electric used is not
accurately reflected thereon, then, Landlord’s electrical engineer shall
determine the amount of electric used for the applicable period by survey, his
determination shall be deemed binding and conclusive upon Landlord and Tenant
(subject to the remainder of this Section), and Tenant shall pay Landlord as
additional rent for the cost of electric in accordance with such survey.  Tenant
shall have the right to review Landlord’s electrical engineer’s survey and
advise Landlord, in writing, whether it disputes such survey (“Tenant’s Dispute
Notice”), provided Tenant delivers Tenant’s Dispute Notice to Landlord within
ninety (90) days of delivery of a copy of Landlord’s electrical engineer’s
survey to Tenant, together with a copy of an electrical engineer’s survey
prepared by an electrical engineer hired by Tenant which varies from the survey
provided by Landlord’s electrical engineer.  Landlord and Tenant shall, for a
period of ten (10) days following the delivery of Tenant’s Dispute Notice to
Landlord, negotiate, in good faith, the resolution of such a dispute.  If
Landlord and Tenant are unable to resolve their dispute within said ten (10) day
period, Landlord and Tenant shall select an independent electrical engineer to
determine Tenant’s electrical usage.  The determination of Tenant’s electrical
usage by such independent engineer shall be final and binding on both parties. 
Landlord and Tenant shall each pay fifty (50%) percent of the fees of the
independent engineer.  Until the final determination of Tenant’s electrical
usage is made by the independent engineer,

 

69

--------------------------------------------------------------------------------


 

Tenant shall pay the cost of electric based upon Landlord’s electrical
engineer’s survey, subject to retroactive adjustment.

 

2.             MAINTENANCE AND REPAIRS BY LANDLORD.  Landlord shall make
necessary repairs to the roof, foundation and exterior walls of the Building and
any load-bearing interior walls of the Premises, the parking areas, access roads
and driveways, and all components of the electrical, mechanical, plumbing,
heating and air conditioning systems and facilities located on Real Property
which do not exclusively serve the Demised Premises, provided, however, if any
such repair is necessitated by the act or omission of Tenant or any of its
employees or invitees, such repair shall be at the expense of the Tenant.  Any
heating and air conditioning equipment used in connection with the Premises
which is not used in common with other tenants in the Building (e.g., computer
rooms, telephone equipment rooms, meeting rooms, etc.) shall be operated,
maintained, repaired and replaced by Tenant at Tenant’s expense.

 

3.             SNOW REMOVAL.  Landlord shall arrange for removal of
accumulations of snow and ice from the drives, parking areas and walkways of the
Real Property.  If requested by Landlord, to facilitate snow removal work,
Tenant and its employees and invitees shall park vehicles only in areas
designated by Landlord.  Landlord shall also require that all similarly situated
tenants park their vehicles in such designated areas.

 

4.             HVAC SYSTEMS.

 

A.            HVAC System.  Landlord shall provide in the Building a heating,
ventilation and air conditioning system to furnish heating, ventilation and air
conditioning to the Premises for purposes of office use only.  No heating,
ventilation or air conditioning shall be provided in loading dock or loading
areas.

 

B.            Design Standard.  The heating, ventilation and air conditioning
system furnished by Landlord shall be capable of furnishing (i) air conditioning
to maintain 76NF. dry bulb and 55 relative humidity with outside conditions of
91NF. dry bulb and 76NF. wet bulb, based upon an occupancy of each area or room
of not more than one person per 150 rentable square feet, and a combined
lighting and standard electrical load not to exceed 4 watts per rentable square
foot; (ii) ventilation introduced at a minimum rate of 0.133 C.F.M. per square
foot; and (iii) heating to maintain 72NF. dry bulb when the outside temperature
is 14NF. dry bulb and the prevailing wind velocity does not exceed 17 miles per
hour.  Landlord shall provide HVAC service during Working Hours without any
additional charge therefor.  Accordingly, Landlord acknowledges and agrees that
the submeter(s) which measure Tenant’s Electric Usage will not measure any
electricity that is used in order to provide such HVAC services (excluding any
supplemental HVAC services) to the Demised Premises.

 

C.            Cooperation by Tenant.  Tenant, at no additional cost, shall at
all times cooperate fully with Landlord and abide by all the Building
regulations and requirements which Landlord may prescribe for the proper
functioning and protection of its ventilating, heating and air conditioning
system and shall keep operable peripheral windows (if any) closed to keep direct
sunlight from entering the Premises.

 

70

--------------------------------------------------------------------------------


 

D.            Overtime Use.  In the event Tenant shall require heating,
ventilation or air conditioning outside of Working Hours, Tenant shall pay to
Landlord a charge for energy used to run the central heating, ventilation and
air conditioning system after Working Hours.  Landlord currently estimates that
the charge for such overtime usage by Tenant is $35.00 per hour per zone but
such charge is subject to adjustment based on Landlord’s costs for providing
such overtime usage.  Tenant shall notify Landlord of its requirement (which
notice may be delivered telephonically) for overtime usage by 3:00 p.m. on any
business day (for overtime usage required that evening) or by 3:00 p.m. on the
preceding business day (for overtime usage required on a weekend or holiday).

 

71

--------------------------------------------------------------------------------


 

SCHEDULE D

 

RULES AND REGULATIONS

 

1.             The sidewalks, entrances, driveways, passages, courts, elevators,
vestibules, stairways, corridors or halls shall not be obstructed or encumbered
by any tenant or used for any purpose other than for ingress to and egress from
the Demised Premises and for delivery of merchandise and equipment in a prompt
and efficient manner using elevators and passageways designated for such
delivery by Landlord.  There shall not be used in any space, or in the public
hall of the building, either by any tenant or by jobbers or others in the
delivery or receipt of merchandise, any hand trucks, except those equipped with
rubber tires and side guards.

 

2.             The water and wash closets and plumbing fixtures shall not be
used for any purposes other than those for which they were designed or
constructed and no sweepings, rubbish, rags, acids or other substances shall be
deposited therein, and the expense of any breakage, stoppage, or damage
resulting from the violation of this rule shall be borne by the Tenant who, or
whose clerks, agents, employees or visitors, shall have caused it.

 

3.             No tenant shall sweep or throw or permit to be swept or thrown
from the Premises any dirt or other substances into any of the corridors or
halls, elevators, or out of the doors or windows or stairways of the Building,
and the Tenant shall not use, keep or permit to be used or kept any burner or
oven, food or noxious gas or substance in the Demised Premises, or permit or
suffer the Demised Premises to be occupied or used in a manner offensive or
objectionable to Landlord or other occupants of the Building by reason of noise,
odors and/or vibrations, or interfere in any way with other tenants or those
having business therein, nor shall any animals (other than those animals
assisting handicapped persons) or birds be kept in or about the Building. 
Notwithstanding anything to the contrary contained herein, Tenant shall be
permitted to keep and use vending machines, coffee machines, microwave ovens
and/or refrigerators within the Demised Premises; provided, however, that Tenant
shall indemnify and save harmless Landlord, its employees, agents, officers, and
directors from and against any claims, fines, liabilities, settlements, damages,
costs or expenses arising out of, or in any way related to, Tenant’s use of such
vending machines, coffee machines, microwave ovens and/or refrigerators.  Tenant
shall provide and maintain, at its expense, the hand-held fire extinguishers
that are required to be maintained in Premises by the governmental agency having
jurisdiction over this matter.  Smoking or carrying lighted cigars or cigarettes
in the Building is prohibited.

 

4.             No awnings or other projections shall be attached to the outside
walls of the Building without the prior written consent of the Landlord.

 

5.             No sign, advertisement, notice or other lettering and/or window
treatment shall be exhibited, inscribed, painted or affixed by any Tenant on any
part of the outside of the Demised Premises or the Building or on the inside of
the Demised Premises if the same is visible from the outside of the Demised
Premises without the prior written consent of the Landlord.  In the event of the
violation of the foregoing by any Tenant, Landlord may remove same without any
liability, and may charge the expense incurred by such removal to the tenant
violating this rule.  Interior signs on doors shall be inscribed, painted or
affixed for each tenant by Landlord at the reasonable expense of such tenant,
and shall be of a size, color and style acceptable to both Landlord and the
tenant.

 

72

--------------------------------------------------------------------------------


 

6.             No Tenant shall mark, paint, drill into, or in any way deface any
part of the Demised Premises or the Building of which they form a part.  No
boring, cutting or stringing of wires shall be permitted, except with the prior
written consent of Landlord, and as Landlord may direct.  No tenant shall lay
linoleum or other similar floor covering so that the same shall come in direct
contact with the floor of the Demised Premises and, if linoleum or other similar
covering is desired to be used, an interlining of builder’s deadening felt shall
be first affixed to the floor, by a paste or other water soluble material, the
use of cement or other similar adhesive material being expressly prohibited.

 

7.             No additional locks or bolts of any kind shall be placed upon any
of the doors or windows by any tenant, nor shall any changes be made in existing
locks or in the mechanisms thereof, except with the full approval of Landlord,
which approval shall not be unreasonably withheld or delayed.  In the event any
tenant changes, modifies or replaces any existing locks, or installs any
additional locks or bolts, such tenant shall ensure that Landlord’s master key
operates all such new or modified locks and bolts or such tenant shall provide
Landlord with a key(s) to such new or modified locks and bolts, so that Landlord
shall have unassisted access to the Demised Premises at any time.  Each Tenant
must, upon the termination of his tenancy, restore to Landlord all keys of
stores, offices and toilet rooms, either furnished to, or otherwise procured by,
such Tenant, and in the event of the loss of any keys, so furnished, such Tenant
shall pay to Landlord the cost thereof.

 

8.             Freight, furniture, business equipment, merchandise and bulky
matter of any description shall be delivered to and removed from the Premises
only through the service entrances and corridors, and only during hours and in a
manner reasonably approved by Landlord.  Landlord reserves the right to inspect
all freight to be brought into the Building and to exclude from the Building all
freight which violated any of these Rules and Regulations or the lease of which
these Rules and Regulations are a part.

 

9.             Canvassing, soliciting and peddling in the building is prohibited
and each Tenant shall cooperate to prevent the same.

 

10.          Landlord shall have the right to prohibit any advertising by any
Tenant which, in Landlord’s reasonable opinion, tends to impair the reputation
of the Building or its desirability as an office building, and upon written
notice from Landlord, Tenant shall refrain from or discontinue such advertising.

 

11.          Except as otherwise provided in Article 16(B) of the lease, Tenant
shall not bring or permit to be brought or kept in or on the Premises, any
inflammable, combustible, hazardous or explosive fluid, material, chemical or
substance, or cause or permit any odors of cooking or other processes, or any
unusual or other objectionable odors, to permeate in or emanate from the
Premises.

 

12.          Tenant agrees to keep all entry doors closed at all times and to
abide by all rules and regulations issued by the Landlord with respect thereto.

 

13.          Tenant shall not place a load upon any floor of the Demised
Premises exceeding the floor load per square foot area which it was designed to
carry and which is allowed by law.

 

73

--------------------------------------------------------------------------------


 

Landlord reserves the right to prescribe the weight and position of all safes,
office machines, other machines and mechanical equipment.  Such installations
shall be placed in locations in the Demised Premises and in such manner
sufficient to absorb and prevent vibration, noise and annoyance.

 

74

--------------------------------------------------------------------------------


 

EXHIBIT “1”

 

RENTAL PLAN

 

[g119451ki23i001.jpg]

 

75

--------------------------------------------------------------------------------


 

EXHIBIT “2”

 

FORM LETTER OF CREDIT

 

[LETTERHEAD OF ISSUER OF LETTER OF CREDIT]

 

               , 200

 

RM SQUARE, LLC
c/o RXR Realty LLC
625 RXR Plaza
Uniondale, New York 11556
Attention:  Corporate Controller

 

REF:  IRREVOCABLE LETTER OF CREDIT NO.

 

GENTLEMEN:

 

WE HEREBY OPEN OUR UNCONDITIONAL IRREVOCABLE CLEAN LETTER OF CREDIT NO.
          IN YOUR FAVOR AVAILABLE BY YOUR DRAFT(S) AT SIGHT FOR AN AMOUNT NOT TO
EXCEED IN THE AGGREGATE $                EFFECTIVE IMMEDIATELY.

 

ALL DRAFTS SO DRAWN MUST BE MARKED “DRAWN UNDER IRREVOCABLE LETTER OF CREDIT
[ISSUING BANK] , NO.            , DATED            , 200  .”

 

THIS LETTER OF CREDIT IS ISSUED, PRESENTABLE AND PAYABLE AT OUR OFFICE LOCATED
AT                                       , ATTENTION:                     ,
                    OR SUCH OTHER OFFICE IN NEW YORK CITY, N.Y. OR NORTHERN NEW
JERSEY, AS WE MAY DESIGNATE BY WRITTEN NOTICE TO YOU, AND EXPIRES WITH OUR CLOSE
OF BUSINESS ON              .  IT IS A CONDITION OF THIS LETTER OF CREDIT THAT
IT SHALL BE AUTOMATICALLY EXTENDED FOR ADDITIONAL TWELVE MONTH PERIODS THROUGH
                 [60 DAYS AFTER LEASE EXPIRATION], UNLESS WE INFORM YOU IN
WRITING BY CERTIFIED MAIL, RETURN RECEIPT REQUESTED OR REPUTABLE OVERNIGHT
COURIER (I.E., FEDEX) DISPATCHED BY US AT LEAST 60 DAYS PRIOR TO THE THEN
EXPIRATION DATE THAT THIS LETTER OF CREDIT SHALL NOT BE EXTENDED.  IN THE EVENT
THIS LETTER OF CREDIT IS NOT EXTENDED FOR AN ADDITIONAL PERIOD AS PROVIDED
ABOVE, YOU MAY DRAW HEREUNDER.  SUCH DRAWING IS TO BE MADE BY MEANS OF A DRAFT
ON US AT SIGHT WHICH MUST BE PRESENTED TO US BEFORE THE THEN EXPIRATION DATE OF
THIS LETTER OF CREDIT.  THIS LETTER OF CREDIT CANNOT BE MODIFIED OR REVOKED
WITHOUT YOUR CONSENT.  THIS LETTER OF CREDIT IS PAYABLE IN MULTIPLE DRAFTS AND
SHALL BE TRANSFERABLE BY YOU WITHOUT ADDITIONAL CHARGE.  WE SHALL NOT RECOGNIZE
ANY TRANSFER OF THIS LETTER OF CREDIT UNTIL AN EXECUTED TRANSFER REQUEST, IN A
FORM SUBSTANTIALLY SIMILAR TO THE FORM ANNEXED HERETO, BEARING CERTIFICATION BY
YOU THAT THE SIGNATURE IS VALID, IS FILED WITH US,

 

76

--------------------------------------------------------------------------------


 

ACCOMPANIED BY THE ORIGINAL OF THIS CREDIT FOR ENDORSEMENT THEREON BY USE OF
SUCH TRANSFER.

 

WE HEREBY DO UNDERTAKE TO PROMPTLY HONOR YOUR SIGHT DRAFT OR DRAFTS DRAWN ON
US, INDICATING OUR LETTER OF CREDIT NO.              FOR THE AMOUNT AVAILABLE TO
BE DRAWN ON THIS LETTER OF CREDIT UPON PRESENTATION OF YOUR SIGN DRAFT IN THE
FORM OF SCHEDULE A ATTACHED HERETO DRAWN ON US AT OUR OFFICES SPECIFIED ABOVE
DURING OUR USUAL BUSINESS HOURS ON OR BEFORE THE EXPIRATION DATE HEREOF.

 

EXCEPT AS EXPRESSLY STATED HEREIN, THIS UNDERTAKING IS NOT SUBJECT TO ANY
AGREEMENTS, REQUIREMENTS OR QUALIFICATION.  OUR OBLIGATION UNDER THIS LETTER OF
CREDIT IS OUR INDIVIDUAL OBLIGATION AND IS IN NO WAY CONTINGENT UPON
REIMBURSEMENT WITH RESPECT THERETO OR UPON OUR ABILITY TO PERFECT ANY LIEN,
SECURITY INTEREST OR ANY OTHER REIMBURSEMENT.

 

IN THE EVENT THE APPLICANT BECOMES A DEBTOR IN A CASE UNDER TITLE 11 OF THE
UNITED STATES CODE (THE “BANKRUPTCY CODE”), OR IN ANY OTHER INSOLVENCY OR
SIMILAR PROCEEDING, OUR OBLIGATIONS TO THE BENEFICIARY HEREUNDER SHALL NOT BE
REDUCED, LIMITED, IMPAIRED, DISCHARGED, DEFERRED, SUSPENDED, STAYED, TERMINATED
OR OTHERWISE AFFECTED BY REASON THEREOF OR BY REASON OF ANY PROVISIONS OF THE
BANKRUPTCY CODE (INCLUDING BUT NOT LIMITED TO, SECTIONS 362 AND 502(B) OF THE
BANKRUPTCY CODE), OR THE PROVISIONS OF ANY OTHER INSOLVENCY OR SIMILAR LAW.

 

THIS LETTER OF CREDIT IS SUBJECT TO THE INTERNATIONAL STANDBY PRACTICES
1998, INTERNATIONAL CHAMBER OF COMMERCE PUBLICATION NO. 590, AND SHALL BE DEEMED
TO BE A CONTRACT MADE UNDER, AND AS TO MATTERS NOT GOVERNED BY THE INTERNATIONAL
STANDBY PRACTICES, SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YOUR AND APPLICABLE U.S. LAW.

 

[ISSUER OF LETTER OF CREDIT]

 

 

 

 

 

 

77

--------------------------------------------------------------------------------


 

SCHEDULE A TO LETTER OF CREDIT

 

FOR VALUE RECEIVED

 

PAY AT SIGHT BY WIRE TRANSFER IN IMMEDIATELY AVAILABLE FUNDS TO                 
THE SUM OF U.S.                      DRAWN UNDER IRREVOCABLE LETTER OF CREDIT
NO.                 DATED                 , 200   ISSUED BY

 

TO:         [ISSUER OF LETTER OF CREDIT]

 

NEW YORK, NEW YORK

 

78

--------------------------------------------------------------------------------


 

EXHIBIT “3”

 

ESTIMATED CONSTRUCTION SCHEDULE

 

[g119451ki23i002.jpg]

 

79

--------------------------------------------------------------------------------


 

EXHIBIT “4”

 

PARKING PLAN

 

[g119451ki23i003.jpg]

 

80

--------------------------------------------------------------------------------


 

EXHIBIT “5”

 

UBS SNDA

 

RECORDING REQUESTED BY AND
AFTER RECORDING, RETURN TO:

 

Capmark Finance Inc.
116 Welsh Road
Horsham, PA 19044-8015
Attn:  Executive Vice President — Servicing Administration

 

SPACE ABOVE THIS LINE RESERVED FOR RECORDER’S USE

 

SUBORDINATION, NON-DISTURBANCE
AND ATTORNMENT AGREEMENT

 

This Subordination, Non-Disturbance and Attornment Agreement (“Agreement”), is
made as of this          day of July, 2009 among Wells Fargo Bank, N A , not
individually, but solely as Trustee for the Registered Certificate Holders of
UBS Commercial Mortgage Securities Trust 2007-FL1, Commercial Mortgage
Pass-Through Certificates, Series 2007-FLl under that certain Pooling and
Servicing Agreement dated as of December 28, 2007 (“Lender”), by and through
Capmark Finance Inc., a California corporation, its Master Servicer under the
Pooling and Servicing Agreement, RM Square, LLC, a Delaware limited liability
company (“Landlord”), and Otsuka America Pharmaceutical, Inc., a Delaware
corporation (“Tenant”).

 

Background

 

A.            Lender is the owner and holder of a deed of trust or mortgage or
other similar security instrument (either, the “Security Instrument”), covering,
among other things, the real property commonly known and described as One
University Square, Princeton, New Jersey, and further described on Exhibit “A”
attached hereto and made a part hereof for all purposes, and the building and
improvements thereon (collectively, the “Property”)

 

B.            Tenant is the lessee under that certain lease agreement between
Landlord and Tenant dated July      , 2009 (“Lease”), demising a portion of the
Property described more particularly in the Lease (“Leased Space”)

 

C.            Landlord, Tenant and Lender desire to enter into the following
agreements with respect to the priority of the Lease and Security Instrument.

 

NOW, THEREFORE, in consideration of the mutual promises of this Agreement, and
intending to be legally bound hereby, the parties hereto agree as follows

 

--------------------------------------------------------------------------------


 

1              Subordination.  Tenant agrees that the Lease, and all estates,
options and rights created under the Lease, hereby are subordinated and made
subject to the lien of the Security Instrument, as if the Security Instrument
had been executed and recorded prior to the Lease

 

2              Nondisturbance.  Lender agrees that (i) no foreclosure (whether
judicial or nonjudicial), deed-in-lien of foreclosure, or other sale of the
Property in connection with enforcement of the Security Instrument or otherwise
in satisfaction of the underlying loan shall operate to terminate the Lease or
Tenant’s rights thereunder, including but not limited to its right to possess
and use the leased space provided, however, that (a) the term of the Lease has
commenced, (b) Tenant, or any subtenant permitted under the Lease, is in
possession of the premises demised pursuant to the Lease unless Tenant has not
yet taken possession of the Leased Space, and (c) the Lease is in full force and
effect and no uncured default exists under the Lease beyond the expiration of
any applicable notice and cure period, and (ii) Tenant shall not be named or
joined in any foreclosure action or other proceeding to enforce the Security
Agreement unless such joinder is required by law

 

3              Attornment.  Tenant agrees to attorn to and recognize as its
landlord under the Lease each party acquiring legal title to the Property by
foreclosure (whether judicial or nonjudicial) of the Security Instrument,
deed-in-lien of foreclosure, or other sale in connection with enforcement of the
Security Instrument or otherwise m satisfaction of the underlying loan
(“Successor Owner”) Provided that the conditions set forth in Section 2 above
are met at the time Successor Owner becomes owner of the Property, Successor
Owner shall perform all obligations of the landlord under the Lease arising from
and after the date title to the Property is transferred to Successor Owner In no
event, however, will any Successor Owner be (a) liable for any default, act or
omission of any prior landlord under the Lease, (except that Successor Owner
shall not be relieved from the obligation to cure any defaults which are
non-monetary and continuing in nature, and such that Successor Owner’s failure
to cure would constitute a continuing default under the Lease), (b) subject to
any offset or defense which Tenant may have against any prior landlord under the
Lease (unless and to the extent related to defaults which are non-monetary and
continuing in nature, such that Successor Owner’s failure to cure would
constitute a continuing default), (c) bound by any payment of rent or additional
rent made by Tenant to Landlord more than 30 days in advance, except to the
extent such amounts were actually received by Lender, (d) bound by any
modification or supplement to the Lease, or waiver of Lease terms, made without
Lender’s written consent thereto which consent shall not be unreasonably
withheld, conditioned or delayed; (e) liable for the return of any security
deposit or other prepaid charge paid by Tenant under the Lease, except to the
extent such amounts were actually received by Lender, (f) liable or bound by any
right of first refusal or option to purchase all or any portion of the Property;
or (g) liable for construction or completion of any improvements to the Property
or as required under the Lease for Tenant’s use and occupancy (whenever
arising), provided however, this clause (g) shall in no way modify, limit or
impair any obligation of Successor Owner to comply with the casualty and
condemnation restoration provisions included in the Lease.  Although the
foregoing provisions of this Agreement are self-operative, Tenant agrees to
execute and deliver to Lender or any Successor Owner such further instruments
reasonably acceptable to Tenant as Lender or a Successor Owner may from time to
time request in order to confirm this Agreement.  If any liability of Successor
Owner does arise pursuant to this Agreement, such liability shall be limited to
Successor Owner’s interest m the Property (including the rents, issues and
profits therefrom).

 

2

--------------------------------------------------------------------------------


 

4.             Rent Payments; Notice to Tenant Regarding Rent Payments Tenant
agrees not to pay rent more than one (1) month in advance unless otherwise
specified in the Lease After notice is given to Tenant by Lender that Landlord
is in default under the Security Instrument and that the rentals under the Lease
should be paid to Lender pursuant to the assignment of leases and rents granted
by Landlord to Lender in connection therewith, Tenant shall thereafter pay to
Lender all rent and all other amounts due or to become due to Landlord under the
Lease, and Landlord hereby expressly authorizes Tenant to make such payments to
Lender upon reliance on Lender’s written notice (without any inquiry into the
factual basis for such notice or any prior notice to or consent from Landlord)
and hereby releases Tenant from all liability to Landlord in connection with
Tenant’s compliance with Lender’s written instructions, Landlord hereby agreeing
that such payments shall satisfy Tenant’s rent obligations under the Lease

 

5.             Lender Opportunity to Cure Landlord Defaults  Tenant agrees that,
until the Security Instrument is released by Lender, it will not exercise any
remedies under the Lease following a Landlord default without having first given
to Lender (a) written notice of the alleged Landlord default and (b) the
opportunity to cure such default within the time periods provided in the Lease
for cure by Landlord, measured from the time notice is given to Lender, which
notice may be given to Lender simultaneously with the notice given to Landlord,
and in such case Landlord’s and Lender’s notice and cure periods shall run
concurrently.  Tenant acknowledges that Lender is not obligated to cure any
Landlord default, but if Lender elects to do so, Tenant agrees to accept cure by
Lender as that of Landlord under the Lease and will not exercise any right or
remedy under the Lease with respect to such Landlord default.  Performance
rendered by Lender on Landlord’s behalf is without prejudice to Lender’s rights
against Landlord under the Security Instrument or any other documents executed
by Landlord in favor of Lender in connection with the Loan.

 

6.             Miscellaneous

 

(a)           Notices.  All notices under this Agreement will be effective only
if made in writing and addressed to the address for a party provided below such
party’s signature.  A new notice address may be established from time to time by
written notice given in accordance with this Section All notices will be deemed
received only upon actual receipt or refusal Notices shall be personally
delivered, or sent by registered or certified mail (return receipt requested) or
reputable overnight courier service which obtains a signed receipt upon delivery

 

(b)           Entire Agreement; Modification.  This Agreement is the entire
agreement between the parties relating to the subordination and nondisturbance
of the Lease, and supersedes and replaces all prior discussions, representations
and agreements (oral and written) with respect to the subordination and
nondisturbance of the Lease.  This Agreement controls any conflict between the
terms of this Agreement and the Lease.  This Agreement may not be modified,
supplemented or terminated, nor any provision hereof waived, unless by written
agreement of Lender and Tenant, and then only to the extent expressly set forth
in such writing,

 

(c)           Binding Effect.  This Agreement binds and inures to the benefit of
each party hereto and their respective heirs, executors, legal representatives,
successors and assigns, whether by voluntary action of the parties or by
operation of law If the Security instrument is a

 

3

--------------------------------------------------------------------------------


 

deed of trust, this Agreement is entered into by the trustee of the Security
Instrument solely in its capacity as trustee and not individually

 

(d)           Unenforceability.  Any provision of this Agreement which is
determined by a government body or court of competent jurisdiction to be
invalid, unenforceable or illegal shall be ineffective only to the extent of
such holding and shall not affect the validity, enforceability or legality of
any other provision, nor shall such determination apply in any circumstance or
to any party not controlled by such determination.

 

(e)           Construction of Certain Terms  Defined terms used in this
Agreement may be used interchangeably in singular or plural form, and pronouns
cover all genders Unless otherwise provided herein, all days from performance
shall be calendar days, and a “business day” is any day other than Saturday,
Sunday and days on which Lender is closed for legal holidays, by government
order or weather emergency

 

(f)            Governing Law.  This Agreement shall be governed by the laws of
the State in which the Property is located (without giving effect to its
rules governing conflicts of laws)

 

(g)           WAIVER OF JURY TRIAL.  LENDER AND TENANT, AS AN INDUCEMENT FOR THE
OTHER PARTY TO ENTER INTO THIS AGREEMENT, EACH HEREBY WAIVE ITS RIGHT, TO THE
FULL EXTENT PERMITTED BY LAW, AND AGREES NOT TO ELECT, A TRIAL BY JURY WITH
RESPECT TO ANY ISSUE ARISING OUT OF THIS AGREEMENT.

 

(h)           Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original and all of which
together constitute a fully executed agreement even though all signatures do not
appear on the same document.  The failure of any party hereto to execute this
Agreement, or any counterpart hereof, shall not relieve the other signatories
from their respective obligations hereunder

 

(i)            Effectiveness.  Notwithstanding anything contained herein, this
Agreement shall not be binding on the parties hereto until such time as each
party has received a fully executed, original or PDF counterpart hereof

 

[Remainder of Page Left Intentionally Blank]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement is executed this    day of July, 2009

 

LENDER:

 

TENANT:

 

 

 

Wells Fargo Bank, N A , not individually, but solely as Trustee for the
Registered Certificate Holders of UBS Commercial Mortgage Securities Trust
2007-FL1, Commercial Mortgage Pass-Through Certificates, Series 2007-FL1

 

Otsuka America Pharmaceutical, Inc.

 

By:

 

 

Name

 

Title

 

 

 

By:  Capmark Finance Inc.,

 

 

its Master Servicer

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title

 

 

 

 

 

Lender Notice Address:

 

Tenant Notice Address:

 

 

 

Wells Fargo Bank, N.A., not individually, but solely as Trustee for the
Registered Certificate Holders of UBS Commercial Mortgage Securities Trust
2007-FL1, Commercial Mortgage Pass-Through Certificates, Series 2007-FL1

 

Otsuka America Pharmaceutical, Inc.

2440 Research Blvd.

Rockville, MD 20850

Attn: VP-Finance

c/o Capmark Finance Inc

 

 

200 Witmer Road

 

With a copy to

Horsham, PA 19044

 

 

Attn:  Executive Vice President — Servicing Administration

 

Otsuka America Pharmaceutical, Inc.

 

 

100 Overlook Center

LANDLORD:

 

Princeton, NJ 08540

 

 

Attn:  Corporate Management

RM Square, LLC

 

(before the Rent Commencement Date of the Lease)

 

 

 

By

 

 

and

Name

 

 

Title:

 

Otsuka America Pharmaceutical

 

 

One University Square

Landlord Notice Address:

 

Princeton, NJ 08540

 

 

Attn. VP-Corporate Services

RM Square, LLC

 

(after the Rent Commencement Date of the Lease)

 

 

 

 

 

 

 

 

 

Attn:

 

 

 

5

--------------------------------------------------------------------------------


 

Notary Acknowledgement for Lender

 

Commonwealth of Pennsylvania

:

 

:ss

County of Montgomery

:

 

On this, the    day of              , 200   , before me, the undersigned Notary
Public, personally appeared                                   known to me (or
satisfactorily proven) to be the person whose name is subscribed to the within
instrument, and who acknowledged to me that he/she is an officer of Capmark
Finance Inc. in the capacity stated and that he/she executed the within
instrument in such capacity for the purposes therein contained

 

IN WITNESS WHEREOF, I have hereunto set my hand and official seal

 

 

 

 

Notary Public

{seal}

 

Notary Acknowledgement for Tenant

 

State of

 

 

ss

County of

.

 

On this, the    day of              , 200   , before me, the undersigned Notary
Public, personally appeared                                   known to me (or
satisfactorily proven) to be the person whose name is subscribed to the within
instrument and who acknowledged to me that he/she is an officer of the Tenant in
the capacity stated and that he/she executed the within instrument in such
capacity for the purposes therein contained.

 

IN WITNESS WHEREOF, I have hereunto set my hand and official seal

 

 

 

 

Notary Public

{seal}

 

6

--------------------------------------------------------------------------------


 

Notary Acknowledgement for Landlord.

 

State of

 

 

ss

County of

.

 

On this, the    day of              , 200   , before me, the undersigned Notary
Public, personally appeared                                   known to me (or
satisfactorily proven) to be the person whose name is subscribed to the within
instrument and who acknowledged to me that he/she is an officer of the Landlord
in the capacity stated and that he/she executed the within instrument in such
capacity for the purposes therein contained

 

IN WITNESS WHEREOF, I have hereunto set my hand and official seal

 

 

 

 

Notary Public

{seal}

 

7

--------------------------------------------------------------------------------


 

Exhibit “A”

 

(Legal Description of the Property)

 

DESCRIPTION OF UNIVERSITY SQUARE PROPERTY

 

TRACT TWO

 

LOT 90.01 IN BLOCK 6

 

Description of Lot 90.01 in Block S-6 as shown on the current Tax Map of West
Windsor Township, Mercer County, New Jersey.

 

Beginning at a point being located the following two (2) courses from the
intersection of the southeasterly right of way line of New Jersey State Highway
Route 1 (variable width) with the southwesterly right of way line of the New
Jersey Transit Railroad (formerly United New Jersey Railroad and Canal Company,
being 26 feet from the baseline of the relocated railroad track), and from said
intersection running:

 

A. Southeasterly along the southwesterly right of way line of the New Jersey
Transit Railroad, 1183.61 feet to a point; thence

 

B South 45 degrees 21 minutes 25 seconds West along the common line between Lots
92.01 and 91 in Block S-6, 380.69 feet to the true point and place of beginning
and running;

 

1. North 44 degrees 38 minutes 35 seconds West along the common line between
Lots 90.01 and 92.01 in Block S-6, 388.00 feet to a point; thence

 

2. South 45 degrees 21 minutes 25 seconds West along same, 146.89 feet to a
point in the northeasterly terminus of University Square Drive; thence

 

3. South 44 degrees 40 minutes 28 seconds East along same, 58 00 feet to a point
in the southeasterly right of way line of University Square Drive; thence

 

4. South 45 degrees 19 minutes 32 seconds West along same, 64.50 feet to a
point; thence

 

5. South 42 degrees 27 minutes 47 seconds West, 100.37 feet to a point in the
southeasterly right of way line of University Square Drive (being 35 feet from
baseline); thence

 

6. South 45 degrees 19 minutes 32 seconds West along same, 50.24 feet to a
point; thence

 

7. South 44 degrees 40 minutes 28 seconds East, 5.00 feet to a point of
curvature in the easterly right of way line of Ramp L (being 15 feet from
baseline); thence

 

8. Southerly along same, along a curve to the left having a radius of 60.00
feet, an arc length of 62.36 feet to a point of reverse curvature; thence

 

9. Southerly along same, along a curve to the right having a radius of 115.00
feet, an arc length of 60.98 feet to a point of tangency; thence

 

8

--------------------------------------------------------------------------------


 

10. South 16 degrees 09 minutes 19 seconds West along same, 263.94 feet to a
point of curvature; thence

 

11. Southerly along same, along a curve to the left having a radius of 135.00
feet, an arc length of 117.00 feet to a point of tangency; thence

 

12. South 56 degrees 22 minutes 45 seconds West, 5.00 feet to a point in said
northeasterly right of way line of Alexander Road; thence

 

13. South 33 degrees 52 minutes 21 seconds East along same, 135.80 feet to a
point; thence

 

14. North 45 degrees 21 minutes 25 seconds East along the common line between
Tax Map Lots 90.01 and 71 in Block S-6, 374 76 feet to a point; thence

 

15. North 44 degrees 44 minutes 55 seconds West along the common line between
Tax Map Lots 90.01 and 91 in Block S-6, 106.38 feet to a point; thence

 

16. North 45 degrees 21 minutes 25 seconds East along same, 400.59 feet to true
point and place of beginning.

 

FOR INFORMATION PURPOSES ONLY:

 

In compliance with Chapter 157, Laws of 1977, premises herein is Lot 90.01 in
Block 6 on the Tax Map of Township of West Windsor, County of Mercer, State of
New Jersey.

 

TRACT THREE

 

LOT 92.01 BLOCK 6

 

Description of Lot 92.01 in Block S-6 as shown on the current Tax Map of West
Windsor Township, Mercer County, New Jersey.

 

Beginning at the point of intersection of the southeasterly right of way line of
New Jersey State Highway Route 1 (variable width) with the southwesterly right
of way line of the New Jersey Transit Railroad (formerly United New Jersey
Railroad and Canal Company, being 26 feet from the baseline of the relocated
railroad track) and from said beginning point running:

 

1. South 42 degrees 47 minutes 25 seconds West along said southeasterly right of
way line of New Jersey State Highway Route 1, 214.94 feet to a point; thence

 

2. Southwesterly along the southeasterly right of way line of Ramp A (being 15
feet from baseline) connecting said southeasterly right of way line of New
Jersey State Highway Route 1 with the northeasterly right of way line of
Alexander Road (variable width), along a curve to the left having a radius of
985.00 feet, an arc length of 155.96 feet to a point of tangency; thence

 

3. South 23 degrees 48 minutes 28 seconds West along same, 162.68 feet to a
point of curvature; thence

 

9

--------------------------------------------------------------------------------


 

4. Southwesterly along same, along a curve to the right having a radius of 1515
00 feet, an arc length of 335.23 feet to a point of reverse curvature; thence

 

5. Southerly along same, along a curve to the left having a radius of 135 00
feet, an arc length of 175.55 feet to a point of tangency; thence

 

6. South 52 degrees 01 minutes 21 seconds West 5.00 feet to a point in said
northeasterly right of way line of Alexander Road (variable width); thence

 

7. South 37 degrees 18 minutes 55 seconds East along same, 50.46 feet to a
point; thence

 

8. North 36 degrees 23 minutes 18 seconds West along same, 20.37 feet to a
point; thence

 

9. North 54 degrees 14 minutes 28 seconds East along same, 18.50 feet to a
point; thence

 

10. South 35 degrees 45 minutes 55 seconds East along same, 38.00 feet to a
point; thence

 

11. South 54 degrees 13 minutes 54 seconds West along same, 18.50 feet to a
point; thence

 

12. South 34 degrees 53 minutes 24 seconds East along same, 43.55 feet to a
point, thence

 

13. South 34 degrees 02 minutes 58 seconds East along same, 50.63 feet to a
point; thence

 

14. South 33 degrees 24 minutes 33 seconds East along same 100.49 feet to a
point; thence

 

15. South 33 degrees 07 minutes 13 seconds East along same, 98.90 feet to a
point; thence

 

16. South 84 degrees 00 minutes 51 seconds East, 61.87 feet to a point in the
northwesterly right of way line of University Square Drive; thence

 

17. North 45 degrees 19 minutes 32 seconds East along same, 375.75 feet to a
point, thence

 

18. North 55 degrees 07 minutes 31 seconds East, 111.63 feet to a point in the
northeasterly terminus of University Square Drive; thence

 

19. North 45 degrees 21 minutes 25 seconds East along the common line between
Lots 92.01 and 90.01 in Block S-6.146.89 feet to a point; thence

 

20. South 44 degrees 38 minutes 35 seconds East along same, 388.00 feet to a
point; thence

 

21. North 45 degrees 21 minutes 25 seconds East along the common line between
Lots 92.01 and 91 in Block S-6, 380.69 feet to a point in the southwesterly
right of way line of the New Jersey Transit Railroad (66 feet wide); thence

 

22. North 44 degrees 44 minutes 55 seconds West along same, 467 14 feet to a
point in the southwesterly right of way line of the New Jersey Transit Railroad
(being 26 feet from the baseline of the relocated railroad track); thence

 

10

--------------------------------------------------------------------------------


 

23. North 47 degrees 12 minutes 15 seconds West along same, 124.65 feet to a
point of spiral curvature; thence

 

24. Northwesterly along same, along a spiral curve to the right having a radius
of 7639.50 feet, a chord bearing North 47 degrees 04 minutes 45 seconds West
distant 100.17 feet, an arc length of 100.17 feet to a point of circular
curvature; thence

 

25. Northwesterly along same, along a curve to the right having a radius of 7665
49 feet, an arc length of 234.23 feet to a point of spiral curvature; thence

 

26. Northwesterly along same, along a spiral curve to the right, having a radius
of 7639.50 feet, a chord bearing North 44 degrees 49 minutes 43 seconds West
distant 100 17 feet, an arc length of 100.17 feet to a point of tangency; thence

 

27. North 44 degrees 42 minutes 13 seconds West along same, 142.87 feet to the
point and place of beginning.

 

FOR INFORMATIONAL PURPOSES ONLY:

 

In compliance with Chapter 157, Laws of 1977, premises herein is Lot 92.01 in
Block 6 on the Tax Map of the Township of West Windsor, County of Mercer, State
of New Jersey

 

AS TO TRACTS I, II, AND III:

 

Together with the benefits, rights and easements granted in Restated Declaration
of Covenants, Conditions and Restrictions of University Square, as set forth in
Deed Book 2357, page 442, as amended by First Amendment to Restated Declaration
of Covenants, Conditions and Restrictions of University Square in Deed Book
2543, page 528.

 

11

--------------------------------------------------------------------------------


 

EXHIBIT “6”

 

SATELLITE DISH AGREEMENT

 

This SATELLITE DISH AGREEMENT (this “Agreement”), made as of              
        , 20  , between RM SQUARE, LLC (“Landlord”), a Delaware limited
liability company, having an address c/o RexCorp Realty LLC at 625 Rexcorp
Plaza, Uniondale, New York 11556, and OTSUKA AMERICA PHARMACEUTICAL, INC.
(“Tenant”), a Delaware corporation, having its principal business address at 100
Overlook Center, Princeton, New Jersey 08540.

 

W I T N E S S E T H:

 

WHEREAS, Tenant is the tenant of certain premises in a building located at One
University Square, Princeton, New Jersey (the “Building”), pursuant to an
Agreement of Lease, dated on or about the date hereof, between Landlord and
Tenant (collectively, the “Lease”), and to which this Agreement is annexed; and

 

WHEREAS, Tenant desires to install a satellite dish on the roof of the Building,
and

 

WHEREAS, Landlord is willing to permit Tenant to install such satellite dish
upon the terms and conditions hereinafter provided,

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
for other good and valuable consideration, the receipt and sufficiency of which
being hereby acknowledged, Landlord and Tenant hereby agree as follows:

 

1.             Subject to the conditions and restrictions set forth in this
Agreement, upon request by Tenant made in accordance herewith during the term of
the Lease, Tenant may, at its own cost and expense, install, operate and
maintain one (1) satellite dish (a “Satellite Dish”) and related communication
and support equipment (together with the Satellite Dish, hereinafter
collectively referred to as the “Satellite Dish Installations”) on the roof of
the Building in a location to be designated by Landlord.

 

2.             The manner of installation, operation, repair and removal of the
Satellite Dish Installations shall be subject to the prior written approval of
Landlord, which approval shall not be unreasonably withheld, conditioned or
delayed.  Tenant shall submit to Landlord plans and specifications for the
installation (and for any modification or, to the extent required by the
applicable municipality, removal) of the Satellite Dish Installations, which
shall include, without limitation, the proposed size, weight, type, style,
location and method of attachment of and for the Satellite Dish Installations. 
Such plans and specifications shall be subject to the prior review and approval
of Landlord.  Without limiting the generality of the foregoing, Landlord may
withhold its approval to the installation and operation of the Satellite Dish
Installations if such installation and/or operation of the Satellite Dish
Installations would or could reasonably be expected to damage the Building,
jeopardize the structural integrity of the Building, jeopardize health safety or
life safety, interfere with any service provided by Landlord or to any tenant of
the Building, or reduce the rentable area of the Building.  Following Landlord’s
approval (if any) of the plans and specifications, and prior to the installation
of the Satellite Dish Installations, Tenant shall, at

 

12

--------------------------------------------------------------------------------


 

Tenant’s sole cost and expense, obtain all necessary governmental and
quasi-governmental permits, licenses and authorizations for the installation of
such Satellite Dish Installations.  Upon Tenant obtaining said permits, licenses
and authorizations, Tenant shall deliver to Landlord (i) copies of all said
permits, licenses and authorizations, and (ii) a certificate of insurance
evidencing that the applicable insurance coverage required of Tenant by the
Lease has been extended to cover the Satellite Dish Installations and evidencing
that Tenant has obtained any other insurance reasonably required by Landlord for
the installation and operation of the Satellite Dish Installations.

 

3.             The size, type and manner of installation, operation,
maintenance, repair and removal of the Satellite Dish Installations must comply
with all applicable legal requirements and all reasonable requirements of
Landlord.  In no event, however, shall the Satellite Dish have a size exceeding
twenty-four (24) inches in diameter without Landlord’s prior written consent,
which may be granted or withheld in Landlord’s reasonable discretion.  In no
event shall the Satellite Dish Installations exceed the height of the parapet
wall of the roof or otherwise be visible from the exterior of the Building.  In
the event the Satellite Dish Installations require roof penetration, Tenant
agrees to either use existing roof penetrations on the roof or use Landlord’s
existing roofing contractor to perform such penetrations (provided such
contractor’s charges are reasonable and competitive in the Princeton area). 
Tenant shall, at its own cost and expense, maintain and repair the Satellite
Dish Installations and keep same in good condition for as long as same is
installed and remains.

 

4.             The parties agree that Tenant’s use of the rooftop of the
Building is a non-exclusive use and Landlord may permit the use of any other
portion of the roof to any other person, firm or corporation for any use
including the installation of other antennas, generators and/or communications
systems.  Tenant shall take reasonable steps to prevent its use of the rooftop
from impairing such other person’s, firm’s or corporation’s data transmission
and reception via their respective communication and support equipment, if any. 
Landlord agrees to include substantially similar restrictions in all other
satellite dish agreements affecting the Building.

 

5.             Tenant shall pay for all electrical service required for Tenant’s
use of the Satellite Dish Installations as and when billed by Landlord (in an
amount equal to Landlord’s actual cost for such electrical service).  If
requested by Landlord, the Satellite Dish Installations shall be connected to an
electrical submeter at Tenant’s expense.

 

6.             Tenant shall not be entitled to any abatement or reduction in the
rental required under the Lease if for any reason Tenant is unable to use the
Satellite Dish Installations.

 

7.             Tenant acknowledges and agrees that the installation, operation,
maintenance, repair and removal of the Satellite Dish Installations will be at
its sole risk, subject to the terms of Article 25 of the Lease.  Moreover,
Tenant hereby covenants and agrees to indemnify and defend Landlord from and
against any and all claims, actions, damages, liabilities, losses, costs and
expenses (including reasonable attorneys’ fees and disbursements) arising out of
or in connection with the installation, existence, operation, maintenance,
repair or removal of the Satellite Dish Installations (including, without
limitation, loss of life, personal injury, damage to property or business and
increased insurance premiums).

 

13

--------------------------------------------------------------------------------


 

8.             Landlord, at its sole option, may require Tenant, at any time
prior to the expiration of the Lease, to terminate the operation of the
Satellite Dish Installations and to remove the Satellite Dish Installations at
Tenant’s sole expense if it is or has damaged the Building, jeopardized health
safety, life safety or the structural integrity of the Building, interfered with
any service provided by Landlord or to any tenant of the Building or reduced the
amount of leasable space in the Building.  In addition, Tenant shall immediately
remove and/or cease operation of the Satellite Dish Installations if so required
by any governmental or quasi-governmental authority.  Notwithstanding the
foregoing, if the condition or factor underlying Landlord’s demand for the
termination and removal of the Satellite Dish Installations is of a nature that
can be remedied by Tenant, then Tenant shall have a period of thirty (30) days
following written notice by Landlord in which to remedy the condition or factor
and void the demand for termination and removal of the Satellite Dish
Installations (provided, however, that in the event if the condition or factor
is of such a nature that it cannot be completely remedied within said period of
thirty (30) days, then Tenant shall be required to commence within said period
of thirty (30) days and thereafter diligently prosecute to completion, all steps
necessary to remedy such condition or factor.  Landlord, at its sole option and
expense, may, at any time during the Term of the Lease, relocate Tenant’s
Satellite Dish Installations to a location mutually agreed upon by Landlord and
Tenant in the event same interferes with the business of any other tenant of the
Building.  Moreover, Landlord may require Tenant upon thirty (30) days notice to
relocate the Satellite Dish Installations and related equipment at Landlord’s
sole cost and expense in the event that, in Landlord’s sole judgment, the space
upon which the Satellite Dish Installations and related equipment is located is
needed by Landlord for its use in connection with the provision of a
Building-wide service and to remove the same in the event that no other space is
available on the roof for the installation thereof.

 

9.             At the expiration or sooner termination of the Lease (or sooner,
in the instances addressed in Section 8, above), Tenant shall be required to
remove the Satellite Dish Installations from the Building, at its own cost. 
Tenant shall repair all damage attributable to the installation, existence,
operation, maintenance, repair or removal of the Satellite Dish Installations
and shall leave the portion of the Building where the Satellite Dish
Installations was located (and all other portions of the Building affected by
such removal) in good order and repair, reasonable wear and tear and damage due
to casualty excepted.  If the Tenant does not promptly remove the Satellite Dish
Installations when so required and such failure continues after ten (10) days
notice, Tenant hereby authorizes Landlord to retain or remove and dispose of the
Satellite Dish Installations and charge Tenant for all reasonable, out-of-pocket
costs and expenses incurred thereby.  Tenant agrees that the Landlord shall not
be liable for any property (including the Satellite Dish Installations) disposed
of or removed by the Landlord in accordance herewith.

 

10.          Any default on the part of Tenant under this Agreement shall
constitute a default under the Lease, and the occurrence of any Event of Default
under the Lease pursuant to which Landlord terminates the Lease shall entitle
Landlord to immediately terminate the rights of Tenant under this Agreement. 
This Agreement shall automatically terminate upon the termination or expiration
of the Lease.  However, the obligations of Tenant hereunder shall survive the
termination of this Agreement.

 

11.          All notices to either party shall be sent in the manner and to the
addresses set forth in the Lease.

 

14

--------------------------------------------------------------------------------


 

12.          This Agreement represents the entire agreement between Landlord and
Tenant with respect to the Satellite Dish Installations, and may be amended only
by an agreement in writing signed by both parties.

 

15

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Landlord and Tenant have executed this Satellite Dish
Agreement as of the day and year first above written.

 

 

 

RM SQUARE, LLC

 

 

 

 

 

By:

 

 

Name: Todd Rechler

 

Title: Authorized Signatory

 

 

 

 

 

OTSUKA AMERICA PHARMACEUTICAL, INC.

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

16

--------------------------------------------------------------------------------


 

FIRST AMENDMENT TO LEASE

 

This FIRST AMENDMENT TO LEASE (this “Agreement”), made as of the 5th day of
August 2010, by and between RM SQUARE, LLC a Delaware limited liability company,
having an address c/o RXR Realty LLC at 625 RXR Plaza, Uniondale, New York 11556
(hereinafter called “Landlord”), and OTSUKA AMERICA PHARMACEUTICAL, INC., a
Delaware corporation, having its principal place of business at 100 Overlook
Center, Princeton, New Jersey 08540 (hereinafter called “Tenant”).

 

RECITALS

 

WHEREAS, Landlord and Tenant entered into an Agreement of Lease dated as of
July 22, 2009 (the “Lease”), for the lease of 67,531 rentable square feet (the
“Original Premises”) on the fifth (5th) floor of the building located at One
University Square, Princeton, New Jersey (the “Building”); and

 

WHEREAS, Landlord and Tenant desire to amend the Lease so as to, among other
things, provide for Tenant to lease from Landlord certain additional space in
the Building (the “Expansion Premises”); such Expansion Premises being the
premises shown on the rental plan annexed hereto as Exhibit “1” and made a part
hereof, consisting of 35,206 rentable square feet and located on the second
(2nd) floor of the Building; all subject to and in accordance with the terms and
conditions of this Agreement.

 

NOW, THEREFORE, in consideration of the mutual promises contained herein and for
other good and valuable consideration, the receipt and sufficiency of which
being hereby acknowledged, the parties agree as follows:

 

ARTICLE I
Definitions

 

1.1          The recitals are specifically incorporated into the body of this
Agreement and shall be binding upon the parties hereto.

 

1.2          Unless expressly set forth to the contrary and except as modified
by this Agreement, all defined terms shall have the meanings as ascribed to them
in the Lease.

 

ARTICLE II
Lease Modifications

 

The Lease is deemed modified and amended as follows:

 

2.1          Lease of Expansion Premises.  Landlord hereby leases to Tenant, and
Tenant hereby hires and lets from Landlord, the Expansion Premises, subject to
all of the terms of the Lease, as modified by this Agreement.

 

(A)          Effective as of the date hereof, Article 1 of the Lease is hereby
modified and amended to provide that all references to the term “Premises” and
“Demised Premises” in the Lease shall mean the Original Premises together with
the Expansion Premises.  The parties hereby

 

--------------------------------------------------------------------------------


 

stipulate and agree that such combined Demised Premises shall be deemed to
consist of 102,737 rentable square feet, in the aggregate; and

 

(B)          Effective as of the Expansion Premises Commencement Date (as such
term is defined in Section 2.2.1, below), Article 1 of the Lease is hereby
modified and amended to provide that the term “Tenant’s Proportionate Share”
shall mean (i) 21.57% when used in relation to the Original Premises only; or
(ii) 11.25% when used in relation to the Expansion Premises only; or
(iii) 32.82% when used in relation to the entire Demised Premises.

 

2.2          Term.

 

2.2.1       Effective as of the “Expansion Premises Commencement Date”,
Article 2 of the Lease is hereby modified and amended so as to provide that the
“Term” of the Lease, as it relates to the Expansion Premises only, shall
commence on the earlier to occur of (a) the date on which the Expansion Work
(hereinafter defined) has been substantially completed, or (b) March 1, 2011,
subject to any extensions of such date required as a result of any delays caused
by force majeure (as contemplated in Article 37 of the Lease) or any delays
caused by Landlord, its agents, contractors or employees in the substantial
completion of the Expansion Work (in either event, the “Expansion Premises
Commencement Date”).  The parties acknowledge and agree that Landlord shall not
be required to deliver the Expansion Premises to Tenant and Tenant shall not
have the right to occupy the Expansion Premises until the Expansion Work is
“substantially completed”.  For purposes of this Agreement, the terms
“substantially completed” and “substantial completion” shall have the meaning
set forth in Article 2(B) of the Lease, except that all references therein to
“Landlord’s Initial Construction” shall mean the Expansion Work and all
references therein to the “Demised Premises” shall mean the Expansion Premises. 
Tenant waives any right to rescind this Agreement or the Lease under applicable
law then in force and further waives the right to recover any damages which may
result from Landlord’s failure to deliver possession of the Expansion Premises
on any scheduled Expansion Premises Commencement Date.

 

2.2.2       The Expiration Date under the Lease (i.e., March 31, 2021), with
respect to the entire Demised Premises, shall remain unaffected by this
Agreement; it being the express intention of the parties that, following the
Expansion Premises Commencement Date, the Term of the Lease as it relates to the
Expansion Premises shall run co-terminously with the Term of the Lease as it
relates to the Original Premises.

 

2.2.3       The terms and conditions of Article 2(E) of the Lease shall apply
with respect to Tenant’s early access to the Expansion Premises for a period of
approximately thirty (30) days prior to the substantial completion of the
Expansion Work.

 

2.2.4       Notwithstanding anything to the contrary contained herein, if the
Expansion Work has not been substantially completed by December 31, 2011 (the
“Expansion Premises Termination Deadline”), and provided that such delay is not
attributable to force majeure or tenant delays, then Tenant shall have five
(5) business days in which to deliver to Landlord a thirty (30) day written
notice (“Tenant’s Expansion Premises Termination Notice”) of Tenant’s intention
to terminate this Agreement.  If the Expansion Work has not been substantially
completed as of the thirtieth (30th) day following the timely and effective
delivery of Tenant’s Expansion Premises Termination Notice, then this Agreement
shall be immediately terminated and neither Landlord

 

2

--------------------------------------------------------------------------------


 

nor Tenant shall have any further obligation or liability to the other hereunder
(but the Lease shall continue in full force and effect as if Tenant never leased
the Expansion Premises).  Tenant acknowledges that time is of the essence with
respect to Tenant’s delivery of Tenant’s Expansion Premises Termination Notice
and, if Tenant shall fail to deliver Tenant’s Expansion Premises Termination
Notice by the end of the fifth (5th) business day following the Expansion
Premises Termination Deadline, then Tenant’s termination right hereunder shall
lapse and become of no force or effect whatsoever.  In the event of any such
termination, Landlord shall promptly reimburse Tenant for any Expansion Rent
previously paid by Tenant to Landlord, which reimbursement obligation shall
survive any such termination of this Agreement.

 

2.2.5       Notwithstanding anything to the contrary contained herein, if
(i) the Expansion Work has not been substantially completed by December 31,
2011, and (ii) Tenant does not deliver the Tenant’s Expansion Premises
Termination Notice, as permitted pursuant to Section 2.2.4, above, and provided
that such delay is not attributable to force majeure or tenant delays, then
Tenant may deliver to Landlord written notice (the “EP Self Help Notice”) of its
intent to exercise its EP Self Help Remedy (as defined below).  If the Expansion
Work has not been substantially completed by the thirtieth (30th) day following
effective delivery of the EP Self Help Notice, then Landlord shall cease
performance of the Expansion Work, and Tenant may proceed to undertake the EP
Self Help Remedy.  The “EP Self Help Remedy” shall be the empowerment of Tenant
to engage its own licensed, insured and reputable contractors and subcontractors
for the purpose of completing the Expansion Work, under the direction of
Tenant.  However, Tenant acknowledges and agrees that, with respect to any
aspect(s) of the Expansion Work that would affect, touch or concern the Building
systems, Tenant shall only engage a contractor(s) or subcontractor(s) approved
by Landlord for the performance of the subject work, which approval shall not be
unreasonably withheld, delayed or conditioned.  If Tenant exercises the EP Self
Help Remedy, then upon Tenant having achieved substantial completion, Landlord
shall pay to Tenant the entire positive difference (if any) between the
aggregate amount of reasonable out-of-pocket expenses actually incurred by
Tenant directly in connection with the Expansion Work and the aggregate amount
of such expenses that would have been incurred by Tenant but for the exercise of
the EP Self Help Remedy by Tenant.  Also if Tenant exercises the EP Self Help
Remedy, the Expansion Premises Commencement Date shall be deemed to be the
sooner to occur of (i) the date on which Tenant achieves substantial completion,
or (ii) the date that is one (1) month following the date upon which the
remainder of the Expansion Work should reasonably be substantially completed (as
determined by a general contractor selected by Tenant and reasonably approved by
Landlord).

 

2.3          Rent.

 

2.3.1       From the date hereof through and including the Expiration Date, the
annual minimum rental (the “Rent”) for the Original Premises only shall continue
to be payable in accordance with the terms and conditions of the Lease,
specifically Article 3 thereof.

 

2.3.2       Effective as of the Expansion Premises Commencement Date and
continuing through and including the Expiration Date, Article 3 of the Lease
shall be modified and amended so that the Rent for the Expansion Premises only
(the “Expansion Rent”) shall be payable by Tenant in accordance with the
following schedule:

 

3

--------------------------------------------------------------------------------


 

(a)           From the Expansion Premises Commencement Date through and
including March 31, 2011, Expansion Rent shall be payable in equal monthly
installments of $101,217.25 (based on $34.50 per rentable square foot).  The
aforementioned Expansion Rent shall be appropriately prorated should the
Expansion Premises Commencement Date not occur on the first day of a calendar
month.

 

(b)           From April 1, 2011 through and including March 31, 2012, Expansion
Rent shall be $1,232,210.04, payable in equal monthly installments of
$102,684.17 (based on $35.00 per rentable square foot).

 

(c)           From April 1, 2012 through and including March 31, 2013, Expansion
Rent shall be $1,249,812.96, payable in equal monthly installments of
$104,151.08 (based on $35.50 per rentable square foot).

 

(d)           From April 1, 2013 through and including March 31, 2014, Expansion
Rent shall be $1,267,416.00, payable in equal monthly installments of
$105,618.00 (based on $36.00 per rentable square foot).

 

(e)           From April 1, 2014 through and including March 31, 2015, Expansion
Rent shall be $1,285,019.04, payable in equal monthly installments of
$107,084.92 (based on $36.50 per rentable square foot).

 

(f)            From April 1, 2015 through and including March 31, 2016,
Expansion Rent shall be $1,302,621.96, payable in equal monthly installments of
$108,551.83 (based on $37.00 per rentable square foot).

 

(g)           From April 1, 2016 through and including March 31, 2017, Expansion
Rent shall be $1,320,225.00, payable in equal monthly installments of
$110,018.75 (based on $37.50 per rentable square foot).

 

(h)           From April 1, 2017 through and including March 31, 2018, Expansion
Rent shall be $1,337,828.04, payable in equal monthly installments of
$111,485.67 (based on $38.00 per rentable square foot).

 

(i)            From April 1, 2018 through and including March 31, 2019,
Expansion Rent shall be $1,355,430.96, payable in equal monthly installments of
$112,952.58 (based on $38.50 per rentable square foot).

 

(j)            From April 1, 2019 through and including March 31, 2020,
Expansion Rent shall be $1,373,034.00, payable in equal monthly installments of
$114,419.50 (based on $39.00 per rentable square foot).

 

(k)           From April 1, 2020 through and including March 31, 2021, Expansion
Rent shall be $1,390,637.04, payable in equal monthly installments of
$115,886.42 (based on $39.50 per rentable square foot).

 

2.3.3       In addition to the Expansion Rent set forth above, throughout the
Term, Tenant shall also be required to pay all items of additional rent with
respect to the Expansion

 

4

--------------------------------------------------------------------------------


 

Premises, as set forth in the Lease (as modified by this Agreement), including,
without limitation, Energy Rent and Tenant’s Proportionate Share of Taxes and
Operating Costs.

 

2.3.4       For all other purposes of the Lease, Expansion Rent shall be treated
as Rent, and Landlord shall have the same rights and remedies with respect to
the non-payment or delinquent payment of Expansion Rent as does Landlord with
respect to the non-payment or delinquent payment of Rent.

 

2.3.5       Notwithstanding the foregoing and provided that Tenant is not in
default under any of the terms or provisions of the Lease or this Agreement
beyond applicable notice and grace periods provided therein for the cure
thereof, Tenant shall receive a Rent credit to be calculated as follows: 
(a) during the first (1st) through third (3rd) full calendar months following
the Expansion Premises Commencement Date, Tenant shall receive a Rent credit
equal to the Expansion Rent payable with respect to the Expansion Premises
during each such calendar month, and (b) during the fourth (4th) through
twenty-fourth (24th) full calendar months following the Expansion Premises
Commencement Date, Tenant shall receive a Rent Credit equal to the Expansion
Rent payable with respect to a 13,000 rentable square foot portion of the
Expansion Premises during each such calendar month.  In no event shall the
foregoing Rent credit affect, reduce or eliminate in any way Tenant’s obligation
to pay all items of additional rent with respect to the Expansion Premises
during such times.

 

2.4          Expansion Work.

 

2.4.1       Landlord, at Tenant’s expense (except as otherwise set forth
herein), will perform or cause Landlord’s construction affiliate to perform
certain work and make certain installations in and to the Expansion Premises in
order to prepare same for occupancy by Tenant; such work and installations to be
performed in accordance with final construction drawings to be developed by or
on behalf of Tenant, subject to Landlord’s approval, which approval shall not be
unreasonably withheld, conditioned or delayed (such work and installations
sometimes herein referred to as the “Expansion Work”).  As of the date of this
Agreement, Landlord’s good faith, estimated construction schedule for the
performance of the Expansion Work is attached hereto as Exhibit “2”, it being
understood that such construction schedule is subject to, among other things,
the timely performance by Tenant of all of its obligations set forth thereon. 
In the event that there is a conflict or inconsistency between the provisions of
this Agreement (including the Exhibits annexed hereto) and the work set forth on
the final construction documents to be prepared for the Expansion Work and
approved by Landlord and Tenant after the date hereof, such final construction
documents shall be controlling.  Landlord shall correct any latent defects in
the Expansion Work provided such defects are disclosed to Landlord, in writing,
within twelve (12) months after the Expansion Premises Commencement Date, and
same are not caused by any work performed by or on behalf of Tenant.

 

2.4.2       Notwithstanding anything to the contrary contained herein, Landlord
shall bear up to a maximum of $1,584,270.00 (i.e., $45.00 multiplied by the
rentable square footage of the Expansion Premises [35,206]) (the “Expansion
Allowance”) of the Total Expansion Charge (as hereinafter defined).  For
purposes of this Section, the term “Total Expansion Charge” shall have the
meaning set forth in Article 5(F) of the Lease with respect to the “Total LIC
Charge”, and shall specifically include all costs associated with any Ceiling
Work (as defined in the Lease) performed

 

5

--------------------------------------------------------------------------------


 

within the Expansion Premises, except all references in such definition to the
“Landlord’s Initial Construction” shall mean and refer to the “Expansion Work”
for purposes of this Section.  Tenant shall pay to Landlord or Landlord’s
designee, as additional rent hereunder, the entire amount (the “Expansion
Overage”) by which the Total Expansion Charge exceeds the maximum amount of the
Expansion Allowance set forth above; such Expansion Overage to be paid in
accordance with the applicable provisions set forth in Article 5(F) of the Lease
(except that, for purposes of this Section, all references in Article 5(F) to
the terms “Overage”, “Landlord’s Initial Construction” and “Partial Overage
Prepayment” shall mean and refer to “Expansion Overage”, “Expansion Work” and
“Partial EWO Prepayment”, respectively).  If, however, the Total Expansion
Charge is less than the maximum amount of the Expansion Allowance set forth
above, then Landlord shall bear the entire Total Expansion Charge, and any such
outstanding portion of the Expansion Allowance shall be applied by Landlord
against the next due installment(s) of Expansion Rent hereunder.  Furthermore,
if, for whatever reason, Landlord fails to fund any portion of the Expansion
Allowance which is otherwise due and payable to the contractors performing the
Expansion Work, Tenant shall pay the corresponding portion of the Total
Expansion Charge to such contractors (and Tenant may rely on bills rendered for
such work) and such portion of the Expansion Allowance not paid by Landlord to
the contractors and so advanced by Tenant shall be credited against the next due
installment(s) of Expansion Rent hereunder.  Tenant hereby acknowledges that in
no event shall any portion of the Expansion Allowance be paid or applied against
any “soft costs” (as such term is defined in the Lease, except that, for
purposes of this Section, all references in such definition to the term “Demised
Premises” shall mean and refer to the “Expansion Premises”).

 

2.4.3       The procedures and limitations set forth in Articles 5(C) and (G) of
the Lease with respect to Landlord’s Initial Construction shall also apply with
respect to the performance of the Expansion Work.

 

2.4.4       Tenant hereby acknowledges that it has been advised by Landlord that
Landlord is currently in the process of refinancing the Building and that
Landlord intends on funding the Expansion Allowance through the proceeds of such
refinancing.  Accordingly, within sixty (60) days of the date of this Agreement,
Landlord shall deliver to Tenant a copy of Landlord’s mortgage commitment letter
(the “Commitment”) which shall include confirmation that an amount of the loan
proceeds from such refinancing equal to the Expansion Allowance shall be
earmarked for use by Landlord in connection with its performance of the
Expansion Work (to be disbursed as the performance of the Expansion Work
progresses in accordance with the provisions of the loan documents). 
Notwithstanding the aforementioned sixty (60) day period, Landlord agrees to use
good faith efforts to obtain the Commitment, confirming the portion thereof to
be earmarked for the Expansion Allowance, within thirty (30) days of the date of
this Agreement.  In the event Landlord fails or is otherwise unable to deliver
the Commitment within the aforementioned sixty (60) day period, Landlord shall,
within five (5) business days following the expiration of such sixty (60) day
period, either (a) deposit an amount equal to the Expansion Allowance in escrow
with a mutually acceptable bank for use in connection with the performance of
the Expansion Work, or (b) deliver a letter of credit in the amount of the
Expansion Allowance naming Tenant as the beneficiary.  In either of (a) or
(b) above, Landlord shall be permitted to draw upon the escrowed funds or the
letter of credit, as applicable, during the progress of the Expansion Work in
accordance with the procedure more particularly set forth in Article 5(H)(ii) of
the Lease.  In the event Landlord is unable or unwilling, for whatever reason,
to deliver the aforementioned

 

6

--------------------------------------------------------------------------------


 

letter of credit or to deposit an amount equal to the Expansion Allowance, as
required above, by the expiration of the five (5) business day period, Tenant
may elect to terminate this Agreement by delivering written notice to Landlord
of such termination no later than two (2) business days after the expiration of
such five (5) business day period, at which time this Agreement shall terminate
and be of no further force or effect (but the Lease shall continue in full force
and effect with respect to the Original Premises as if Tenant had never leased
the Expansion Premises).  In the event Tenant does not terminate this Agreement,
as permitted above, then, Tenant may, at its option, elect to pay all or any
portion of the Total Expansion Charge (as more particularly set forth in the
penultimate sentence of Section 2.4.2, above), in which event the corresponding
portions of the Expansion Allowance actually paid by Tenant shall be credited on
a dollar for dollar basis against the next due installment(s) of Expansion Rent
payable hereunder.

 

2.5          Parking Field.  Effective as of the Expansion Premises Commencement
Date, Article 9 of the Lease is hereby modified and amended as follows:

 

(A)          the number “two hundred fifty (250)” is hereby deleted and the
number “three hundred seventy-three (373)” is inserted in its place; and

 

(B)          the number “forty (40)” is hereby deleted and the number “sixty
(60)” is inserted in its place.

 

2.6          Taxes and Other Charges.

 

2.6.1       As it relates to the Original Premises only, Article 11 of the Lease
shall remain unaffected by this Agreement.

 

2.6.2       As it relates to the Expansion Premises only, effective as of the
Expansion Premises Commencement Date, Article 11(A)(ii) of the Lease shall be
modified and amended so as to provide that the term “Base Year Taxes”, wherever
it is used in the Lease, shall mean and refer to the Taxes actually due and
payable with respect to the 2011 calendar year.

 

2.7          Operating Cost Increases.

 

2.7.1       As it relates to the Original Premises only, Article 12 of the Lease
shall remain unaffected by this Agreement.

 

2.7.2       As it relates to the Expansion Premises only, effective as of the
Expansion Premises Commencement Date, Article 12(A)(ii) of the Lease shall be
modified and amended so as to provide that the term “Base Operating Costs”,
wherever it is used in the Lease, shall mean and refer to the Operating Costs
incurred by Landlord for the calendar year ending December 31, 2011 (whether or
not retroactively determined).

 

2.8          Signs.  Effective as of the Expansion Premises Commencement Date,
the following sentence is hereby inserted immediately prior to the last sentence
of Article 19 of the Lease:

 

“So long as Tenant continues to lease and occupy at least 100,000 rentable
square feet of space within the Building, then, in the event Landlord installs a
tenant identification monument sign for use by other tenants in the

 

7

--------------------------------------------------------------------------------


 

Building, Tenant, at its sole cost and expense, shall be included on such
monument sign with a listing equal in size to the listing of any Comparable
Tenant (as hereinafter defined).  For purposes of this Article, the term
“Comparable Tenant” shall mean and refer to any other tenant in the Building
that is leasing the same or more space in the Building as Tenant is leasing
therein, determined as of the date the initial construction of such monument
sign is completed.  Landlord further agrees that, so long as Tenant continues to
lease and occupy at least 100,000 rentable square feet of space within the
Building, then (a) Tenant’s listing will be placed no lower than the second
position on such monument sign, and (b) in no event shall the size of Tenant’s
listing be less than Tenant’s Proportionate Share of the total available listing
space on the monument sign.”

 

2.9          Building Name.  Effective as of the date of this Agreement, the
words “fifty-one (51%) percent of such space” are hereby deleted from
Article 22(B) of the Lease and the words “34,000 rentable square feet of such
space” are hereby inserted in their place.

 

2.10        Letter of Credit/Security Deposit.

 

(A)          Effective as of the date of this Agreement, the amount of security
required pursuant to Article 49 of the Lease shall be increased from
“$4,100,000.00” to “$6,237,356.26”.  Accordingly, simultaneously with the
execution of this Agreement by Tenant, Tenant shall deliver to Landlord either
(a) a check in the amount of $2,137,356.26, (b) a supplemental Letter of Credit
in the amount of $2,137,356.26 (in the form required by Article 49 of the
Lease), or (c) a replacement Letter of Credit (to be held in lieu of the
existing Letter of Credit) in the total amount of $6,237,356.26 (in the form
required by Article 49 of the Lease), which amount/Letter of Credit shall be
held by Landlord in accordance with the terms and conditions of Article 49 of
the Lease.

 

(B)          Effective as of the date of this Agreement, the amount of “One
Million Two Hundred Thousand and 00/100ths ($1,200,000.00) Dollars” is hereby
deleted from the last sentence of Article 49(A) of the Lease and the amount of
“One Million Eight Hundred Twenty-Five Thousand Six Hundred Ten and 62/100ths
($1,825,610.62) Dollars” is inserted in its place.

 

2.11        Cafeteria.  Effective as of the Expansion Premises Commencement
Date, Article 54 of the Lease is hereby modified and amended, with respect to
the Expansion Premises only, so that the words “$2,500.00 per annum” are hereby
deleted from the fourth (4th) sentence thereof and the words “$2,500.00 per
month” are inserted in their place; it being understood and agreed by the
parties that such cap relates to the entire subsidy amount, with Tenant only
obligated to pay Tenant’s Proportionate Share of any such subsidy.  Article 54
of the Lease shall remain unchanged with respect to the Original Premises.

 

2.12 Right of First Offer (BUILDING).  Effective as of the date of this
Agreement, the following is hereby inserted as a new Article 59 of the Lease:

 

8

--------------------------------------------------------------------------------


 

“RIGHT OF FIRST OFFER (BUILDING)

 

(A)          Before offering for lease to a third party all or any portion of
the Building (other than space on the fourth (4th) floor of the Building, which
shall be governed by the terms and conditions of Article 53, above) (each, a
“ROFO Space”), during the term of this Lease, and so long as Tenant is not in
default under this Lease beyond applicable notice and grace periods provided
herein for the cure thereof, Landlord shall notify Tenant (“Landlord’s ROFO
Notice”) of the Market Rent (as defined in Article 53) upon which it would be
willing to lease the entire ROFO Space; provided that Landlord shall not be
liable to Tenant for any costs, expenses, damages or liabilities which are or
maybe incurred by Tenant for Landlord’s unintentional failure to so notify
Tenant, unless Tenant has expressed to Landlord, in writing, during the
preceding twelve (12) months, a general intention to expand its Premises at the
Building.  Notwithstanding the foregoing, Tenant acknowledges and agrees that
portions of the Building are currently vacant however, Tenant has chosen not to
lease such portion(s) as of the date hereof.  Accordingly, Landlord shall not
deliver a Landlord’s ROFO Notice with respect to the initial leasing of any such
vacant portion(s) of the ROFO Space unless and until Landlord is prepared to
submit to a third party a bona fide proposal or letter of intent to lease such
vacant portion(s) of the ROFO Space.  Landlord shall not be required to deliver
a Landlord’s ROFO Notice with respect to a proposal for the initial leasing of
any currently vacant portion(s) of the ROFO Space more frequently than once
every four (4) months.

 

(B)          Tenant shall be required to notify Landlord, in writing (“Tenant’s
ROFO Notice”), within ten (10) days after receipt of Landlord’s ROFO Notice, of
its intention to exercise Tenant’s right to lease the entire ROFO Space and
whether Tenant accepts Landlord’s determination of Market Rent or if Tenant
desires that Market Rent be established by arbitration in accordance with the
arbitration procedures set forth in Article 52(D)(i)(a) (which Tenant’s ROFO
Notice shall be effective only if sent by Tenant to Landlord in accordance with
the terms of this Lease).  In the event Tenant desires that Market Rent be
established by arbitration, a final determination of Market Rent must be made no
later than sixty (60) days from delivery of Landlord’s Notice or Landlord’s
determination shall be deemed binding.  Within twenty (20) days after the final
determination of Market Rent, Landlord and Tenant shall execute an Offer
Agreement (as defined in Article 53, above) for the applicable ROFO Space.  Such
Offer Agreement shall provide that the applicable ROFO Space be leased upon all
the same terms as this lease, except as otherwise set forth in Article 53(B),
above.

 

(C)          If Tenant does not deliver Tenant’s ROFO Notice within the ten
(10) day period set forth above for delivery of same, then this Right of First
Offer will forever lapse and be of no further force and effect with respect to
the applicable ROFO Space and Landlord shall have the right to lease the
applicable ROFO Space to a third party on the same or any other terms and
conditions whether or not such terms and conditions are more or less favorable
than those offered to Tenant; provided that if, following the initial leasing of
the ROFO Space, Landlord desires

 

9

--------------------------------------------------------------------------------


 

to make the ROFO Space available to any third party at “materially more
favorable” terms (as defined in Article 53(C)) than were contained in the
original Landlord’s ROFO Notice, Landlord shall first be required to present
Tenant with a revised Landlord’s ROFO Notice containing such more favorable
terms (and the foregoing procedures shall apply thereto).  In no event shall
Landlord be required to re-offer the ROFO Space to Tenant on such materially
more favorable terms unless and until the initial leasing of such ROFO Space has
occurred, the term of such initial lease has expired or is sooner terminated and
the tenant under such lease has surrendered and vacated its premises.  Time
shall be of the essence with respect to all of Tenant’s obligations under this
Article.

 

(D)          In the event Tenant exercises its option as above provided, the
security deposit referred to in Article 49 of this Lease may, in Landlord’s
reasonable discretion, be proportionately increased.  All provisions for the
payment of additional rent (including but not limited to Energy Rent) shall
apply without limitation to the ROFO Space.

 

(E)           This Right of First Offer is personal to Otsuka America
Pharmaceutical, Inc. and any assignee permitted pursuant to Article 21(C) of
this Lease, is non-transferable by operation of law or otherwise, and is subject
to (i) existing rights, if any, granted to other tenants at the Building as of
the date of this lease (i.e., Blackrock, Inc. [with respect to any vacant and
available space within the Building] and Axis Reinsurance Company [with respect
to any vacant and available space on the second (2nd) floor of the Building]),
and (ii) any extension or renewal of a lease with an existing tenant then
leasing the subject ROFO Space (whether pursuant to an extension option in that
tenant’s lease, a negotiated renewal or otherwise).”

 

2.13        Schedule C.  Effective as of the date hereof, the number “four (4)”
is hereby deleted from the second (2nd) sentence of Schedule C, Paragraph 1(F),
and the number “six (6)” is inserted in its place.

 

2.14        Cancellation Option (Expansion Premises).

 

(A)          Provided Tenant is not then in default of its obligations under the
Lease, as modified by this Agreement, beyond applicable notice and grace periods
provided therein for the cure thereof, Tenant shall have the one time right to
cancel the Lease, with respect to the Expansion Premises only, as of the last
day of the eighty-fourth (84th) full calendar month following the Expansion
Premises Commencement Date (the “Cancellation Date”) by notifying Landlord, in
writing (the “Cancellation Notice”), at least nine (9) months prior to the
Cancellation Date of Tenant’s exercise of this cancellation option and by
delivering and paying to Landlord, on or before the Cancellation Date, a bank or
certified check in the amount of the “Cancellation Fee” set forth in
Section (B), below.  Notwithstanding anything to the contrary contained herein,
if, at any time prior to the Cancellation Date, Tenant leases more space within
the Building (whether pursuant to a Right of First Offer or otherwise), then the
cancellation option granted herein shall be deemed void and of no further force
or effect.

 

10

--------------------------------------------------------------------------------


 

(B)          The term “Cancellation Fee”, as used herein, shall be deemed to
mean $2,010,651.00 (i.e., an amount equal to four (4) monthly installments of
Expansion Rent in effect as of the Cancellation Date, plus those portions of all
costs incurred by Landlord in connection with this Agreement which have not been
amortized as of the Cancellation Date [the “Unamortized Costs”]).  The
Unamortized Costs shall be defined as the unamortized portion of each of the
following:  (i) [INTENTIONALLY OMITTED]; (ii) brokerage fees; (iii) the
Expansion Allowance, and (iv) the rent concessions set forth in Section 2.3.5
above.  For the purpose of calculating the one-time Cancellation Fee, the
foregoing costs shall be amortized over the Term of the Lease, as same relates
to the Expansion Premises, as if same were a one hundred twenty (120) month
self-amortizing loan at an annual interest rate of twelve (12%) percent payable
in equal monthly installments of principal and interest combined.

 

(C)          Upon satisfaction by Tenant of each of the above conditions, and
upon the Expansion Premises having been surrendered to Landlord and vacated by
Tenant on or before the Cancellation Date as if that date were the Expiration
Date hereunder, the Lease, as it relates to the Expansion Premises only, shall
be deemed canceled and terminated as of the Cancellation Date.  Following the
delivery by Tenant of the Cancellation Notice, Landlord and Tenant agree to
execute a mutually acceptable lease amendment reflecting the surrender of the
Expansion Premises and the restoration of all Lease provisions otherwise
modified by this Agreement.  Time is of the essence with respect to all time
periods referenced in this Section.  Tenant acknowledges that, following
exercise of this cancellation option by Tenant, Tenant may not revoke such
cancellation without the prior written consent of Landlord (which may be granted
or withheld in Landlord’s sole discretion).  In the event that Tenant shall fail
to fully and timely comply with each of the conditions herein contained, Tenant
will be deemed to have waived all of its rights contained in this Section.

 

(D)          This cancellation option is personal to Otsuka America
Pharmaceutical, Inc. and any assignee permitted pursuant to Article 21(C) of the
Lease, and may not be transferred by operation of law or otherwise.

 

ARTICLE III
Broker

 

3.1          Landlord and Tenant each represents to the other party that this
Agreement was brought about by Triad Properties LLC and Newmark Knight Frank, as
brokers (collectively, the “Brokers”) and that all of its respective
negotiations with respect to this Agreement were conducted exclusively with said
Brokers.  Each party (the “Indemnifying Party”) agrees that if any claim is made
for commissions by any other broker through or on account of any acts of the
Indemnifying Party, the Indemnifying Party will indemnify, defend and hold the
other party free and harmless from any and all liabilities and expenses in
connection therewith, including reasonable attorney fees and disbursements. 
Landlord agrees to pay any fees or commissions due and payable to the Brokers in
connection with this Agreement pursuant to the terms and conditions of a
separate written agreement between Landlord and the Brokers and, in the event
Landlord fails to comply with the terms and conditions of such separate
agreement, Landlord will indemnify, defend and hold Tenant harmless from and
against any claim by Brokers in connection with such breach by Landlord.

 

11

--------------------------------------------------------------------------------


 

ARTICLE IV
Ratification; Miscellaneous Provisions

 

4.1          Landlord and Tenant each represents and warrants that the Lease is
presently in full force and effect.

 

4.2          The parties hereby ratify and confirm all of the terms, covenants
and conditions of the Lease, except to the extent that those terms, covenants,
conditions and provisions are amended, modified or varied by this Agreement.  In
the event of a conflict between the provisions of the Lease and the provisions
of this Agreement, the provisions of this Agreement shall control.

 

4.3          The covenants, agreements, terms and conditions contained in this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns.

 

4.4          Landlord confirms and ratifies that, to the best of its knowledge
as of the date hereof, (a) Tenant is not in default (beyond any applicable
notice and grace period provided in the Lease for the cure thereof) of any
monetary obligation of Tenant under the Lease with respect to which Landlord has
delivered to Tenant an invoice, and (b) Landlord has not delivered to Tenant any
written notice of default of any non-monetary obligation of Tenant under the
Lease, where such default remains uncured.  In no event shall the foregoing
sentence be deemed to waive, forgive or otherwise affect, in any way, Tenant’s
obligation to pay Rent, additional rent or other sums payable with respect to
(i) the performance and completion of Landlord’s Initial Construction (as
defined in the Lease) and/or any extra work orders requested by Tenant, and/or
(ii) the Original Premises from and after the “Rent Commencement Date” under the
Lease, as same may be accelerated pursuant to the terms and conditions thereof.

 

4.5          Tenant confirms and ratifies that, to the best of its knowledge as
of the date hereof, (a) Landlord is not in default (beyond any applicable notice
and grace period provided in the Lease for the cure thereof) of any monetary
obligation of Landlord under the Lease with respect to which Tenant has
delivered to Landlord an invoice, and (b) Tenant has not delivered to Landlord
any written notice of default of any non-monetary obligation of Landlord under
the Lease, where such default remains uncured.

 

4.6          Landlord has submitted a copy of this Agreement to Wells Fargo
Bank, N.A., as Trustee for the Registered Certificate Holders of UBS Commercial
Mortgage Securities Trust 2007-FL1, Commercial Mortgage Pass-Through
Certificates, Series 2007-FL1 under that certain Pooling and Servicing Agreement
dated as of December 28, 2007, the current holder of the mortgage on the Real
Property (the “Lender”), for its approval and Landlord shall obtain such
approval within sixty (60) days after the date Landlord delivers to Tenant a
fully executed counterpart of this Agreement.  Notwithstanding the
aforementioned sixty (60) day period, Landlord agrees to use good faith and
diligent efforts to obtain such approval within thirty (30) days after the date
Landlord delivers to Tenant a fully executed counterpart of this Agreement.  If
Landlord shall not obtain Lender’s approval of this Agreement within such sixty
(60) day period, then Tenant may, by written notice to Landlord within two
(2) business days of the expiration of such sixty (60) day period (but prior to
Tenant’s receipt of such Lender’s approval), terminate this Agreement, whereupon
this Agreement shall terminate and be of no further force or effect (but the

 

12

--------------------------------------------------------------------------------


 

Lease shall continue in full force and effect with respect to the Original
Premises as if Tenant had never leased the Expansion Premises).

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this First Amendment to Lease as
of the day and year first above written.

 

 

 

RM SQUARE, LLC

 

 

 

 

 

By:

/s/ Todd Rechler

 

Name: Todd Rechler

 

Title: Authorized Signatory

 

 

 

 

 

OTSUKA AMERICA PHARMACEUTICAL, INC.

 

 

 

 

 

By:

/s/ Mark Altmeyer

 

Name: Mark Altmeyer

 

Title: President and CEO

 

14

--------------------------------------------------------------------------------


 

EXHIBIT “1”

 

Expansion Premises Rental Plan

 

[g119451ki31i001.jpg]

 

15

--------------------------------------------------------------------------------


 

EXHIBIT “2”

 

Estimated Construction Schedule

 

[g119451ki31i002.jpg]

 

16

--------------------------------------------------------------------------------


 

SECOND AMENDMENT TO LEASE

 

This SECOND AMENDMENT TO LEASE (this “Agreement”), made as of the 8th day of
December, 2014, by and between RM SQUARE, LLC, a New York limited liability
company, having an office c/o RXR Realty LLC at 625 RXR Plaza, Uniondale, New
York 11556 (hereinafter called “Landlord”), and OTSUKA AMERICA
PHARMACEUTICAL, INC., a Delaware corporation, having its principal place of
business at 508 Carnegie Center, Princeton, NJ 08540 (hereinafter called
“Tenant”).

 

RECITALS

 

WHEREAS, Landlord and Tenant entered into an Agreement of Lease, dated as of
July 22, 2009 (the “Original Lease”) for the lease of 67,531 rentable square
feet of space (the “Original Premises”) on the fifth (5th) floor of the building
located at One University Square, Princeton, New Jersey (the “Building”); and

 

WHEREAS, Landlord and Tenant entered into a First Amendment to Lease, dated as
of August 5, 2010 (the “First Amendment” and, together with the Original Lease,
sometimes hereinafter collectively referred to as the “Lease”), whereby, among
other things, Tenant leased from Landlord an additional 35,206 rentable square
feet of space (the “Expansion Premises”) located on the second (2nd) floor of
the Building; and

 

WHEREAS, Landlord and Tenant desire to amend the Lease so as to, among other
things, provide for the surrender by Tenant and acceptance by Landlord of the
Original Premises; subject to and in accordance with the terms and conditions of
this Agreement.

 

NOW, THEREFORE, in consideration of the mutual promises contained herein and for
other good and valuable consideration, the receipt and sufficiency of which
being hereby acknowledged, the parties agree as follows:

 

--------------------------------------------------------------------------------


 

ARTICLE I

 

Definitions

 

1.1          The recitals arc specifically incorporated into the body of this
Agreement, and shall be binding upon the parties hereto.

 

1.2          Unless expressly set forth to the contrary and except as modified
by this Agreement, all capitalized or defined terms shall have the meanings
ascribed to them in the Lease.

 

ARTICLE II

 

Surrender of the Original Premises

 

2.1          Tenant hereby surrenders to Landlord, as of December 31, 2014 (the
“Surrender Date”), the Lease and the term and the estate thereby granted, as it
relates to the Original Premises only, to the extent and purpose that the estate
of Tenant in and to the Original Premises shall be wholly extinguished, and that
the term of the Lease, as it relates to the Original Premises only, shall expire
as of the Surrender Date in the manner and with the same effect as if the
Surrender Date were the “Expiration Date” set forth in the Lease.  Tenant shall,
on or before the Surrender Date, completely vacate and surrender the Original
Premises in broom clean, “As Is” condition.

 

2.2          Tenant hereby represents, warrants and covenants that (a) nothing
has been done or suffered whereby the Lease or the term or the estate thereby
granted have been encumbered in any way whatsoever; (b) Tenant owns the
leasehold interest of “Tenant” under the Lease and has good right to surrender
the same as it relates to the Original Premises; and (c) no one other than
Tenant has acquired, through or under Tenant, any right, title or interest in or
to the Lease (as it relates to the Original Premises) or the term or estate
thereby granted or in or to the Original Premises.

 

2.3          Any failure by Tenant to fully vacate and surrender the entire
Original Premises by the Surrender Date shall be deemed to constitute an Event
of Default on the part of Tenant under the Lease and shall also be deemed to
constitute a holdover in the Original Premises by Tenant,

 

2

--------------------------------------------------------------------------------


 

without the acquiescence of Landlord, and the holdover provisions of the Lease
shall apply with full force and effect with respect thereto.  In addition and in
the event of a holdover in the Original Premises by Tenant following the
Surrender Date, Landlord hereby reserves all rights and remedies available to it
under the Lease, at law, in equity or otherwise with respect to such use and
occupancy of the Original Premises by Tenant.

 

2.4          In consideration of the acceptance by Landlord of the surrender
being made by Tenant hereunder, Tenant hereby covenants to:

 

2.5          Upon Tenant (a) timely paying all Rent Payments and the Surrender
Fee, and (b) fully surrendering and vacating the Original Premises (in the
manner required under Section 2.1 hereof) no later than the Surrender Date; TIME
BEING OF THE ESSENCE, then each party does hereby release the other party, of
and from all claims, demands, actions and causes of actions of every kind and
nature whatsoever arising out of or in connection with the Lease, as it relates
to the Original Premises, from and after the Surrender Date (excluding, however,
any obligations with respect to the Original Premises that would have survived
the expiration of the Term of the Lease).

 

ARTICLE III

 

Lease Modifications

 

The Lease is hereby modified and amended as follows:

 

3.1          Premises.  Effective as of January 1, 2015 (the “Effective Date”),
Article 1 of the Lease is modified and amended as follows:

 

(A)          The terms “Premises” and “Demised Premises”, as used in the Lease,
shall mean and refer to the Expansion Premises only, which the parties hereby
stipulate and agree consists of 35,206 rentable square feet..

 

(B)          The term “Tenant’s Proportionate Share” shall continue to mean and
refer to 11.25% with respect to the Expansion Premises.

 

3

--------------------------------------------------------------------------------


 

3.2          Term.  The Expiration Date under the Lease (i.e., March 31, 2021),
with respect to the Expansion Premises, shall remain unchanged and unaffected by
this Agreement.

 

3.3          Rent.  Tenant shall continue to pay all items of Expansion Rent (as
such term is defined in Section 2.3.2 of the First Amendment) and additional
rent with respect to the Expansion Premises, as more particularly set forth in
the Lease, through and including the Expiration Date.

 

3.4          Condition of the Expansion Premises.  Tenant hereby acknowledges
and agrees that all work and payments that were required to be performed or made
by Landlord under the Original Lease and/or the First Amendment have been
performed or made.  Tenant accepts the Expansion Premises in its current “as is”
condition as of the date hereof and agrees that Landlord shall not be required
to perform any work, make any installations or incur any expense in order to
prepare the Expansion Premises for Tenant’s continued occupancy thereof.

 

3.5          Parking Field.  Effective as of the Effective Date, Article 9 of
the Original Lease, as previously modified by Section 2.5 of the First
Amendment, is further modified and amended as follows:

 

(A)          the number “three hundred seventy-three (373)” is hereby deleted
and the number “one hundred twenty-three (123)” is inserted in its place; and

 

(B)          the number “sixty (60)” is hereby deleted and the number
“twenty-six (26)” is inserted in its place.

 

3.6          Letter of Credit/Security Deposit.  Landlord and Tenant currently
acknowledge and agree that, as of the date of this Agreement, Landlord is
holding $1,825,610.62 as security pursuant to Article 49 of the Original Lease,
as modified by Section 2.10 of the First Amendment.  Effective as of the
Effective Date, the amount of security required pursuant to Article 49(B) of the
Original Lease, as modified by Section 2.10(B) of the First Amendment, shall be
decreased from

 

4

--------------------------------------------------------------------------------


 

“$1,825,610.62” to “$625,610.62”.  Accordingly, on or after the Effective Date,
Tenant shall deliver to Landlord either (a) a check in the amount of
$625,610.62, (b) a Letter of Credit amendment in the amount of $625,610.62 (in
the form required by Article 49 of the Lease), or (c) a replacement Letter of
Credit (to be held in lieu of the existing Letter of Credit) in the total amount
of $625,610.62 (in the form required by Article 49 of the Lease), which
amount/Letter of Credit shall be held by Landlord in accordance with the terms
and conditions of Article 49 of the Lease.

 

3.7          Rights of First Offer.  Effective immediately, Article 53 of the
Original Lease and Section 2.12 of the First Amendment are hereby deleted in
their entirety.

 

ARTICLE IV

 

Broker

 

4.1          Landlord and Tenant each represents to the other party that this
Agreement was not brought about by any broker and that all negotiations with
respect to this Agreement were conducted exclusively between Landlord and
Tenant.  Each party (the “Indemnifying Party”) agrees that if any claim is made
for commissions by any broker through or on account of any acts of the
Indemnifying Party, the Indemnifying Party will hold the other party free and
harmless from any and all liabilities and expenses in connection therewith,
including Landlord’s reasonable attorney’s fees and disbursements.

 

ARTICLE V

 

Ratification; Miscellaneous Provisions

 

5.1          Landlord and Tenant each represents and warrants that the Lease is
presently in full force and effect.

 

5.2          The parties hereby ratify and confirm all of the terms, covenants
and conditions of the Lease, except to the extent that those terms, covenants
and conditions are amended, modified

 

5

--------------------------------------------------------------------------------


 

or varied by this Agreement.  If there is a conflict between the provisions of
the Lease, and the provisions of this Agreement, the provisions of this
Agreement shall control.

 

5.3          The covenants, agreements, terms and conditions contained in this
Agreement shall be binding upon and shall inure to the benefit of the parties
hereto and their respective successors and/or assigns.

 

5.4          Landlord confirms and ratifies that, to the best of its knowledge
as of the date hereof, (a) Tenant is not in default (beyond any applicable
notice and grace period provided in the Lease for the cure thereof) of any
monetary obligation of Tenant under the Lease with respect to which Landlord has
delivered to Tenant an invoice, and (b) Landlord has not delivered to Tenant any
written notice of default of any non-monetary obligation of Tenant under the
Lease, where such default remains uncured.  In no event shall the foregoing
sentence be deemed to waive, forgive or otherwise affect, in any way, Tenant’s
obligation to pay Rent, Expansion Rent, additional rent as required pursuant to
the Lease (as modified by this Agreement).

 

5.5          Tenant confirms and ratifies that, to the best of its knowledge as
of the date hereof, (a) Landlord is not in default (beyond any applicable notice
and grace period provided in the Lease for the cure thereof) of any monetary
obligation of Landlord under the Lease with respect to which Tenant has
delivered to Landlord an invoice, and (b) Tenant has not delivered to Landlord
any written notice of default of any non-monetary obligation of Landlord under
the Lease, where such default remains uncured.

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Second Amendment to

 

Lease as of the day and year first above written.

 

 

 

RM SQUARE, LLC

 

 

 

 

 

By:

/s/ Todd Rechler

 

Name: Todd Rechler

 

Title: Authorized Person

 

 

 

 

 

OTSUKA AMERICA PHARMACEUTICAL, INC.

 

 

 

 

 

By:

/s/ Steven J. Weisel

 

Name: Steven J. Weisel

 

Title: Vice President & General Counsel

 

7

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Furniture

 

Sublandlord and Subtenant agree that the following list is materially accurate,
comprises the “Furniture” and which, in material respects, lists the Furniture
which will be located at the Premises on the Commencement Date:

 

OFFICE DESKS*

88

U CONFIGURATION

25

L CONFIGURATION

59

SINGLE

4

 

--------------------------------------------------------------------------------

* INCLUDES WALL MOUNTED OVERHEAD CABINETRY

 

 

TABLES

114

MOVEABLE TRAINING

62

ROUND OFFICE

39

OVAL CONFERENCE

3

CAFÉ

6

MISCELLANEOUS

5

 

 

WORKSTATIONS

28

 

 

BENCHSTATIONS

15

 

 

CHAIRS

458

TASK CHAIRS

232

VISITOR CHAIRS

205

CAFÉ AREA

21

 

 

BOOKSHELVES

32

 

 

CREDENZAS

5

 

 

FILE CABINETS

36

 

 

STORAGE CABINETS

2

 

 

MISCELLANEOUS

 

COUCH

1

LEATHER CHAIRS

4

STOOLS

4

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

Reserved Parking Spaces

 

(Attached hereto)

 

[g119451ki35i001.jpg]

 

--------------------------------------------------------------------------------